Exhibit 10.29

EXECUTION COPY

Published CUSIP Numbers:

Deal:  [                   ]

Term:  [                   ]

SECOND LIEN CREDIT AGREEMENT

Dated as of May 18, 2007

among

CANNERY CASINO RESORTS, LLC
and
WASHINGTON TROTTING ASSOCIATION, INC.,
as the Borrowers,

BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Syndication Agent

and

The Other Lenders Party Hereto

--------------------------------------------------------------------------------

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and
BANC OF AMERICA SECURITIES LLC
as
Joint Lead Arrangers and Joint Book Running Managers

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

43

1.03

Accounting Terms

44

1.04

Rounding

44

1.05

Times of Day

44

1.06

[Reserved]

44

 

 

 

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01

Committed Loans

45

2.02

Borrowings, Conversions and Continuations of Committed Loans

45

2.03

[Reserved]

46

2.04

[Reserved]

46

2.05

Prepayments

46

2.06

[Reserved]

47

2.07

Repayment of Loans

47

2.08

Interest

49

2.09

Fees

50

2.10

Computation of Interest and Fees

50

2.11

Evidence of Debt

50

2.12

Payments Generally; Administrative Agent’s Clawback

50

2.13

Sharing of Payments by Lenders

52

2.14

Increase in Commitments

53

2.15

Joint and Several Liability

54

 

 

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01

Taxes

56

3.02

Illegality

58

3.03

Inability to Determine Rates

58

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

58

3.05

Compensation for Losses

60

3.06

Mitigation Obligations; Replacement of Lenders

60

3.07

Survival

61

 

 

 

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01

Conditions of Effectiveness

61

 

i


--------------------------------------------------------------------------------


 

4.02

Conditions to All Credit Extensions

69

 

 

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

5.01

Existence, Qualification and Power; Compliance with Laws

70

5.02

Authorization; No Contravention

70

5.03

Governmental Authorization; Other Consents

71

5.04

Binding Effect

71

5.05

Financial Statements; No Material Adverse Effect; No Internal Control Event

71

5.06

Litigation

72

5.07

No Default

72

5.08

Ownership of Property; Liens

72

5.09

Environmental Compliance

73

5.10

Insurance

74

5.11

Taxes

74

5.12

ERISA Compliance

74

5.13

Subsidiaries; Equity Interests

75

5.14

Margin Regulations; Investment Company Act; Public Utility Holding Company Act

75

5.15

Disclosure

75

5.16

Compliance with Laws

75

5.17

Intellectual Property; Licenses, Etc.

75

5.18

Collateral Documents

76

5.19

Solvency

76

5.20

Labor Matters

76

5.21

Gaming Matters

76

 

 

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

6.01

Financial Statements

77

6.02

Certificates; Other Information

78

6.03

Notices

80

6.04

Payment of Obligations

80

6.05

Preservation of Existence, Etc.

80

6.06

Maintenance of Properties

80

6.07

Maintenance of Insurance

81

6.08

Compliance with Laws

81

6.09

Books and Records

81

6.10

Inspection Rights

81

6.11

Use of Proceeds

81

6.12

Compliance with Agreements

82

6.13

Covenant to Guarantee Obligations and Give Security

82

6.14

Environmental Covenant

85

 

ii


--------------------------------------------------------------------------------


 

6.15

Accuracy of Information

85

6.16

Further Assurances

86

6.17

Compliance with Terms of Leaseholds

86

6.18

[reserved]

86

6.19

Interest Rate Hedging

86

6.20

Lien Searches

86

6.21

Material Contracts

86

6.22

Gaming Licenses

87

6.23

Cash Collateral Accounts

87

6.24

Construction Covenants

87

6.25

In Balance Covenants

88

6.26

Designation of Unrestricted Subsidiaries

88

6.27

Pledge Undertakings

88

6.28

Additional Post Closing Matters.

88

 

 

 

ARTICLE VII.

NEGATIVE COVENANTS

 

7.01

Asset Sales

89

7.02

Restricted Payments

90

7.03

Indebtedness

91

7.04

Liens

92

7.05

Restrictions on Subsidiaries

92

7.06

Merger, Consolidation or Sale of Assets

93

7.07

Transactions with Affiliates

95

7.08

Change in Nature of Business

96

7.09

Management Compensation

97

7.10

Construction of the Projects

97

 

 

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

8.01

Events of Default

99

8.02

Remedies upon Event of Default

102

8.03

Application of Funds

102

 

 

 

ARTICLE IX.

ADMINISTRATIVE AGENT

 

9.01

Appointment and Authority

103

9.02

Rights as a Lender

104

9.03

Exculpatory Provisions

104

9.04

Reliance by Administrative Agent

105

9.05

Delegation of Duties

105

9.06

Resignation of Administrative Agent

105

9.07

Non-Reliance on Administrative Agent and Other Lenders

106

9.08

No Other Duties, Etc.

106

 

iii


--------------------------------------------------------------------------------


 

9.09

Administrative Agent May File Proofs of Claim

106

9.10

Collateral and Guaranty Matters

107

 

 

 

ARTICLE X.

MISCELLANEOUS

 

10.01

Amendments, Etc.

107

10.02

Notices; Effectiveness; Electronic Communication

109

10.03

No Waiver; Cumulative Remedies

111

10.04

Expenses; Indemnity; Damage Waiver

111

10.05

Payments Set Aside

113

10.06

Successors and Assigns

113

10.07

Treatment of Certain Information; Confidentiality

117

10.08

Right of Setoff

117

10.09

Interest Rate Limitation

118

10.10

Counterparts; Integration; Effectiveness

118

10.11

Survival of Representations and Warranties

118

10.12

Severability

119

10.13

Replacement of Lenders

119

10.14

Governing Law; Jurisdiction; Etc.

120

10.15

Waiver of Jury Trial

120

10.16

USA PATRIOT Act Notice

121

10.17

Cooperation with Gaming Boards

121

10.18

Removal of a Lender

121

 

 

 

SIGNATURES

 

S-1

 

 

 

SCHEDULES

 

 

 

 

 

1.01

Guarantors

 

2.01

Commitments and Pro Rata Shares

 

4.01(a)(iv)

Mortgaged Properties

 

5.01

Qualifications

 

5.03

Certain Authorizations

 

5.06

Litigation

 

5.09

Environmental Matters

 

5.11

Tax Assessments

 

5.12

Unfunded Pension Liability

 

5.13

Subsidiaries; Other Equity Investments; Equity Interests in the Borrower

 

5.20

Labor Matters

 

5.21

Gaming Matters

 

6.28(a)

Post-closing SNDA and Landlord Access Agreements

 

6.28(c)

Post-closing Deposit and Securities Account Control Agreements

 

7.01

Existing Liens

 

7.03

Existing Indebtedness

 

7.07

Affiliate Transactions

 

 

iv


--------------------------------------------------------------------------------


 

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

10.06

Processing and Recordation Fees

 

 

 

 

EXHIBITS

 

 

 

 

 

 

Form of

 

 

 

 

A

Assignment and Assumption

 

B

Cash Collateral and Disbursement Agreement

 

C

Committed Loan Notice

 

D

Compliance Certificate

 

E

Subsidiary Guaranty

 

F

Intercreditor Agreement

 

H

Term Note

 

I

Security Agreement

 

J

Mortgage

 

K

Pledge Agreement

 

L-1

Opinion Munger, Tolles & Olson LLP

 

L-2

Opinion of Fox Rothschild LLP

 

L-3

Opinion of Santoro, Driggs, Walch, Kearney, Johnson & Thompson

 

L-4

Opinion of Brownstein Hyatt Farber Schreck

 

M

Management Subordination Agreement

 

 

v


--------------------------------------------------------------------------------


CREDIT AGREEMENT

This SECOND LIEN CREDIT AGREEMENT (“Agreement”) is entered into as of May 18,
2007 among CANNERY CASINO RESORTS, LLC, a Nevada limited liability company
(“CCR” or “Borrower”), WASHINGTON TROTTING ASSOCIATION, INC., a Delaware
corporation (“WTA” and, collectively with CCR, the “Borrowers”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent
and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Syndication Agent. 
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Banc of America
Securities LLC are the joint lead arrangers and joint book running managers of
the facilities provided under this Agreement.

The Borrowers have requested that the Lenders provide a term loan facility and
the Lenders are willing to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

1.01   Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:

“Act” has the meaning specified in Section 10.16.

“Administrative Agent” means Bank of America, N.A. in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time specify by notice to
the Borrowers and the Lenders.

“Administrative Fee Letter” means the letter agreement dated May 18, 2007, among
the Borrower, the Administrative Agent and Banc of America Securities LLC.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent to the Lenders.

“Adjusted Net Income” means, for any period, the Consolidated Net Income of CCR
and its Restricted Subsidiaries determined on a consolidated basis in accordance
with GAAP less the Tax Amount for such period; provided, however, that there
shall not be included in such Adjusted Net Income:

(I)            ANY NET INCOME (LOSS) OF ANY PERSON IF SUCH PERSON IS NOT A
RESTRICTED SUBSIDIARY, EXCEPT THAT (A) CCR’S OR A RESTRICTED SUBSIDIARY’S EQUITY
IN THE NET INCOME OF ANY SUCH PERSON (INCLUDING, WITHOUT LIMITATION, AN
UNRESTRICTED SUBSIDIARY) FOR SUCH PERIOD SHALL BE INCLUDED IN SUCH ADJUSTED NET
INCOME UP TO THE AGGREGATE AMOUNT OF CASH


--------------------------------------------------------------------------------


ACTUALLY DISTRIBUTED BY SUCH PERSON DURING SUCH PERIOD TO CCR OR A RESTRICTED
SUBSIDIARY AS A DIVIDEND OR OTHER DISTRIBUTION (SUBJECT, IN THE CASE OF A
DIVIDEND OR OTHER DISTRIBUTION TO A RESTRICTED SUBSIDIARY, TO THE LIMITATIONS
CONTAINED IN CLAUSE (II) BELOW); PROVIDED, HOWEVER, THAT FOR PURPOSES OF SECTION
7.02(B)(III) (A) SUCH AGGREGATE AMOUNT OF NET INCOME DISTRIBUTED AS CASH SHALL
BE DEEMED NOT TO BE INCLUDED IN ADJUSTED NET INCOME, FOR SUCH PERIOD, TO THE
EXTENT SUCH AMOUNT IS PAID AS A DIVIDEND OR DISTRIBUTION BY CCR OR ITS
RESTRICTED SUBSIDIARIES PURSUANT TO CLAUSE (13) OF THE DEFINITION OF “PERMITTED
RESTRICTED PAYMENTS”; AND (B) CCR’S OR A RESTRICTED SUBSIDIARY’S EQUITY IN THE
NET LOSS OF ANY SUCH PERSON FOR SUCH PERIOD SHALL BE INCLUDED IN DETERMINING
SUCH ADJUSTED NET INCOME (SUBJECT, WITH RESPECT TO THE NET LOSS OF AN
UNRESTRICTED SUBSIDIARY, TO CLAUSE (V) BELOW);

(II)           ANY NET INCOME (LOSS) OF ANY RESTRICTED SUBSIDIARY IF SUCH
RESTRICTED SUBSIDIARY IS SUBJECT TO RESTRICTIONS, DIRECTLY OR INDIRECTLY, ON THE
PAYMENT OF DIVIDENDS OR THE MAKING OF DISTRIBUTIONS BY SUCH RESTRICTED
SUBSIDIARY, DIRECTLY OR INDIRECTLY, TO BORROWER, EXCEPT THAT (A) BORROWER’S
EQUITY IN THE NET INCOME OF ANY SUCH RESTRICTED SUBSIDIARY FOR SUCH PERIOD SHALL
BE INCLUDED IN SUCH ADJUSTED NET INCOME UP TO THE AGGREGATE AMOUNT OF CASH WHICH
COULD HAVE BEEN DISTRIBUTED BY SUCH RESTRICTED SUBSIDIARY DURING SUCH PERIOD TO
BORROWER OR ANOTHER RESTRICTED SUBSIDIARY AS A DIVIDEND OR OTHER DISTRIBUTION
(SUBJECT, IN THE CASE OF A DIVIDEND OR OTHER DISTRIBUTION TO ANOTHER RESTRICTED
SUBSIDIARY, TO THE LIMITATION CONTAINED IN THIS CLAUSE), SO LONG AS AT THE TIME
OF COMPUTATION CASH WOULD BE PERMITTED TO BE DISTRIBUTED AND (B) BORROWER’S
EQUITY IN THE NET LOSS OF ANY SUCH RESTRICTED SUBSIDIARY FOR SUCH PERIOD SHALL
BE INCLUDED IN DETERMINING SUCH ADJUSTED NET INCOME;

(III)          ANY GAIN OR LOSS, TOGETHER WITH ANY RELATED PROVISION FOR TAXES
ON SUCH GAIN OR LOSS, REALIZED UPON THE SALE OR OTHER DISPOSITION OF ANY
PROPERTY, PLANT OR EQUIPMENT OF BORROWER OR ITS CONSOLIDATED RESTRICTED
SUBSIDIARIES WHICH IS NOT SOLD OR OTHERWISE DISPOSED OF IN THE ORDINARY COURSE
OF BUSINESS AND ANY GAIN OR LOSS, TOGETHER WITH ANY RELATED PROVISION FOR TAXES
ON SUCH GAIN OR LOSS, REALIZED UPON THE SALE OR OTHER DISPOSITION OF ANY EQUITY
INTERESTS OF ANY PERSON;

(IV)          THE CUMULATIVE EFFECT OF A CHANGE IN ACCOUNTING PRINCIPLES;

(V)           THE NET LOSS OF ANY UNRESTRICTED SUBSIDIARY; AND

(VI)          EXTRAORDINARY OR NONRECURRING GAINS OR LOSSES, TOGETHER WITH ANY
RELATED PROVISION FOR TAXES ON SUCH EXTRAORDINARY OR NONRECURRING GAINS OR
LOSSES.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Affiliate Transaction” has the meaning specified in Section 7.07.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.

2


--------------------------------------------------------------------------------


“Aggregate Credit Exposures” means, at any time, the aggregate amount of the
Loans outstanding at such time.

“Agreement” means this Credit Agreement.

“Applicable Rate” means (a) 4.25% per annum, in the case of Eurodollar Rate
Loans, and (b) 3.50% per annum, in the case of Base Rate Loans.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and Banc of
America Securities LLC, in their capacities as joint lead arrangers and joint
book running managers.

“Asset Sale” means:

(a)           the sale, lease, conveyance or other disposition of any assets,
other than a transaction permitted under Section 7.06; and

(b)           the issuance of Equity Interests by any of the Borrower’s
Restricted Subsidiaries or the sale by CCR or any Restricted Subsidiary thereof
of Equity Interests in any of its Subsidiaries (other than directors’ qualifying
shares and shares issued to foreign nationals to the extent required by
applicable law);

provided that the following shall not be deemed to be Asset Sales:

(1)           any single transaction or series of related transactions that
involves assets or Equity Interests having a Fair Market Value of less than
$2,000,000;

(2)           a transfer of assets or Equity Interests between or among CCR and
any of its Restricted Subsidiaries;

(3)           an issuance or sale of Equity Interests by a Subsidiary to CCR or
to a Restricted Subsidiary;

(4)           the sale or lease of equipment, inventory, accounts receivable or
other assets in the ordinary course of  business;

(5)           the sale or other disposition of cash or Cash Equivalents;

(6)           dispositions of accounts receivable in connection with the
compromise, settlement or collection thereof in the ordinary course of business
or in bankruptcy or similar proceedings;

(7)           a Restricted Payment that is permitted by Section 7.02 and any
Permitted Restricted Payment or Permitted Investment;

3


--------------------------------------------------------------------------------


(8)           any sale or disposition of assets that have become surplus,
damaged, worn out or obsolete;

(9)           the creation of a Lien not prohibited by this Agreement; and

(10)         Dispositions by the Racing Services Operator permitted under the
Racing Services Agreement;

(11)         Dispositions of property associated with (i) the Nevada Palace, at
the time of, or in connection with, the opening or operation of Cannery East, or
(ii) the Temporary Meadows Casino, at the time of, or in connection with, the
opening or operation of the Permanent Meadows Casino;

(12)         Dispositions consisting of leases or subleases or real property in
the ordinary course of business; and

(13)         Dispositions of Real Poperty, owned by CCR or its Restricted
Subsidiaries and associated with Nevada Palace, to NP Land, LLC; provided that
such Real Property is then or thereafter leased by CCR or its Restricted
Subsidiaries and the related lease payments thereunder would be permitted under
clause (10) of the definition of Permitted Restricted Payments.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
CCR and its consolidated Subsidiaries for the fiscal year ended December 31,
2006, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of CCR and its
consolidated Subsidiaries, including the notes thereto.

“Bank of America” means Bank of America, N.A.  and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and

4


--------------------------------------------------------------------------------


desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowers” has the meaning specified in the introductory paragraph hereto, and
a “Borrower” means one of the Borrowers.

“Borrowing” means a borrowing consisting of Loans of the same Type and, in the
case of the Eurodollar Rate Loans, having the same Interest Period made by each
of the Lenders pursuant to Section 2.01.

“Budget” means, the budget for the design and construction of each Project as a
whole from the commencement of construction thereof through Completion that is
prepared by CCR and approved by the Construction Consultant; all such Budgets
are collectively the “Budgets”.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of Nevada, the Commonwealth of Pennsylvania or the state
where the Administrative Agent’s office is located and, if such day relates to
any Eurodollar Rate Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market.

“Cannery” means the Cannery Hotel and Casino which is owned by CHC and located
in North Las Vegas, Nevada.

“Cannery East” means one of the Projects to be constructed adjacent to the
existing Nevada Palace and containing approximately 2,000 slot machines, 26
tables and 308 hotel rooms.

“Cannery East Amount”  means the portion of Consolidated EBITDA attributed to
Cannery East for the applicable Measurement Period.

“Cannery East Construction Disbursement Account” has the meaning set forth in
the Cash Collateral and Disbursement Agreement.

“Capital Expenditure” means any expenditure that is capitalized on the balance
sheet in accordance with GAAP.

“Cash Collateral Account” means a blocked, deposit account of one or more of the
Loan Parties at Bank of America (or another commercial bank selected by the
Administrative Agent) in the name of the Collateral Agent and under the sole
dominion and control of the Collateral

5


--------------------------------------------------------------------------------


Agent, established as provided in Section 6.23 and otherwise established in a
manner satisfactory to the Collateral Agent.

“Cash Collateral and Disbursement Agreement” means the Cash Collateral and
Disbursement Agreement between CCR and Control Agent in the form attached hereto
as Exhibit B.

“Cash Equivalents” means:

(a)           United States dollars and other currencies received by customers
in the ordinary course of business;

(b)           certificates of deposit;

(c)           U.S. treasury bills and other obligations of the federal
government;

(d)           U.S. corporate bonds, rated at least BAA or higher by Standard &
Poor’s, or common stocks with an Standard & Poor’s Stock Guide Rating of at
least B or higher and listed on the New York Stock Exchange, American Stock
Exchange, or National Association of Securities Dealers Automated Quotations,
and commercial paper rated at least A-1 by Standard & Poor’s or at least P-1 or
MIG-1 by Moody’s Investors Service, Inc.;

(e)           bankers’ acceptances issued by financial institutions rated at
least first tier paper by a National Recognized Statistical Rating Organization
(NRSRO);

(f)            repurchase agreements covering U.S. government securities; and

(g)           money market funds that comply with all provisions of Rule 2a-7 of
the Investment Act of 1940.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender, an Affiliate of a Lender, in its capacity as
a party to such Cash Management Agreement or a financial institution reasonably
acceptable to the Administrative Agent; provided that such financial institution
enters into a control agreement with the Control Agent on terms reasonably
acceptable to the Administrative Agent.

“Casino Businesses” means all personal property interests in the Cannery, the
Rampart Casino, the Nevada Palace, Cannery East, the Temporary Meadows Casino,
the Permanent Meadows Casino or any additional Ventures pledged pursuant to
Section 6.13 (exclusive of any gaming licenses, accounts and equipment to the
extent the pledge thereof is prohibited by local law or contract).

“Casino Real Estate” means (i) the fee interest in real property underlying the
Cannery, Cannery East, the Temporary Meadows Casino and the Permanent Meadows
Casino, (ii) the

6


--------------------------------------------------------------------------------


leasehold interest in the Nevada Palace, (iii) any real property interest in any
additional Ventures pledged pursuant to Section 6.13 and (iv) any fixtures and
other real property improvements now existing or to be constructed on any of the
properties described in (i), (ii) or (iii) above (exclusive of any gaming
equipment to the extent the pledge thereof is prohibited by local law or
contract), in each case, held by CCR or any of its Restricted Subsidiaries.

“Casualty Event” means any involuntary loss of title, any involuntary loss of,
damage to or any destruction of, or any condemnation or other taking (including
by any Governmental Authority) of, the Casino Real Estate and any other material
property of the Loan Parties and any of their Subsidiaries, taken as a whole. 
“Casualty Event” shall include but not be limited to any taking of all or any
part of any real property of any person or any part thereof, in or by
condemnation or other eminent domain proceedings pursuant to any requirement of
Law, or by reason of the temporary requisition of the use or occupancy of all or
any part or any real property of any person or any part thereof by any
Governmental Authority, civil or military, or any settlement in lieu thereof.

“CCR” has the meaning specified in the introductory paragraph hereof.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Certificate of Occupancy” means a temporary or permanent certificate of
occupancy, in either case, for Cannery East, the Temporary Meadows Casino and
the Permanent Meadows Casino issued by the applicable Governmental Authority,
pursuant to applicable Laws which permanent or temporary certificate of
occupancy shall permit the Cannery East and Permanent Meadows Casino to be used
for their respective intended purposes and shall be in full force and effect
and, in the case of a temporary certificate of occupancy, if such temporary
certificate of occupancy shall provide for an expiration date, any items which
must be completed in order for such temporary certificate of occupancy to be
renewed or extended shall be completed no later than 15 days prior to the
applicable expiration date.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a)           (i) Mr. William Paulos and Mr. William Wortman collectively shall,
directly or indirectly, cease to beneficially own 35% or more of the equity
securities of CCR entitled to vote for members of the management committee or
equivalent governing

7


--------------------------------------------------------------------------------


body of CCR on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right) or (ii) OCM shall, directly or indirectly, cease to beneficially
own 30% or more of the equity securities of CCR entitled to vote for members of
the management committee or equivalent governing body of CCR on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right);

(b)           either of Mr. William Paulos and Mr. William Wortman shall at any
time cease to be a member of the management committee or equivalent governing
body of CCR;

(c)           OCM shall at any time cease to have at least two members of the
management committee or equivalent governing body of CCR;

(d)           Mr. William Paulos, Mr. William Wortman and OCM shall at any time
cease to hold the power to appoint a majority of the members of the management
committee or equivalent governing body of CCR; or

(e)           any Person or two or more Persons acting in concert (other than
Permitted Holders) shall have acquired by contract or otherwise, or shall have
entered into a contract or arrangement that, upon consummation thereof, will
result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of CCR, or
control over the equity securities of CCR entitled to vote for members of the
management committee or equivalent governing body of CCR on a fully-diluted
basis (and taking into account all such securities that such Person or group has
the right to acquire pursuant to any option right) representing 30% or more of
the combined voting power of such securities.

“CHC” means Cannery Hotel and Casino, LLC.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral”, “Mortgaged Property” and “Trust
Property” referred to in the Collateral Documents and all of the other property
that is or is intended under the terms of the Collateral Documents to be subject
to Liens in favor of the Administrative Agent and Collateral Agent  for the
benefit of the Secured Parties.  Notwithstanding any other provision hereof, no
lien, claim or encumbrance extends to, and “Collateral” does not include, (i)
amounts held in an account for the Commonwealth of Pennsylvania as specified by
Chapter 14 of the Pennsylvania Race Horse Development and Gaming Act (Act 71) (4
Pa. C.S.A. § 1401, et seq.), (ii) any right, title or interest of CCR or any of
its Subsidiaries in any Gaming License, and (iii) Excluded Property.

“Collateral Agent” means Bank of America, N.A. in its capacity as collateral
agent under any of the Loan Documents, or any successor collateral agent.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each assignment of Construction Contracts, each of the mortgages,
collateral assignments, security agreements, pledge agreements or other similar
agreements delivered to the Administrative

8


--------------------------------------------------------------------------------


Agent pursuant to Sections 6.13,6.16, and 6.28 and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Collateral Agent for the benefit of the Secured Parties.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Term Loan Lenders pursuant to Section
2.01.

“Committed Loan” means a Loan made or to be made by a Lender pursuant to Section
2.01.

“Committed Loan Notice” means a notice of (i) a Committed Borrowing, (ii) a
conversion of Committed Loans from one Type to the other or (iii) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit C.

“Commitment” means for each Lender, such Lender’s obligation to make a Loan to
the Borrowers pursuant to Section 2.01 in an aggregate amount not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto.

“Common Stock” means, with respect to any Person, any Equity Interests (other
than Preferred Equity) of such Person, whether outstanding on the Effective Date
or issued thereafter.

“Completion” means, with respect to each Project, completion of such Project in
substantial conformance with the Plans and Specifications for such Project such
that when completed, a Certificate of Occupancy will be issued.

“Completion Certificate”  means a written certificate executed by the architect,
General Contractor and the Construction Consultant (and any other relevant
contracting parties reasonably requested by the Construction Consultant)
certifying that each Project has been completed in all material respects in
accordance with its Plans and Specifications and that such Project has been or
is ready to be opened for business together with a certificate executed by a
Responsible Officer to that effect.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Coverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in each case,
of or by CCR and its Restricted Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated EBITDA
for the purposes of calculating such ratio shall be subject to Consolidated
Coverage Ratio Annualization.

“Consolidated Coverage Ratio Annualization” means for (A) any Measurement Period
during the twelve-month period immediately after the Temporary Meadows Casino is
Operating, the Meadows Amounts for such Measurement Period divided by the number
of full fiscal months the Temporary Meadows Casino has been Operating multiplied
by twelve (12) and (B) any Measurement Period during the twelve-month period
after Cannery East is Operating, the

9


--------------------------------------------------------------------------------


Cannery East Amounts for such Measurement Period divided by the number of full
fiscal months Cannery East has been Operating multiplied by twelve (12).

“Consolidated EBITDA” means, for any Measurement Period, for CCR and its
Restricted Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such Measurement Period plus (a) the following to the extent
deducted in calculating such Consolidated Net Income, without duplication: (i)
pre-opening expenses during such Measurement Period, (ii) prepayment penalties
and expenses incurred in connection with the Transaction during such Measurement
Period, (iii) Consolidated Interest Charges for such Measurement Period, (iv)
depreciation and amortization expense during such Measurement Period, (v) other
extraordinary non-cash charges of CCR and its Restricted Subsidiaries during
such Measurement Period, (vi) the Management Compensation, (vii) the provision
for Federal, state, local and foreign income taxes payable and (viii)
extraordinary losses during such Measurement Period, and minus (b) the following
to the extent included in calculating such Consolidated Net Income, without
duplication: (i) consolidated interest income of CCR and its Restricted
Subsidiaries for such Measurement Period, (ii) all non-cash non-operating and
non-recurring items increasing Consolidated Net Income for such Measurement
Period, and (iii) extraordinary gains during such Measurement Period.

“Consolidated Interest Charges” means, for any period, for CCR and its
Restricted Subsidiaries on a consolidated basis, the sum of (a) all interest,
premium payments, debt discount, fees, charges and related expenses of CCR and
its Restricted Subsidiaries paid in cash in connection with borrowed money or in
connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of CCR and its Restricted Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP; provided
that Consolidated Interest Charges shall not include any Transaction fees or
expenses paid on the Effective Date regardless of the accounting treatment of
such fees or expenses.

“Consolidated Net Income” means, for any period, for CCR and its Restricted
Subsidiaries on a consolidated basis, the net income of CCR and its Restricted
Subsidiaries from operations for that period.

“Consolidated Total Indebtedness” means, as of any date of determination, for
CCR and its Restricted Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e)
Attributable Indebtedness in respect of capital leases, (f) without duplication,
all Guarantees with respect to outstanding Indebtedness of the types specified
in clauses (a) through (e) above of Persons other than CCR or any Restricted
Subsidiary, and (g) all Indebtedness of the types referred to in clauses (a)
through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which CCR
or a Restricted Subsidiary is a general partner or joint venturer and as such,
CCR or such Restricted

10


--------------------------------------------------------------------------------


Subsidiary is generally liable for its debts, or where unless such Indebtedness
is expressly made non-recourse to CCR or such Restricted Subsidiary.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness (less the amount of Indebtedness
held, as of such date of determination, in the Cannery East Construction
Disbursement Account and the Meadows Construction Disbursement Account (the
“Excluded Indebtedness”)) as of such date to (b) Consolidated EBITDA (less the
amount of Consolidated Interest Charges attributed to the Excluded Indebtedness)
for the most recently completed Measurement Period; provided that Consolidated
EBITDA for the purposes of calculating such ratio shall be subject to
Consolidated Total Leverage Ratio Annualization.

“Consolidated Total Leverage Ratio Annualization” means that for (A) any
Measurement Period ending during the twelve-month period immediately after the
first date on which the Temporary Meadows Casino is Operating, the Meadows
Amount included in Consolidated EBITDA for such Measurement Period shall be
adjusted to be equal to (x) the Meadows Amount divided by (y) the number of full
fiscal months that the Temporary Meadows Casino has been Operating and (z)
multiplied by twelve (12), and (B) any Measurement Period ending during the
twelve-month period immediately after the first date on which Cannery East is
Operating, the Cannery East Amount included in Consolidated EBITDA for such
Measurement Period shall be adjusted to be equal to (a) the Cannery East Amount
divided by (b) the number of full fiscal months that Cannery East has been
Operating and (c) multiplied by twelve (12).

“Construction Completion Bond”  means a bond, in form and substance satisfactory
to the Administrative Agent, issued by a bonding company acceptable to the
Administrative Agent, in a amount and for a period of time necessary to complete
the applicable Project pursuant to the Plans and Specifications therefor, and
including such endorsements as the Administrative Agent may require.

“Construction Consultant” means Professional Associates Construction Services,
or any other Person designated from time to time by the Administrative Agent to
serve as the Construction Consultant hereunder.

“Construction Contracts” means any and all contracts, written or oral, between
the Borrower, any applicable Loan Party and any contractor and any subcontractor
and between any of the foregoing and any other person (including, without
limitation, any architect or engineer) relating in any way to the construction
of the Projects, including the performing of labor or the furnishing of standard
or specially fabricated materials in connection therewith or the preparation or
furnishing of any drawings, renderings, plans, design documents or other related
items for the design, architecture or construction of the Projects.

“Construction Reserve Account” has the meaning set forth in the Cash Collateral
and Disbursement Agreement.

“Contractor” means and includes any person or entity, including any General
Contractor, engaged to work on or furnish materials or supplies for the Project.

11


--------------------------------------------------------------------------------


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agent” has the meaning specified in the Intercreditor Agreement.

“Credit Extension” means the making of a Loan by a Lender.

“CPI” means the Consumer Price Index, Urban Wage Earners and Clerical Workers
for West Urban, all items (1982-1984 = 100), as published by the Bureau of Labor
Statistics of the United States Department of Labor.  If the CPI is calculated
from a base different from the base period 1982-84 = 100, such CPI shall be
converted to a base period of 1982-84 = 100 by use of a conversion factor
supplied by said Bureau of Labor Statistics.  If the CPI is discontinued or
replaced during the term, such other comparable governmental cost of living
index or computation which replaces the CPI shall be use in order to obtain
substantially the same result as would be obtained if the CPI had not been
discontinued or replaced.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, passage of time or both, would be an Event
of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loan required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder, (b) has otherwise failed to pay over
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.

“Delayed Draw Amount” has the meaning specified in Section 4.01(a)(xix).

“Discharge of First Lien Obligations” has the meaning specified in the
Intercreditor Agreement.

12


--------------------------------------------------------------------------------


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property
(exclusive of ordinary course gaming payouts) by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

“Disqualification” means, with respect to any Lender:

(a)           the failure of that Lender timely to file pursuant to applicable
Gaming Laws (i) any application requested of that Lender by any Gaming Authority
in connection with any licensing required of that Lender as a lender to the Loan
Parties or (ii) any required application or other papers in connection with
determination of the suitability of that Lender as a lender to the Loan Parties;

(b)           the withdrawal of that Lender (except where requested or permitted
by the Gaming Board) of any such application or other required papers; or

(c)           any final determination by a Gaming Authority pursuant to
applicable Gaming Laws (i) that such Lender is “unsuitable” as a lender to the
Loan Parties, (ii) that such Lender shall be “disqualified” as a lender to the
Loan Parties or (iii) denying the issuance to that Lender of any license
required under applicable Gaming Laws to be held by all lenders to the Loan
Parties.

“Disqualified Equity” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is one year after the
date on which the Loans mature.  Notwithstanding the preceding sentence, any
Equity Interests that would constitute Disqualified Equity solely because the
holders thereof have the right to require Borrower to repurchase such Equity
Interests upon the occurrence of a change of control, an asset sale or event of
loss shall not constitute Disqualified Equity if the terms of such Equity
Interests provide that Borrower may not repurchase or redeem any such Equity
Interests pursuant to such provisions unless such repurchase or redemption
complies with Section 7.02.  The term “Disqualified Equity” shall also include
any options, warrants or other rights that are convertible into Disqualified
Equity or that are redeemable at the option of the holder, or required to be
redeemed, prior to the date that is one year after the date on which the Loans
mature.

“Dollar” and “$” mean lawful money of the United States.

“Drawing Date” has the meaning specified in Section 2.01(a).

“Effective Date” means May 18, 2007.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Borrowers (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the

13


--------------------------------------------------------------------------------


foregoing, “Eligible Assignee” shall not include the Borrowers or any of the
Borrowers’ Affiliates or Subsidiaries.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment and
natural resources, or the release of any materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Loan Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable with such
Person for shares of capital stock of (or other ownership or profit interests
in) such Person or warrants, options or rights for the purchase or acquisition
from such Person of such securities (or such other interests), and all of the
other ownership or profit interests in such Person (including partnership,
member or trust interests therein), whether voting or nonvoting.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrowers or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by the Borrowers or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which

14


--------------------------------------------------------------------------------


constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrowers or any ERISA Affiliate.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurodollar Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, (a) Consolidated EBITDA for that
period, plus, without duplication, (b) Net Cash Proceeds from any Asset Sales
during that period, plus (c) amounts released from the Reserves and applied to
repay the Loans pursuant to Section 2.07(b)(F), minus (d) Capital Expenditures
made in cash during that period, minus (e) Consolidated Interest Charges for
that period, minus (f) Permitted Restricted Payments permitted under clause (9)
of such defined term made during that period, plus (g) any decrease (or minus
any increase) in the Borrower’s working capital during that period, minus (h)
any repayments with respect to the Loan (whether voluntary or mandatory) made
during that period, minus (i) any prepayments with respect to the FF&E Financing
made during that period, minus (j) any pre-opening expenses during such period,
minus (k) the Management Compensation paid by CCR or its Subsidiaries during
such period and minus (l) all income taxes actually paid in cash by CCR or its
Restricted Subsidiaries during such period.

“Excluded Property” has the meaning specified in the Security Agreement.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of a Borrower hereunder or under the Fee Letter, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any

15


--------------------------------------------------------------------------------


similar tax imposed by any other jurisdiction in which CCR or any of its
Subsidiaries is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by CCR under Section 10.13), any U.S. Federal
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled,
immediately prior to the time of designation of a new Lending Office (or
assignment), to receive additional amounts from a Borrower with respect to such
withholding tax pursuant to Section 3.01(a).

“Existing Credit Agreements” means (i) that certain Credit Agreement dated as of
January 5, 2006, among the Borrower, The Cannery Hotel and Casino, LLC, Rampart
Resort Management, LLC, and Bank of America, as administrative agent, as
amended, (ii) the First Lien Credit Agreement dated November 14, 2006, among PA
Meadows, LLC, Bank of America, as administrative agent and collateral agent, and
the other lenders party thereto, as amended, (iii) the Second Lien Credit
Agreement dated November 14, 2006, among PA Meadows, LLC, Bank of America, as
administrative agent and collateral agent, and the other lenders, and (iv) the
Existing FF&E Credit Agreement.

“Existing FF&E Credit Agreement” means the FF&E Credit Agreement dated December
29, 2006 among Washington Trotting Association, Inc., Merrill Lynch Capital
Corporation, as administrative agent, and the other lenders party thereto, as
amended.

“Existing Indebtedness” means any Indebtedness set forth on Schedule 7.03.

“Existing Surveys” has the meaning specified in Section 4.01(a)(iv)(c).

“Expansion Capital Expenditure” means any Capital Expenditure by CCR or any of
its Restricted Subsidiaries that is not properly characterized as a Maintenance
Capital Expenditure, including, without limitation, expenditures with respect to
the buy-out of real property leases.

“Fair Market Value” means the price that would be paid in an arm’s-length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter agreement, dated April 4, 2007, among CCR, the
Administrative Agent, Merrill Lynch Capital Corporation and the Arrangers.

16


--------------------------------------------------------------------------------


“FF&E” means furniture, fixtures or equipment used in the ordinary course of the
business of the Borrowers or a Guarantor.

“FF&E Financing” means Indebtedness the proceeds of which are used solely to
finance the acquisition by CCR or a Guarantor of, or the entry into a
capitalized lease by CCR or a Guarantor with respect to FF&E on terms and
conditions reasonably acceptable to the Administrative Agent, in each case as
amended, restated, modified, renewed, refunded, replaced (whether upon or after
termination or otherwise) or refinanced in whole or in part from time to time.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“First Lien Administrative Agent” means Bank of America, N.A., in its capacity
as administrative agent under the First Lien Credit Agreement, and its
successors and assigns.

“First Lien Collateral Agent” means Bank of America, N.A. in its capacity as
collateral agent under the First Lien Loan Documents, and its successors and
assigns.

“First Lien Credit Agreement” means (i) that certain credit agreement dated as
of the date hereof among Borrower, the lenders party thereto and Bank of
America, N.A., as administrative agent, as amended, restated, supplemented or
modified from time to time to the extent permitted by this Agreement and the
Intercreditor Agreement, and (ii) any other credit agreement, loan agreement,
note agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that has been incurred to extend (subject to the limitations set
forth herein and in the Intercreditor Agreement) or refinance in whole or in
part the indebtedness and other obligations outstanding under (x) the credit
agreement referred to in clause (i) or (y) any subsequent First Lien Credit
Agreement, unless such agreement or instrument expressly provides that it is not
intended to be and is not a First Lien Credit Agreement hereunder.  Any
reference to the First Lien Credit Agreement hereunder shall be deemed a
reference to any First Lien Credit Agreement then in existence.

“First Lien Loan Documents” means the First Lien Credit Agreement and the other
Loan Documents as defined in the First Lien Credit Agreement, including each
mortgage and other security documents, guaranties and the notes issued
thereunder.

“First Lien Loans” means the loans extended under the First Lien Credit
Agreement.

“First Lien Secured Parties” means the First Lien Administrative Agent, the
First Lien Collateral Agent and each Person that is a lender under the First
Lien Credit Agreement.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are residents for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

17


--------------------------------------------------------------------------------


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Gaming Board” means any agency, authority, board, bureau, commission,
department, office or instrumentality of any nature whatsoever of the federal
government or any state, city or other political subdivision, whether now or
hereafter in existence, or any officer or official thereof, but only to the
extent that such agency, authority, board, bureau, commission, department,
office or instrumentality possesses authority to regulate any gaming operation
or harness racing operation owned, managed or operated, or proposed to be owned,
managed or operated, by CCR or any of its Subsidiaries.

“Gaming Laws” means all Laws pursuant to which any Gaming Board possesses
regulatory, licensing or permit authority over gambling, gaming, harness racing
or casino activities conducted by CCR or any of its Subsidiaries or any of their
respective ownership and/or operation of Subsidiaries within such Gaming Board’s
jurisdiction.

“Gaming License” means any license, permit, franchise, finding of suitability,
registration or other authorization issued by or from any Gaming Board under
Gaming Laws that is required to own, lease, operate or otherwise conduct the
gaming business or harness racing business of CCR or any of its Subsidiaries or
to own an interest in CCR or any of its Subsidiaries that conducts a gaming
business or harness racing business.

“General Contractor” means (i) Borrower with respect to the Projects or (ii) any
other Person who contracts for the construction of the entire Projects, rather
than for a portion of the work relating thereto and otherwise has the obligation
to retain and pay subcontractors and coordinates the work to be performed.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Governmental Real Property Disclosure Requirements” means any requirement of
Law of any Governmental Authority requiring notification of the buyer, lessee,
mortgagee, assignee or other transferee of any real property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer or control) of any real
property,

18


--------------------------------------------------------------------------------


facility, establishment or business, of the actual or threatened presence or
release in or into the environment, or the use, disposal or handling of
Hazardous Material on, at, under or near the real property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.

“Granting Lender” has the meaning specified in Section 10.06(h).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other financial obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other financial obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other obligation of the payment or
performance of such Indebtedness or other obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or financial performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien).  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, the Subsidiaries of CCR listed on Schedule
1.01 and each other Subsidiary of CCR that shall be required to execute and
deliver a Guaranty or guaranty supplement pursuant to Section 6.13.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit E.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hazardous Materials Indemnity” means that certain Hazardous Materials Indemnity
executed and delivered pursuant to Section 4.01(a)(ix), as amended,
supplemented, restated or otherwise modified from time to time.

19


--------------------------------------------------------------------------------


“Hedge Bank” means any Person that, at the time it enters into a Secured Hedge
Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Secured Hedge Agreement.

“Holdback Agreement” means the Holdback Agreement dated November 14, 2006, by
and between Magna Entertainment Corporation and PA Meadows, LLC as in effect on
the date hereof or as modified (such modification subject to the consent of the
Administrative Agent not to be unreasonably withheld).

“Holdback Amount” has the meaning specified in the Holdback Agreement.

“In Balance” will be deemed to exist when the sum of (A) (i) the available
Revolving Commitments (as defined under the First Lien Credit Agreement), (ii)
cash on hand in excess of the greater of (x) $25,000,000, or (y) cash required
to be maintained by CCR and its Restricted Subsidiaries under Gaming Laws, (iii)
unused availability under committed credit facilities, (iv) the aggregate amount
of funds in the Reserves, (v) Indebtedness in respect of any FF&E Financing (to
the extent committed or available) and (vi) Projected Free Cash Flow of CCR and
its Restricted Subsidiaries exceeds by $15,000,000 the aggregate of, without
duplication, (B) the sum of (i) the costs required to achieve Completion,
(ii) all retainage amounts and (iii) the amount of all reserves and
contingencies reasonably determined by the Construction Consultant to be
necessary, as such costs and amounts may be reasonably estimated by the
Administrative Agent after consultation with the Construction Consultant from
time to time.

“Increase Effective Date” has the meaning specified in Section 2.14.

“Increase Option Amount” has the meaning specified in Section 2.14(a).

“Incur” means, with respect to any Indebtedness, to incur, create, issue,
assume, Guarantee or otherwise become directly or indirectly liable for or with
respect to, or become responsible for, the payment of, contingently or
otherwise, such Indebtedness (and “Incurrence” and “Incurred” shall have
meanings correlative to the foregoing); provided that (1) any Indebtedness of a
Person existing at the time such Person becomes a Restricted Subsidiary of CCR
shall be deemed to be Incurred by such Restricted Subsidiary at the time it
becomes a Restricted Subsidiary of CCR and (2) neither the accrual of interest
nor the accretion of original issue discount nor the payment of interest in the
form of additional Indebtedness with the same terms and the payment of dividends
on Disqualified Equity or Preferred Equity in the form of additional shares of
the same class of Disqualified Equity or Preferred Equity (to the extent
provided for when the Indebtedness or Disqualified Equity or Preferred Equity on
which such interest or dividend is paid was originally issued) shall be
considered an Incurrence of Indebtedness; provided that in each case the amount
thereof is for all other purposes included in the Consolidated Interest Charges
and Indebtedness of CCR or its Restricted Subsidiary as accrued, to the extent
required by GAAP.

20


--------------------------------------------------------------------------------


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c)           net obligations of such Person under any Swap Contract;

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)            capital leases and Synthetic Lease Obligations;

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and

(h)           all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person (x) shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, limited partnership or limited liability company)
in which such Person is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person and (y) shall exclude
the Holdback Amount.  The amount of any net obligation under any Swap Contract
on any date shall be deemed to be the Swap Termination Value thereof as of such
date.  The amount of any capital lease or Synthetic Lease Obligation as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intercreditor Agreement” means the Intercreditor Agreement to be dated the
Effective Date in the form attached hereto as Exhibit F.

21


--------------------------------------------------------------------------------


“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the applicable
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September and December and the applicable Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrowers in their Committed Loan Notice (or such
other period that is requested by the Borrowers and determined by the
Administrative Agent to be available); provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the applicable Maturity Date.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, CCR’s internal
controls over financial reporting.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person, whether by means of (a) the
purchase or other acquisition of Equity Interests or other securities of such
other Person, (b) a loan, advance or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, such other Person, including any
partnership or joint venture interest in such other Person and any arrangement
pursuant to which the investor Guarantees Indebtedness of such other Person, or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit.  For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.  If Borrower or any Restricted
Subsidiary of Borrower sells or otherwise disposes of any Equity Interests of
any direct or indirect Restricted Subsidiary of Borrower such that, after giving
effect to any such sale or disposition, such Person is no longer a Restricted
Subsidiary of Borrower, then Borrower or that Restricted Subsidiary shall be
deemed to have made an Investment on the date of any such sale or disposition
equal to the Fair Market Value of the Investment in such Subsidiary not sold or
disposed of.  The acquisition by Borrower or any Restricted Subsidiary of
Borrower of a Person that holds an Investment in a third Person shall be deemed
to be an Investment

22


--------------------------------------------------------------------------------


by Borrower or such Restricted Subsidiary in such third Person in an amount
equal to the Fair Market Value of the Investment held by the acquired Person in
such third Person.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lease Termination Payment” has the meaning specified in Section 2.07(b)(F).

“Leases” means any and all leases, subleases, tenancies, options, concession
agreements, rental agreements, occupancy agreements, franchise agreements,
access agreements and any other agreements (including all amendments,
extensions, replacements, renewals, modifications and/or guarantees thereof),
whether or not of record and whether now in existence or hereafter entered into,
affecting the use or occupancy of all or any portion of any Real Property.

“Lender” has the meaning set forth in the preamble to this Agreement.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and the
Administrative Agent.

“License Revocation” means the revocation, failure to renew or suspension of, or
the appointment of a receiver, supervisor or similar official with respect to
any casino, gambling, gaming or liquor license issued by any Gaming Board or
applicable Governmental Authority covering any casino or gaming facility.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, the Security Agreement, the Pledge Agreement, the Mortgages, each Swap
Contract, each Secured Cash Management Agreement, the Hazardous Materials
Indemnity, the Subordination Agreement, the Security Interest Subordination
Agreement, the Guaranty, the Cash Collateral and Disbursement Agreement, each
other Collateral Document and the Intercreditor Agreement;

23


--------------------------------------------------------------------------------


provided that for purposes of the definition of “Material Adverse Effect” and
Articles IV through IX, “Loan Documents” shall not include Swap Contracts or
Secured Cash Management Agreements.

“Loan Parties” means, collectively, the Borrowers and each Guarantor.

“Maintenance Capital Expenditures” means Capital Expenditures for the
maintenance, repair, restoration or refurbishment of tangible property, but
excluding any Capital Expenditures which adds to or significantly improves any
such property.

“Management Compensation” means any and all fees, expenses and other monies due
and payable, from time to time, by a Borrower or any of its Restricted
Subsidiaries to Millennium in the following amounts:  (a) with respect to
Cannery, $1,000,000 per year, (b) with respect to the Rampart Casino, $2,000,000
per year (c) with respect to the Nevada Palace/Cannery East, the greater of
$750,000 and 4% of such property’s EBITDA per fiscal year and (d) with respect
to the Temporary Meadows Casino, the Permanent Meadows Casino or any other new
venture following its opening, an amount, in the aggregate, not to exceed 4% of
such property’s EBITDA per fiscal year.

“Mandatory Payments” has the meaning specified in Section 2.07(b).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of CCR and its Restricted
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document or
the ability of any Loan Party to perform its obligations under any Loan Document
to which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $4.0 million or more in any year or otherwise material to the
business, condition (financial or otherwise), operations, performance,
properties or prospects of such Person.

“Maturity Date” means May 18, 2014; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.

“Meadows Amounts” means the portion of Consolidated EBITDA attributed to the
Temporary Meadows Casino for the applicable Measurement Period.

“Meadows Construction Disbursement Account” has the meaning set forth in the
Cash Collateral and Disbursement Agreement.

“Meadows Property” means the Meadows Racetrack located on Racetrack Road in
North Strabane Township, Washington County, Pennsylvania, which comprises
approximately 153.03 acres.

24


--------------------------------------------------------------------------------


“Measurement Period” means at any date of determination, the most recently
completed four fiscal quarters of the Borrower.

“Millennium” means Millennium Gaming, Inc., a Nevada corporation, or an
affiliate thereof.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgages” has the meaning specified in Section 4.01(a)(iv).

“Mortgage Policies” has the meaning specified in Section 4.01(a)(iv)(B).

“Mortgaged Property” shall mean (a) each Real Property identified as a Mortgaged
Property on Schedule 4.01(a)(iv) and (b) each Real Property, if any, which shall
be subject to a Mortgage delivered after the Effective Date pursuant to Section
6.13.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrowers or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means, to the extent remaining after any mandatory
prepayments pursuant to Section 2.07(b) of the First Lien Credit Agreement:

(a)           with respect to the sale of any asset by CCR or any of its
Restricted Subsidiaries, the excess, if any, of (i) the sum of cash and cash
equivalents received in connection with such sale (including any cash received
by way of deferred payment pursuant to, or by monetization of, a note receivable
or otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Indebtedness that is secured by such asset and that is
required to be repaid in connection with the sale thereof (other than
Indebtedness under the Loan Documents), (B) the out-of-pocket expenses incurred
by CCR or any such Subsidiary in connection with such sale and (C) income taxes
reasonably estimated to be actually payable within two years of the date of the
relevant asset sale as a result of any gain recognized in connection therewith;
and

(b)           with respect to the sale of any Equity Interest or Indebtedness by
CCR or any of its Restricted Subsidiaries, the excess of (i) the sum of the cash
and cash equivalents received in connection with such sale over (ii) the
underwriting discounts and commissions, fees and other out-of-pocket expenses,
incurred by CCR or any such Subsidiary in connection with such sale.

“Nevada Palace” means the Nevada Palace casino which is located on Boulder
Highway in Las Vegas, Nevada.

“Nevada Palace Lease” means that certain lease agreement entered into between NP
Land, LLC, as landlord, and Nevada Palace, LLC, as tenant, pursuant to which NP
Land leases all of the Real Property owned by NP Land, LLC to Nevada Palace,
LLC.

25


--------------------------------------------------------------------------------


“Nevada Palace, LLC” means Nevada Palace, LLC, a Nevada limited liability
company.

“Note” means a promissory note made by the Borrowers in favor of a Lender or its
assigns evidencing Loans made by such Lender, substantially in the form of
Exhibit H.

“NP” means Nevada Palace, Inc., a Nevada corporation.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or of any Loan Party arising under any Swap
Contract with any Lender or Affiliate thereof, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“OCM” means OCM AcquisitionCo., LLC, a limited liability company organized under
the laws of Nevada.

“Officers’ Certificate” means a certificate signed on behalf of CCR by the
principal executive officer, principal financial officer, treasurer or principal
accounting officer, or manager or member of the management committee of CCR,
that meets the requirements of this Agreement.

“Operating” means, with respect to each Project, that:

(1)           the applicable Gaming Licenses shall have been granted and not
been revoked or suspended; and

(2)           the applicable Project is open to the general public and operating
in accordance with applicable law in all material respects.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

26


--------------------------------------------------------------------------------


“Outstanding Amount” means, with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Loans occurring on such
date.

“Participant” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrowers or
any ERISA Affiliate or to which the Borrowers or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permanent Meadows Casino” means the permanent casino constructed in accordance
with the Plans and Specifications on the Meadows Property and containing
approximately 3,000 slot machines (or such other number of slot machines from
time to time as are reasonably acceptable to the Administrative Agent), and such
numbers of tables and hotel rooms as may be reasonably acceptable to
Administrative Agent.

“Permitted Business” means any business conducted by CCR and its Restricted
Subsidiaries on the Effective Date and other businesses reasonably related or
ancillary thereto, and any business activities not prohibited by Section 7.07(a)
of the First Lien Credit Agreement.

“Permitted Encumbrances” has the meaning specified in the Mortgages.

“Permitted Holders” means Mr. William Paulos, Mr. William Wortman, OCM, any
Affiliate or principal of the foregoing, or any entity holding all of the equity
interests of CCR, which entity is solely owned by other Permitted Holders.

“Permitted Indebtedness” means each of the following:

(1)           the Incurrence by the Borrowers of Indebtedness under the First
Lien Credit Agreement and related First Lien Loan Documents (including, without
limitation, the Incurrence by the Borrowers or Restricted Subsidiaries of
Guarantees thereof) in an aggregate amount at any one time outstanding not to
exceed (a) $745,000,000 less the aggregate amount of any mandatory prepayments
of the obligations under the First Lien Credit Agreement pursuant to
Section 2.07(b)(A) thereof (or, in the event that the successor First Lien
Credit Agreement is refinanced, required under the successor First Lien Credit
Agreement), plus (b) Indebtedness consisting of Obligations (as defined in the
First Lien Credit Agreement) under any Swap Contract permitted by the
Intercreditor Agreement;

(2)           the Incurrence of Existing Indebtedness;

27


--------------------------------------------------------------------------------


(3)           the Incurrence by the Borrowers of Indebtedness represented by
this Agreement (including, without limitation, the Incurrence by Restricted
Subsidiaries of Guarantees thereof) and the Loan Documents entered into in
connection herewith;

(4)           the Incurrence by the Borrowers or any of its Restricted
Subsidiaries of Indebtedness represented by FF&E Financings, capital lease
obligations, mortgage financings or purchase money obligations, in each case,
Incurred for the purpose of financing all or any part of the purchase price or
cost of design, construction or improvement of property, plant or FF&E or other
works of improvement used in the business of CCR or such Restricted Subsidiary,
in an aggregate amount, including all Permitted Refinancing Indebtedness
Incurred to refund, refinance or replace any Indebtedness Incurred pursuant to
this clause (4), not to exceed $45,000,000 at any time outstanding;

(5)           the Incurrence by CCR or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to refund, refinance or replace Indebtedness (other than intercompany
Indebtedness) that was permitted by this Agreement to be Incurred under Section
7.03(a) or clauses (2), (3), (5) or (13) of this definition of “Permitted
Indebtedness”;

(6)           the Incurrence by CCR or any of its Restricted Subsidiaries of
intercompany Indebtedness owing to and held by CCR or any of its Restricted
Subsidiaries; provided, however, that:

(a)           such Indebtedness must be unsecured and expressly subordinated to
the prior payment in full in cash of all Obligations with respect to the Loans,
provided, however, that intercompany Indebtedness Incurred by CCR in connection
with cash management transactions done in the ordinary course of business need
not be so subordinated;

(b)           (i) any subsequent issuance or transfer of Equity Interests that
results in any such Indebtedness being held by a Person other than CCR or a
Restricted Subsidiary thereof and (ii) any sale or other transfer of any such
Indebtedness to a Person that is not either CCR or a Restricted Subsidiary
thereof, shall be deemed, in each case, to constitute an Incurrence of such
Indebtedness by CCR or such Restricted Subsidiary, as the case may be, that was
not permitted by this clause (6);

(7)           the Incurrence by CCR or any of its Restricted Subsidiaries of
Indebtedness in respect of letters of credit, workers’ compensation claims,
defined benefit plans, self-insurance obligations, bankers’ acceptances, and
performance and surety bonds, all in the ordinary course of business;

(8)           the Guarantee by CCR or a Restricted Subsidiary of Indebtedness of
CCR or a Restricted Subsidiary of CCR that was permitted to be Incurred by
Section 7.03(a) or by another provision of this definition of “Permitted
Indebtedness”;

(9)           the Incurrence by CCR or any of its Restricted Subsidiaries of
Hedging Obligations that are Incurred for the purpose of fixing, hedging or
swapping interest rate,

28


--------------------------------------------------------------------------------


commodity price or foreign currency exchange rate risk (or to reverse or amend
any such agreements previously made for such purposes), and not for speculative
purposes;

(10)         the Incurrence by CCR or any of its Restricted Subsidiaries of
Indebtedness arising from agreements providing for indemnification, adjustment
of purchase price or similar obligations, or Guarantees or letters of credit,
surety bonds or performance bonds securing any obligations of CCR or any of its
Restricted Subsidiaries pursuant to such agreements, in any case Incurred in
connection with the disposition of any business, assets or Restricted Subsidiary
(other than Guarantees of Indebtedness Incurred by any Person acquiring all or
any portion of such business, assets or Restricted Subsidiary for the purpose of
financing such acquisition), so long as the amount does not exceed the gross
proceeds actually received by CCR or any Restricted Subsidiary thereof in
connection with such disposition;

(11)         the Incurrence by CCR or any of its Restricted Subsidiaries of
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business, provided, however, that such Indebtedness is
extinguished within five Business Days of its Incurrence;

(12)         the Incurrence by CCR or any of its Restricted Subsidiaries of
Indebtedness constituting reimbursement obligations with respect to letters of
credit issued in the ordinary course of business; provided that, upon the
drawing of such letters of credit or the Incurrence of such Indebtedness, such
obligations are reimbursed within 30 days following such drawing or Incurrence;
and

(13)         so long as the Projects have reached Completion and are Operating,
the Incurrence by CCR or any of its Restricted Subsidiaries of additional
Indebtedness in an aggregate amount at any time outstanding, including all
Permitted Refinancing Indebtedness Incurred to refund, refinance or replace any
Indebtedness Incurred pursuant to this clause (13), not to exceed $10,000,000.

“Permitted Investments” means:

(1)           any Investment in CCR or in a Restricted Subsidiary of CCR;

(2)           any Investment in Cash Equivalents;

(3)           any Investment by CCR or any Restricted Subsidiary of CCR in a
Person, if as a result of such Investment:

(a)           such Person becomes a Restricted Subsidiary of the Borrower; or

(b)           such Person is merged, consolidated or amalgamated with or into,
or transfers or conveys substantially all of its assets to, or is liquidated
into, CCR or a Restricted Subsidiary of CCR;

29


--------------------------------------------------------------------------------


(4)           any Investment made as a result of the receipt of non-cash
consideration from an Asset Sale that was made pursuant to and in compliance
with Section 7.01;

(5)           any acquisition of assets or Equity Interests solely in exchange
for the issuance of Equity Interests (other than Disqualified Equity) of the
Borrower;

(6)           any extension of credit in the ordinary course and any Investments
received in compromise or resolution of obligations of (a) trade creditors or
customers that were incurred in the ordinary course of business, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer or (b) litigation,
arbitration or other similar disputes;

(7)           loans and advances to officers, directors and employees in an
aggregate amount not to exceed $2,000,000 outstanding at any time;

(8)           Hedging Obligations that are Incurred for the purpose of fixing,
hedging or swapping interest rate, commodity price or foreign currency exchange
rate risk (or to reverse or amend any such agreements previously made for such
purposes), and not for speculative purposes, and that do not increase the
Indebtedness of the obligor outstanding at any time other than as a result of
fluctuations in interest rates, commodity prices or foreign currency exchange
rates or by reason of fees, indemnifies and compensation payable thereunder;

(9)           stock, obligations or securities received in satisfaction of
judgments;

(10)         advances to customers or suppliers in the ordinary course of
business that are, in conformity with GAAP, recorded as accounts receivable,
prepaid expenses or deposits on the balance sheet of CCR or its Restricted
Subsidiaries and endorsements for collection or deposit arising in the ordinary
course of business;

(11)         commission, payroll, travel and similar advances to officers and
employees of CCR or any of its Restricted Subsidiaries that are expected at the
time of such advance ultimately to be recorded as an expense in conformity with
GAAP;

(12)         other Investments in an Unrestricted Subsidiary having an aggregate
Fair Market Value (measured on the date each such Investment was made and
without giving effect to subsequent changes in value), when taken together with
all other Investments made pursuant to this clause (12) since the Effective
Date, not to exceed $40,000,000;

(13)         Investments by CCR in an Unrestricted Subsidiary to the extent that
CCR has substantially concurrently received an equivalent amount of proceeds
from the sale of Equity Interests to Permitted Holders; provided that such
Investments be made exclusively to acquire, develop, manage or operate casinos,
hotels and other gaming assets and activities related thereto;

(14)         Investments by CCR to a Permitted Holder to the extent that CCR has
substantially concurrently received an equivalent amount of proceeds from the
sale of Equity Interests to Permitted Holders; and

 

30


--------------------------------------------------------------------------------


(15)         Guarantees that constitute Permitted Indebtedness.

“Permitted Liens” means:

(1)           Liens securing the Loans and the Guarantees;

(2)           Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased, (iii) the direct or any contingent obligor with respect thereto is
not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by clause (2) of the definition of “Permitted
Indebtedness”;

(3)           Liens for taxes, assessments or other governmental charges or
levies not yet delinquent or thereafter payable without penalty not yet due or
which are being contested in good faith and by appropriate actions, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance, and to the extent required by, with GAAP;

(4)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens (i) arising in the ordinary course of business which are not
overdue for a period of more than 60 days, or (ii) which are being contested in
good faith and by appropriate actions, if adequate reserves with respect thereto
are maintained on the books of the applicable Person, in accordance with, and to
the extent required by, GAAP or (iii) which have been bonded or which the Title
Company has agreed to insure over, in either case in a manner satisfactory to
the Administrative Agent;

(5)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

(6)           deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(7)           inchoate Liens incident to construction or maintenance of real
property; or Liens incident to construction or maintenance of real property now
or hereafter filed of record for which adequate reserves have been set aside and
which are being contested in good faith by appropriate actions and have not
proceeded to judgment or which the Title Company has agreed to insure over,
provided that, by reason of nonpayment of the obligations secured by such Liens,
no material property is subject to a material risk of loss or forfeiture;

(8)           easements, rights-of-way, restrictions and other similar
encumbrances affecting Real Property which, in the aggregate and which do not in
any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person;

31


--------------------------------------------------------------------------------


(9)           present or future zoning laws and ordinances or other laws and
ordinances restricting the occupancy, use, or enjoyment of Real Property;

(10)         Liens securing writs of attachments or similar instruments or
judgments for the payment of money not constituting an Event of Default under
Section 8.01(h);

(11)         Permitted Encumbrances;

(12)         Liens to secure Indebtedness permitted under clause (4) of the
definition of Permitted Indebtedness; provided that (i) such Liens do not at any
time encumber any property other than the property financed by such Indebtedness
and (ii) the Indebtedness secured thereby does not exceed the cost or fair
market value, whichever is lower, of the property being acquired on the date of
acquisition;

(13)         subject to the terms of the Intercreditor Agreement, Liens securing
Indebtedness under the First Lien Credit Agreement in an aggregate principal
amount not to exceed $745 million;

(14)         Liens on accounts or amounts held in accounts for the Commonwealth
of Pennsylvania as specified in Section 1316 or Chapter 14 of the Pennsylvania
Race Horse Development and Gaming Act (Act 71 of 2004) (4 Pa. C.S.A. § 1401, et
seq.);

(15)         Liens securing Permitted Refinancing Indebtedness; provided that
such Liens do not extend to any property or assets other than the property or
assets that secure the Indebtedness being refinanced;

(16)         Liens in the form of restrictions on transfers of Equity Interst of
CCR and its Subsidiaries under Gaming Laws and required regulatory redemptions
of such Equity Interest under Gaming Laws;

(17)         Liens on property or assets used to defease or to satisfy and
discharge Indebtedness; provided that (a) the Incurrence of such Indebtedness
was not prohibited by this Agreement and (b) such defeasance or satisfaction and
discharge is not prohibited by this Agreement;

(18)         Liens securing Indebtedness Incurred pursuant to Section 7.03(a) in
an aggregate amount at any time outstanding, including all Permitted Refinancing
Indebtedness Incurred to refund, refinance or replace any Indebtedness Incurred
pursuant to Section 7.03(a), not to exceed $150,000,000; and

(19)         So long as the projects have reached Completion and are Operating,
Liens securing obligations that do not exceed $10,000,000 at any one time
outstanding.

“Permitted Refinancing Indebtedness” means any Indebtedness of CCR or any of its
Restricted Subsidiaries issued in exchange for, or the net proceeds of which are
used to extend, refinance, renew, replace, defease or refund other Indebtedness
of CCR or any of its Restricted Subsidiaries (other than intercompany
Indebtedness); provided that:

32


--------------------------------------------------------------------------------


(1)           the amount of such Permitted Refinancing Indebtedness does not
exceed the amount of the Indebtedness so extended, refinanced, renewed,
replaced, defeased or refunded (plus all accrued and unpaid interest thereon and
the amount of any premium necessary to accomplish such refinancing and all fees,
costs and expenses incurred in connection therewith);

(2)           such Permitted Refinancing Indebtedness has a final maturity date
later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;

(3)           if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is subordinated in right of payment to the Loans, such
Permitted Refinancing Indebtedness has a final maturity date later than the
final maturity date of the Loans and is subordinated in right of payment to the
Loans on terms at least as favorable, taken as a whole, to the Lenders as those
contained in the documentation governing the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; and

(4)           if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is pari passu in right of payment with the Loans, such
Permitted Refinancing Indebtedness is pari passu with, or subordinated in right
of payment to, the Loans.

“Permitted Restricted Payments” means any of the following Restricted Payments:

(1)           the payment of any dividend or distribution within 60 days after
the date of declaration thereof, if at said date of declaration no Default or
Event of Default has occurred and remains continuing and such payment would have
complied with the provisions of this Agreement at said date;

(2)           the payment of any dividend by a Restricted Subsidiary of CCR to
the holders of its Equity Interests on a pro rata basis;

(3)           if no Default or Event of Default has occurred and remains
continuing or would result therefrom, the making of any Restricted Payment in
exchange for, or out of the net cash proceeds of the substantially concurrent
sale (other than to a Subsidiary of the Borrower) of, Equity Interests of CCR
(other than Disqualified Equity) or from the substantially concurrent cash
contribution of common equity capital to the Borrower; provided that the amount
of any such net cash proceeds that are utilized for any such redemption,
repurchase, retirement, defeasance or other acquisition shall be excluded from
Section 7.02(c)(ii);

(4)           the redemption, repurchase, retirement, defeasance or other
acquisition of any subordinated Indebtedness of CCR or any Restricted Subsidiary
in exchange for, or out of the net cash proceeds of a contribution to the common
equity of CCR or a substantially concurrent sale (other than to a Subsidiary of
CCR) of, Equity Interests (other than Disqualified Equity) of the Borrower;
provided that the amount of any such net cash proceeds

33


--------------------------------------------------------------------------------


that are utilized for any such redemption, repurchase, retirement, defeasance or
other acquisition shall be excluded from Section 7.02(c)(ii));

(5)           the defeasance, redemption, repurchase or other acquisition of
Indebtedness subordinated to the Loans with the net cash proceeds from an
Incurrence of Permitted Refinancing Indebtedness;

(6)           Investments acquired as a capital contribution to CCR, or in
exchange for, or out of the net cash proceeds of a substantially concurrent sale
(other than to a Subsidiary of CCR) of, Equity Interests (other than
Disqualified Equity) of the Borrower; provided that the amount of any such net
cash proceeds that are utilized for any such acquisition or exchange shall be
excluded from Section 7.02(c)(ii);

(7)           the repurchase of Equity Interests deemed to occur upon the
exercise of options or warrants to the extent that such Equity Interests
represent all or a portion of the exercise price thereof;

(8)           if no Default or Event of Default has occurred and remains
continuing or would result therefrom, the repurchase, redemption or other
acquisition or retirement for value of any Equity Interests of CCR or any
Restricted Subsidiary held by any current or former director, officer, employee
or consultant of CCR (or any of its Restricted Subsidiaries) (a) upon the death,
disability or termination of employment of such director, officer, employee or
consultant or to the extent required pursuant to employee benefit plans,
employment agreements or consulting agreements entered into in the ordinary
course of business, or (b) pursuant to the terms of any employee equity
subscription agreement, stock option agreement or similar agreement entered into
in the ordinary course of business; provided that the aggregate price paid for
all such repurchased, redeemed, acquired or retired Equity Interests in any
calendar year shall not exceed $1,000,000;

(9)           for so long as CCR is treated as a partnership or other
substantially similarly treated pass-through entity for United States federal
income tax purposes, CCR shall be permitted to make Restricted Payments to the
Tax Recipients, in an amount not to exceed the Tax Amount for the related
period; provided, however, that (i) prior to any distributions of Tax Amounts,
CCR shall deliver an Officers’ Certificate to the Administrative Agent to the
effect that CCR is a partnership or other substantially similarly treated
pass-through entity, for United States federal income tax purposes and (ii) at
the time of such distributions, the most recent audited financial statements of
CCR required to have been furnished pursuant to Section 6.01(a) reflect that CCR
is treated as a partnership or other substantially similarly treated
pass-through entity for United States federal income tax purposes for the period
covered by such financial statements; and provided further that no such
Restricted Payment shall be made if the Administrative Agent shall have given
CCR notice of the existence and continuance of an Event of Default under Section
7.11(a) of the First Lien Credit Agreement;

(10)         Nevada Palace, LLC may make lease payments to NP Land, LLC in an
amount not to exceed $2,600,000 (increased annually by the percentage increase
in the

34


--------------------------------------------------------------------------------


CPI from and after December 31, 2006) in any calendar year in accordance with
the Nevada Palace Lease;

(11)         so long as no Default or Event of Default has occurred and remains
continuing or would result therefrom, payment of (i) Management Compensation and
(ii) other amounts due to the management or members of the management committee
or equivalent governing body of CCR, in each case, to the extent permitted by
Section 7.09;

(12)         the redemption, repurchase, retirement or other acquisition of any
Equity Interest or Indebtedness of Borrower to the extent required by a Gaming
Board or, if determined in the good faith judgment of the management of a
Borrower, to prevent the loss or to secure the grant or establishment of any
Gaming License or other right to conduct lawful gaming operations;

(13)         CCR shall be permitted to make Restricted Payments in amounts not
to exceed the aggregate amount of cash actually distributed by any Unrestricted
Subsidiaries to CCR or its Restricted Subsidiary;

(14)         if no Default or Event of Default has occurred and remains
continuing or would result therefrom and so long as the Projects have reached
Completion and are Operating, other Restricted Payments in an aggregate amount
not to exceed $10,000,000; and

(15)         so long as (x) no Default or Event of Default shall have occurred
and be continuing at the time thereof or that would result therefrom and (y) the
Consolidated Total Leverage Ratio is less than (A) if prior to the Completion of
the Projects, 5.5x and (B) if on or after the Completion of the Projects, 5.0x,
in each case on a pro forma basis after giving effect to the application of the
proceeds as set forth below, CCR may declare and make dividend payments to any
direct owner of CCR’s Equity Interest in an aggregate amount not to exceed 25%
of the Net Cash Proceeds received by CCR from the concurrent sale of its Equity
Interest to non-affiliated third-parties; provided that 25% of such Net Cash
Proceeds shall have been first used to mandatorily prepay the Loans; provided,
further, however that solely after the Completion of the Projects and so long as
clause (x) and (y)(B) above are satisfied, CCR may declare and make dividend
payments to any direct owner of CCR’s Equity Interest in an aggregate amount in
excess of 25%, but not more than 50%, of the Net Cash Proceeds received by CCR
from the concurrent sale of its Equity Interest to non-affiliated third-parties;
provided an equivalent percentage of such Net Cash Proceeds shall have been
first used to mandatorily prepay the Loans.

Notwithstanding the foregoing clause (g), so long as (x) no Default or Event of
Default shall have occurred and be continuing at the time thereof or that would
result therefrom and (y) 0% of any Net Cash Proceeds are required to prepay
Loans in accordance with Section 2.07(b)(B), CCR may declare and make dividend
payments to any direct owner of CCR’s Equity Interest in an aggregate amount not
to exceed 50% of the Net Cash Proceeds received by CCR from the concurrent sale
of its Equity Interest to non-affiliated third-parties.

35


--------------------------------------------------------------------------------


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrowers or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Plans and Specifications” means, with respect to each Project, all plans,
specifications, design documents, schematic drawings and related items for the
design, architecture and construction of such Project that are prepared by CCR’s
architect and approved by the Construction Consultant and, in each case, all
amendments and modifications thereof approved by the Administrative Agent.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means the pledge agreement substantially in the form of
Exhibit K and executed and delivered pursuant to Section 6.27, as such agreement
may be amended, supplemented, restated or otherwise modified from time to time.

“Pledged Debt” means “Intercompany Debt” as defined in the Security Agreement.

“Pledged Equity” means “Pledged Securities” as defined in the Security
Agreement.

“Preferred Equity” means, with respect to any Person, any Equity Interests of
such Person that have preferential rights to any other Equity Interests of such
Person with respect to dividends or redemptions upon liquidation.

“Projected Free Cash Flow” means as of the last day of any fiscal quarter, the
product of (a) Consolidated EBITDA for the fiscal quarter ending on such date
minus Maintenance Capital Expenditures, permitted tax distributions, any
Management Fee, Consolidated Interest Charges, any increase (or plus any
decrease) in CCR’s consolidated working capital and principal payments during
such period times (b) the number of fiscal quarters from such date through and
including the date of Completion.

“Projects” means, collectively, the construction of (a) Cannery East, (b) the
Temporary Meadows Casino and (c) the Permanent Meadows Casino, in each case, in
accordance with the applicable Plans and Specifications, Timetable and Budget
approved by the Construction Consultant for such Projects, each, individually, a
“Project”.

“Pro Rata Share” means, on the Effective Date, and with respect to each Lender,
the percentage of the Commitment held by that Lender as of that date and after
the Effective Date, a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of which is the amount of Loans of such
Lender and the denominator of which is the Outstanding Amount of all Loans.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

36


--------------------------------------------------------------------------------


“Public Lender” has the meaning specified in Section 6.02.

“Racing Services Agreement” means the Racing Services Agreement dated as of
July 26, 2006, by and among Racing Services Operator and the Guarantors.

“Racing Services Operator” means MEC Pennsylvania Racing Services, Inc. in such
capacity pursuant to the Racing Services Agreement.

“Rampart” means Rampart Resort Management, LLC, a Nevada limited liability
company.

“Rampart Casino” means the Rampart Casino which is leased by Rampart and located
in Summerlin, Nevada.

“Rampart Lease” means that certain sublease agreement dated as of April 1, 2002
by and between Hotspur Casinos Nevada, Inc., as lessor, and Rampart, as lessee,
in respect of the Rampart Casino, as the same may be amended pursuant to Section
7.08 hereof.

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of CCR as prescribed by the Securities Laws.

“Reinvestment Period” means, in respect of each Asset Sale or the receipt by
Borrower and its Restricted Subsidiaries of the Net Proceeds of any casualty
insurance, condemnation, eminent domain or similar takings, a period of 360 days
following the consummation of such Asset Sale or the date upon which it receives
such Net Proceeds.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Replacement Assets” means (1) non-current assets that shall be used or useful
in a Permitted Business, (2) hard and soft costs related to works of improvement
in respect of a Permitted Business, (3) substantially all the assets of a
Permitted Business or a majority of the Equity Interests of any Person engaged
in a Permitted Business that shall become on the date of acquisition thereof a
Restricted Subsidiary, (4) capital expenditures permitted by Section 7.12 of the
First Lien Credit Agreement or (5) Investments permitted by Section 7.02(a)(i)
of the First Lien Credit Agreement.

37


--------------------------------------------------------------------------------


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means a submission of a Committed Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of all Loans outstanding.

“Reserves” means, collectively, the Cannery East Construction Disbursement
Account, the Meadows Construction Disbursement Account and the Construction
Reserve Account, each, individually, a “Reserve”.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, managing member, management
committee member or manager of a Loan Party and any other officer of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent.  Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payment” means any transaction pursuant to which CCR or any of its
Restricted Subsidiaries, directly or indirectly:

(a)           declares or pays (without duplication) any dividend or makes any
other payment or distribution on account of CCR’s or any of its Restricted
Subsidiaries’ Equity Interests (including, without limitation, any payment in
connection with any merger or consolidation involving CCR or any of its
Restricted Subsidiaries) or to the direct or indirect holders of CCR’s or any of
its Restricted Subsidiaries’ Equity Interests in their capacity as such (other
than dividends, payments or distributions (x) payable in Equity Interests (other
than Disqualified Equity) of CCR or (y) to CCR or a Restricted Subsidiary of
CCR);

(b)           purchases, redeems or otherwise acquires or retires for value
(including, without limitation, in connection with any merger or consolidation
involving CCR or any of its Restricted Subsidiaries) any Equity Interests of
CCR, any Restricted Subsidiary thereof, or any direct or indirect parent of CCR;

(c)           makes any payment on or with respect to, or purchases, redeems,
defeases or otherwise acquires or retires for value any Indebtedness that is
subordinated to the Loans, except (x) a scheduled payment of interest or a
payment of principal at the Stated Maturity thereof or (y) the purchase,
repurchase or other acquisition of any such Indebtedness in anticipation of
satisfying a sinking fund obligation, principal installment or final maturity,
in each case due within one year of the date of such purchase, repurchase or
other acquisition; or

38


--------------------------------------------------------------------------------


(d)           makes any Restricted Investment.

“Restricted Subsidiary” means each Subsidiary of CCR that is not an Unrestricted
Subsidiary.

“Sale and Leaseback Transaction” means, with respect to any Person, any
transaction involving any of the assets or properties of such Person whether now
owned or hereafter acquired, whereby such Person sells or otherwise transfers
such assets or properties and then or thereafter leases such assets or
properties or any part thereof or any other assets or properties which such
Person intends to use for substantially the same purpose or purposes as the
assets or properties sold or transferred.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrowers and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate Swap Contract required or
permitted under Article VI or VII that is entered into by and between the
Borrowers and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Control Agent, the Lenders, the Hedge Banks, the Cash Management
Banks, each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 9.05, and the other Persons the Obligations
owing to which are or are purported to be secured by the Collateral under the
terms of the Collateral Documents.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“Security Agreement” means the second lien security agreement in substantially
the form of Exhibit I executed and delivered pursuant to Section 4.01(a)(iii),
as such agreement may be amended, supplemented, restated or otherwise modified
from time to time.

 “Significant Subsidiary” means (i) each Restricted Subsidiary (including such
Restricted Subsidiary’s interest in its direct and indirect Restricted
Subsidiaries) of CCR that

(a)           is designated with an asterisk in Schedule 5.13;

(b)           accounted for at least 5% of consolidated revenues of CCR and its
Restricted Subsidiaries or 5% of Consolidated EBITDA of CCR and its Restricted
Subsidiaries in each case for the four fiscal quarters of CCR ending on the last
day of the last fiscal

39


--------------------------------------------------------------------------------


quarter of CCR immediately preceding the date as of which any such determination
is made; or

(c)           has assets which represent at least 5% of the consolidated assets
of CCR and its Restricted Subsidiaries as of the last day of the last fiscal
quarter of CCR immediately preceding the date as of which any such determination
is made,

all of which, with respect to clauses (b) and (c), shall be as reflected on the
financial statements of CCR for the period, or as of the date, in question,
adjusted for the pro forma effect of any Restricted Subsidiary acquired (or
disposed of) by CCR during such period or concurrently with the date as of which
such determination is made and (ii) any group of Restricted Subsidiaries (which
are not Guarantors) that, taken together, would constitute a Significant
Subsidiary.  No Unrestricted Subsidiary shall ever be a Significant Subsidiary.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

“SPC” has the meaning specified in Section 10.06(h).

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and shall not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.

“Subordinated Debt” means all unsecured Indebtedness of CCR for money borrowed,
the terms of which shall require no principal payments thereon prior to the six
month anniversary of the Maturity Date and shall otherwise be reasonably
satisfactory to the Required Lenders and which shall be subordinated, upon terms
reasonably satisfactory to the Required Lenders, in right of payment to the
payment in full in cash of all Obligations.

“Subordination Agreement” means that certain subordination agreement executed
and delivered pursuant to Section 4.01(a)(xx), as such agreement may be amended,
supplemented, restated or otherwise modified from time to time.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests

 

40


--------------------------------------------------------------------------------


having ordinary voting power for the election of directors or other governing
body (other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned by such Person. 
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of CCR.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Syndication Agent” means Merrill Lynch, Pierce, Fenner & Smith Incorporated as
syndication agent under any of the Loan Documents, or any successor syndication
agent.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tax Amount” means, with respect to any period, an amount equal to (i) the
lowest aggregate amount of distributions to the Tax Recipients (based on pro
rata distributions to such Tax Recipients) such that each Tax Recipient receives
an amount sufficient to equal (x) the amount of taxable income allocated to such
Tax Recipient in respect of such period (taking into account any Code § 704(c)
items and annualizing the estimated taxable income (excluding extraordinary
items, which shall be taken into account separately) for distributions with
respect to periods of less than a fiscal year), multiplied by (y) the highest
maximum combined marginal federal, state and local income tax rates to which any
Tax Recipient may be subject (taking into account the deductibility of state
income tax for federal income tax purposes), plus (ii) an additional amount

41


--------------------------------------------------------------------------------


(distributed to Tax Recipients pursuant to the operating agreement of CCR) such
that, after giving effect to distributions of such additional amount, each Tax
Recipient will satisfy the safe harbor for estimated tax payments based on prior
year tax liability under Code §§ 6654 or 6655 (and analogous state or local
provisions) assuming that each Tax Recipient, only income were from CCR.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Tax Recipient” means each direct or indirect equityholder of CCR that is
required to report and pay federal income taxes with respect to taxable income
of CCR or any of its Subsidiaries that is directly or indirectly allocated to
such Person, and each of his or her or its successors and assigns.

“Temporary Meadows Casino” means the temporary casino constructed in accordance
with the Plans and Specifications on the Meadows Property and containing
approximately 1,800 slot machines.

“Timetable” means the schedule for construction and Completion of each of the
Projects which has been prepared by CCR and approved by the Construction
Consultant.

“Title Company” means Commonwealth Land Title Insurance Company or such other
title insurance company as may be reasonably acceptable to the Administrative
Agent.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Transaction” means all of the following:  (i) the refinancing of Indebtedness
under the Existing Credit Agreements, (ii) the funding of $240 million (from the
Delayed Draw Amount) into the Cannery East Construction Disbursement Account,
(iii) the funding of $45 million (from the Delayed Draw Amount) into the Meadows
Construction Disbursement Account, (iv) the funding of $15 million into the
Construction Reserve Account, and (v) the payment of the costs and expenses
related to the Transaction, CCR or any of its Restricted Subsidiaries.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

42


--------------------------------------------------------------------------------


“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” means any Subsidiary of CCR designated as an
Unrestricted Subsidiary in accordance with Section 6.26.

“Unsecured Indebtedness” means Indebtedness that is not secured by any Lien.

“Venture” means any casino, hotel, casino/hotel, resort, resort/hotel,
riverboat, riverboat/dockside casino, horse racing track, entertainment center
or similar facility (or any site or proposed site for any of the foregoing), and
any and all reasonably related businesses necessary for, in support, furtherance
or anticipation of and/or ancillary to or in preparation for, any such business,
including off-track betting facilities and golf courses.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

(a)           the sum of the products obtained by multiplying (i) the amount of
each then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect thereof,
by (ii) the number of years (calculated to the nearest one-twelfth) that shall
elapse between such date and the making of such payment; by

(b)           the then outstanding principal amount of such Indebtedness.

“Wholly Owned Restricted Subsidiary” of any specified Person means a Restricted
Subsidiary of such Person all of the outstanding Equity Interests or other
ownership interests of which (other than directors’ qualifying shares) shall at
the time be owned by such Person or by one or more Wholly Owned Restricted
Subsidiaries of such Person.

1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan

43


--------------------------------------------------------------------------------


Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

1.03        Accounting Terms.


(A)           GENERALLY.  ALL ACCOUNTING TERMS NOT SPECIFICALLY OR COMPLETELY
DEFINED HEREIN SHALL BE CONSTRUED IN CONFORMITY WITH, AND ALL FINANCIAL DATA
(INCLUDING FINANCIAL RATIOS AND OTHER FINANCIAL CALCULATIONS) REQUIRED TO BE
SUBMITTED PURSUANT TO THIS AGREEMENT NOT SPECIFICALLY OR COMPLETELY DEFINED
HEREIN SHALL BE PREPARED IN CONFORMITY WITH, GAAP APPLIED ON A CONSISTENT BASIS,
AS IN EFFECT FROM TIME TO TIME, APPLIED IN A MANNER CONSISTENT WITH THAT USED IN
PREPARING THE AUDITED FINANCIAL STATEMENTS, EXCEPT AS OTHERWISE SPECIFICALLY
PRESCRIBED HEREIN.


(B)           CHANGES IN GAAP.  IF AT ANY TIME ANY CHANGE IN GAAP WOULD AFFECT
THE COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET FORTH IN ANY LOAN
DOCUMENT, AND EITHER CCR OR THE REQUIRED LENDERS SHALL SO REQUEST, THE
ADMINISTRATIVE AGENT, THE LENDERS AND CCR SHALL NEGOTIATE IN GOOD FAITH TO AMEND
SUCH RATIO OR REQUIREMENT TO PRESERVE THE ORIGINAL INTENT THEREOF IN LIGHT OF
SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL OF THE REQUIRED LENDERS); PROVIDED
THAT, UNTIL SO AMENDED, (I) SUCH RATIO OR REQUIREMENT SHALL CONTINUE TO BE
COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH CHANGE THEREIN AND (II) CCR SHALL
PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS FINANCIAL STATEMENTS AND
OTHER DOCUMENTS REQUIRED UNDER THIS AGREEMENT OR AS REASONABLY REQUESTED
HEREUNDER SETTING FORTH A RECONCILIATION BETWEEN CALCULATIONS OF SUCH RATIO OR
REQUIREMENT MADE BEFORE AND AFTER GIVING EFFECT TO SUCH CHANGE IN GAAP.

1.03        Rounding.  Any financial ratios required to be maintained by CCR
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.04        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).

1.05        [Reserved]

44


--------------------------------------------------------------------------------



ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

2.01        Committed Loans.


(A)           SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, EACH LENDER
SEVERALLY AGREES TO LEND TO THE BORROWERS ITS PRO RATA SHARE OF THE COMMITMENT
(EACH INDIVIDUALLY, A “LOAN” AND, COLLECTIVELY, THE “LOANS”).  SUBJECT TO
SECTION 2.14, THE LOANS SHALL BE MADE BY THE LENDERS ON THE EFFECTIVE DATE AND
SHALL BE MADE BY THE LENDERS SIMULTANEOUSLY AND PROPORTIONATELY TO THEIR
RESPECTIVE PRO RATA SHARES AND IN ACCORDANCE WITH THE LIMITATIONS DESCRIBED IN
THIS CLAUSE (A), IT BEING UNDERSTOOD THAT NO LENDER SHALL BE RESPONSIBLE FOR ANY
FAILURE BY ANY OTHER LENDER TO PERFORM ITS OBLIGATION TO MAKE ANY LOAN HEREUNDER
NOR SHALL THE COMMITMENT OF ANY LENDER BE INCREASED OR DECREASED AS A RESULT OF
ANY SUCH FAILURE.  LOANS MADE ON THE EFFECTIVE DATE SHALL NOT EXCEED FOR ANY
LENDER THE COMMITMENT OF SUCH LENDER.  AMOUNTS PREPAID OR REPAID IN RESPECT OF
LOANS MAY NOT BE REBORROWED.


(B)           [RESERVED]

2.02        Borrowings, Conversions and Continuations of Committed Loans.


(A)           EACH LOAN, EACH CONVERSION OF LOANS FROM ONE TYPE TO THE OTHER,
AND EACH CONTINUATION OF EURODOLLAR RATE LOANS SHALL BE MADE UPON THE BORROWERS’
IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY
TELEPHONE.  EACH SUCH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT
LATER THAN 11:00 A.M. (I) THREE BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF ANY
BORROWING OF, CONVERSION TO OR CONTINUATION OF EURODOLLAR RATE LOANS OR OF ANY
CONVERSION OF EURODOLLAR RATE LOANS TO BASE RATE LOANS, AND (II) ON THE
REQUESTED DATE OF ANY BORROWING OF BASE RATE LOANS.  EACH TELEPHONIC NOTICE BY
THE BORROWERS PURSUANT TO THIS SECTION 2.02(A) MUST BE CONFIRMED PROMPTLY BY
DELIVERY TO THE ADMINISTRATIVE AGENT OF A WRITTEN COMMITTED LOAN NOTICE,
APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWERS. 
EACH BORROWING OF, CONVERSION TO OR CONTINUATION OF EURODOLLAR RATE LOANS SHALL
BE IN A PRINCIPAL AMOUNT OF $2,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN
EXCESS THEREOF.  EXCEPT AS PROVIDED IN SECTIONS 2.03(C) AND 2.04(C), EACH
BORROWING OF OR CONVERSION TO BASE RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF
$500,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF.  EACH COMMITTED LOAN
NOTICE (WHETHER TELEPHONIC OR WRITTEN) SHALL SPECIFY (I) WHETHER THE BORROWERS
ARE REQUESTING A COMMITTED BORROWING, A CONVERSION OF LOANS FROM ONE TYPE TO THE
OTHER, OR A CONTINUATION OF EURODOLLAR RATE LOANS, (II) THE REQUESTED DATE OF
THE BORROWING, CONVERSION OR CONTINUATION, AS THE CASE MAY BE (WHICH SHALL BE A
BUSINESS DAY), (III) THE PRINCIPAL AMOUNT OF LOANS TO BE BORROWED, CONVERTED OR
CONTINUED, (IV) THE TYPE OF COMMITTED LOANS TO BE BORROWED OR TO WHICH EXISTING
LOANS ARE TO BE CONVERTED, (V) THE BORROWER THAT WILL RECEIVE THE PROCEEDS OF
THE BORROWING AND (VI) IF APPLICABLE, THE DURATION OF THE INTEREST PERIOD WITH
RESPECT THERETO.  IF THE BORROWERS FAIL TO SPECIFY A TYPE OF LOAN IN A COMMITTED
LOAN NOTICE OR IF THE BORROWERS FAIL TO GIVE A TIMELY NOTICE REQUESTING A
CONVERSION OR CONTINUATION, THEN NEW BORROWINGS OF APPLICABLE LOANS SHALL BE
MADE AS BASE RATE LOANS AND PREVIOUSLY OUTSTANDING LOANS WILL CONTINUE AS THE
SAME TYPE WITH AN INTEREST PERIOD OF ONE MONTH.  IF THE BORROWERS REQUEST A
BORROWING OF, CONVERSION TO, OR CONTINUATION OF EURODOLLAR RATE LOANS IN ANY
SUCH COMMITTED LOAN NOTICE, BUT FAIL TO SPECIFY AN INTEREST PERIOD, THEY WILL BE
DEEMED TO HAVE SPECIFIED AN INTEREST PERIOD OF ONE MONTH.

45


--------------------------------------------------------------------------------



(B)           FOLLOWING RECEIPT OF A COMMITTED LOAN NOTICE, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH LENDER THAT HOLDS A COMMITMENT FOR THE TYPE OF
LOAN REQUESTED OF THE AMOUNT OF ITS PRO RATA SHARE OF THE APPLICABLE LOANS, AND
IF NO TIMELY NOTICE OF A CONVERSION OR CONTINUATION IS PROVIDED BY THE
BORROWERS, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH APPLICABLE LENDER OF THE
DETAILS OF ANY AUTOMATIC CONTINUATION OF LOANS DESCRIBED IN THE PRECEDING
SUBSECTION.  IN THE CASE OF A COMMITTED BORROWING, EACH LENDER THAT HOLDS A
COMMITMENT FOR THE TYPE OF LOAN REQUESTED SHALL MAKE THE AMOUNT OF ITS LOAN
AVAILABLE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS AT THE
ADMINISTRATIVE AGENT’S OFFICE NOT LATER THAN 1:00 P.M. ON THE BUSINESS DAY
SPECIFIED IN THE APPLICABLE COMMITTED LOAN NOTICE.  UPON SATISFACTION OF THE
APPLICABLE CONDITIONS SET FORTH IN SECTION 4.01, THE ADMINISTRATIVE AGENT SHALL
MAKE ALL FUNDS SO RECEIVED AVAILABLE TO THE BORROWERS IN LIKE FUNDS AS RECEIVED
BY THE ADMINISTRATIVE AGENT BY CREDITING AN ACCOUNT OF THE BORROWERS ON THE
BOOKS OF THE ADMINISTRATIVE AGENT WITH THE AMOUNT OF SUCH FUNDS.


(C)           EXCEPT AS OTHERWISE PROVIDED HEREIN, A EURODOLLAR RATE LOAN MAY BE
CONTINUED OR CONVERTED ONLY ON THE LAST DAY OF AN INTEREST PERIOD FOR SUCH
EURODOLLAR RATE LOAN.  DURING THE EXISTENCE OF A DEFAULT, NO LOANS MAY BE
REQUESTED AS, CONVERTED TO OR CONTINUED AS EURODOLLAR RATE LOANS WITHOUT THE
CONSENT OF THE LENDERS HOLDING MORE THAN 50% OF THE OUTSTANDING LOANS.


(D)           THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWERS AND
THE LENDERS FUNDING SUCH LOANS OF THE INTEREST RATE APPLICABLE TO ANY INTEREST
PERIOD FOR EURODOLLAR RATE LOANS UPON DETERMINATION OF SUCH INTEREST RATE.  AT
ANY TIME THAT BASE RATE LOANS ARE OUTSTANDING, THE ADMINISTRATIVE AGENT SHALL
NOTIFY THE BORROWERS AND THE LENDERS HOLDING SUCH LOANS OF ANY CHANGE IN BANK OF
AMERICA’S PRIME RATE USED IN DETERMINING THE BASE RATE PROMPTLY FOLLOWING THE
PUBLIC ANNOUNCEMENT OF SUCH CHANGE.


(E)           AFTER GIVING EFFECT TO ALL LOANS, ALL CONVERSIONS OF LOANS FROM
ONE TYPE TO THE OTHER, AND ALL CONTINUATIONS OF LOANS AS THE SAME TYPE, THERE
SHALL NOT BE MORE THAN TEN INTEREST PERIODS IN EFFECT WITH RESPECT TO THE LOANS.

2.03        [Reserved]

2.04        [Reserved]

2.05        Prepayments.


(A)           THE BORROWERS MAY, UPON NOTICE TO THE ADMINISTRATIVE AGENT, AT ANY
TIME VOLUNTARILY PREPAY LOANS IN WHOLE OR IN PART IN ACCORDANCE WITH SECTION
2.05(B); PROVIDED THAT (I) SUCH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE
AGENT NOT LATER THAN 11:00 A.M. (A) THREE BUSINESS DAYS PRIOR TO ANY DATE OF
PREPAYMENT OF EURODOLLAR RATE LOANS AND (B) ON THE DATE OF PREPAYMENT OF BASE
RATE LOANS; (II) ANY PREPAYMENT OF EURODOLLAR RATE LOANS SHALL BE IN A PRINCIPAL
AMOUNT OF $2,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF; AND
(III) ANY PREPAYMENT OF BASE RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF
$100,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF OR, IN EACH CASE, IF
LESS, THE ENTIRE PRINCIPAL AMOUNT THEREOF THEN OUTSTANDING.  EACH SUCH NOTICE
SHALL SPECIFY THE DATE AND AMOUNT OF SUCH PREPAYMENT AND THE TYPE(S) OF LOANS TO
BE PREPAID.  THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH LENDER OF ITS
RECEIPT OF EACH SUCH NOTICE, AND OF THE AMOUNT OF SUCH LENDER’S PRO RATA SHARE
OF SUCH PREPAYMENT. 

46


--------------------------------------------------------------------------------



IF SUCH NOTICE IS GIVEN BY THE BORROWERS, THE BORROWERS SHALL MAKE SUCH
PREPAYMENT AND THE PAYMENT AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND
PAYABLE ON THE DATE SPECIFIED THEREIN.  ANY PREPAYMENT OF A EURODOLLAR RATE LOAN
SHALL BE ACCOMPANIED BY ALL ACCRUED INTEREST ON THE AMOUNT PREPAID, TOGETHER
WITH ANY ADDITIONAL AMOUNTS REQUIRED PURSUANT TO SECTION 3.05.  EACH SUCH
PREPAYMENT SHALL BE APPLIED TO THE LOANS IN ACCORDANCE WITH EACH LENDER’S
RESPECTIVE PRO RATA SHARE.  ONCE PREPAID, LOANS MAY NOT BE REBORROWED.


(B)           IF CCR ELECTS TO MAKE A REPAYMENT IN ACCORDANCE WITH SECTION
2.05(A), SUCH REPAYMENT SHALL INCLUDE ACCRUED INTEREST TO THE PREPAYMENT DATE
AND A PREPAYMENT FEE, WHICH SHALL BE EQUAL TO (I) 102% OF THE PRINCIPAL AMOUNT
OF THE LOANS BEING PREPAID, IF SUCH PREPAYMENT IS MADE AFTER THE EFFECTIVE DATE
AND ON OR PRIOR TO THE 1ST ANNIVERSARY OF THE EFFECTIVE DATE, (II) 101% OF THE
PRINCIPAL AMOUNT OF THE LOANS BEING REPAID, IF SUCH REPAYMENT IS MADE AFTER THE
1ST ANNIVERSARY OF THE EFFECTIVE DATE AND ON OR PRIOR TO THE 2ND ANNIVERSARY OF
THE EFFECTIVE DATE, AND (III) 100% OF THE PRINCIPAL AMOUNT OF THE LOANS
THEREAFTER.


(C)           ALL PREPAYMENTS OF LOANS SHALL BE APPLIED RATABLY TO THE REMAINING
INSTALLMENTS OF LOANS, IN ACCORDANCE WITH SECTION 2.07(A).

2.06        [Reserved]

2.07        Repayment of Loans.


(A)           [RESERVED]


(B)           EFFECTIVE ONLY UPON AND AFTER THE DATE OF THE DISCHARGE OF FIRST
LIEN OBLIGATIONS, CCR SHALL MAKE MANDATORY PAYMENTS (“MANDATORY PAYMENTS”) FROM
THE FOLLOWING SOURCES:

(A)          IF THE BORROWERS OR ANY RESTRICTED SUBSIDIARY CONSUMMATES ANY ASSET
SALES, THE BORROWERS SHALL MAKE A MANDATORY PREPAYMENT OF THE LOANS IN THE
AMOUNT OF SUCH NET CASH PROCEEDS BY THE BORROWERS OR SUCH RESTRICTED SUBSIDIARY,
EXCEPT TO THE EXTENT THAT SUCH NET PROCEEDS ARE APPLIED TO PURCHASE REPLACEMENT
ASSETS DURING THE REINVESTMENT PERIOD.  TO THE EXTENT THAT SUCH NET PROCEEDS ARE
NOT APPLIED TO THE PURCHASE OF REPLACEMENT ASSETS DURING THE REINVESTMENT PERIOD
THEN, AT THE END OF THE REINVESTMENT PERIOD, BORROWER SHALL PREPAY THE LOANS IN
THE AMOUNT OF SUCH UNAPPLIED NET PROCEEDS.

(B)           UPON THE SALE BY ANY BORROWER OR ANY RESTRICTED SUBSIDIARY OF ANY
OF ITS EQUITY INTERESTS (EXCLUSIVE OF ANY EQUITY INTERESTS SOLD TO PERMITTED
HOLDERS), THE BORROWERS SHALL MAKE A MANDATORY PREPAYMENT OF THE LOANS BY THE
AMOUNT EQUAL TO 25% OF THE NET CASH PROCEEDS OF SUCH SALE; PROVIDED THAT SUCH
AMOUNT SHALL EQUAL 0% OF SUCH NET CASH PROCEEDS SO LONG AS THE CONSOLIDATED
TOTAL LEVERAGE RATIO IS LESS THAN 4.5X (DETERMINED BY REFERENCE TO THE MOST
RECENT COMPLIANCE CERTIFICATE DELIVERED IN ACCORDANCE WITH SECTION 6.02(B).

(C)           FOR EACH FISCAL YEAR, WITHIN FIVE BUSINESS DAYS AFTER FINANCIAL
STATEMENTS HAVE BEEN DELIVERED PURSUANT TO SECTION 6.01(A) AND THE RELATED
COMPLIANCE CERTIFICATE HAS BEEN DELIVERED PURSUANT TO SECTION 6.02(B), THE
BORROWERS SHALL MAKE A MANDATORY PREPAYMENT OF THE LOANS BY AN AMOUNT EQUAL TO
THE APPLICABLE PERCENTAGE OF EXCESS CASH FLOW FOR THE FISCAL YEAR COVERED BY
SUCH FINANCIAL STATEMENTS AS MORE PARTICULARLY SET

47


--------------------------------------------------------------------------------


FORTH BELOW.  SUCH PERCENTAGE SHALL BE DETERMINED BY REFERENCE TO THE
CONSOLIDATED TOTAL LEVERAGE RATIO REFLECTED IN SUCH COMPLIANCE CERTIFICATE, AS
FOLLOWS:

Consolidated Total
Leverage Ratio

 

Percentage of
Excess Cash Flow

 

Greater than or equal to 5.0x

 

50

%

Less than 5.0x but greater than or equal to 4.5x

 

25

%

Less than 4.5x

 

0

%

 

(D)          WITHIN FIVE BUSINESS DAYS AFTER RECEIPT THEREOF, THE BORROWERS
SHALL MAKE A MANDATORY PREPAYMENT OF THE LOANS BY AN AMOUNT EQUAL TO THE NET
CASH PROCEEDS RECEIVED FROM ISSUANCE OF ANY INDEBTEDNESS (OTHER THAN
INDEBTEDNESS PERMITTED UNDER SECTION 7.03).

(E)           WITHIN FIVE BUSINESS DAYS AFTER RECEIPT THEREOF, BUT SUBJECT TO
ALL TERMS OF THE DEEDS OF TRUST, THE BORROWERS SHALL MAKE A MANDATORY PREPAYMENT
OF THE LOANS BY AN AMOUNT EQUAL TO ALL NET CASH PROCEEDS RECEIVED BY THE
BORROWERS OR ANY RESTRICTED SUBSIDIARY FROM ANY CONDEMNATION AWARDS OR CASUALTY
LOSSES NET OF OUT-OF-POCKET EXPENSES INCURRED IN CONNECTION WITH SUCH
CONDEMNATION PROCEEDINGS OR THE ADJUSTMENT OF SUCH CASUALTY LOSSES.

(F)           WITHIN FIVE BUSINESS DAYS AFTER RECEIPT THEREOF, THE BORROWERS
SHALL MAKE A MANDATORY PREPAYMENT OF THE LOANS BY AN AMOUNT EQUAL TO 100% OF THE
AMOUNT RECEIVED PURSUANT TO SECTION 2.9 OF THE RAMPART LEASE (THE “LEASE
TERMINATION PAYMENT”); PROVIDED, HOWEVER, THAT IF SUCH LEASE TERMINATION PAYMENT
OCCURS PRIOR TO THE COMPLETION OF THE PROJECTS, SUCH LEASE TERMINATION PAYMENT
SHALL INSTEAD BE PROMPTLY DEPOSITED INTO THE CONSTRUCTION RESERVE ACCOUNT.

(G)           WITHIN FIVE BUSINESS DAYS AFTER RECEIPT THEREOF, THE BORROWERS
SHALL MAKE A MANDATORY PREPAYMENT OF THE LOANS BY AN AMOUNT EQUAL TO 100% OF THE
AGGREGATE AMOUNT OF THE FUNDS REMAINING IN THE RESERVES, UPON THE COMPLETION OF
THE PROJECTS.


(C)           AMOUNTS PAID OR PREPAID PURSUANT TO SUBSECTION (B) SHALL BE
APPLIED AS FOLLOWS:

(A)          SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE
LENDERS SHALL APPLY SUCH AMOUNTS TO THE PRO RATA PAYMENT OF THE OUTSTANDING
PRINCIPAL AMOUNT OF THE LOANS.

(B)           AFTER AN EVENT OF DEFAULT HAS OCCURRED AND SO LONG AS SUCH EVENT
OF DEFAULT IS CONTINUING, ALL AMOUNTS RECEIVED BY THE LENDERS SHALL BE APPLIED
FIRST, TO THE COSTS AND EXPENSES OF PROTECTING AND PRESERVING THE SECURITY
INTERESTS OF THE LENDERS UNDER THE LOAN DOCUMENTS, SECOND, TO THE COSTS AND
EXPENSES OF PROTECTING AND PRESERVING THE COLLATERAL, THIRD, TO ALL OTHER
OUTSTANDING FINANCIAL OBLIGATIONS DUE UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (OTHER THAN PRINCIPAL AND INTEREST ON THE LOANS), FOURTH, TO THE
LENDERS FOR ACCRUED AND UNPAID INTEREST ON THE LOANS AND FOR ALL INTEREST
PAYMENTS DUE TO

48


--------------------------------------------------------------------------------


them or their Affiliates under any Swap Contracts, pro rata, fifth, to the pro
rata payment of the aggregate outstanding principal balance of the Loans and of
the Swap Termination Value due to any Lenders or their Affiliates under any Swap
Contracts and, after all outstanding amounts evidenced and secured by the Loan
Documents have been paid in full and the Loan Parties have performed their
obligations under the Loan Documents and the Commitments have terminated, the
balance, if any, shall be delivered to the Borrowers.

(C)           ALL PREPAYMENTS OF LOANS SHALL BE APPLIED TO THE RATABLE PAYMENT
OF THE REMAINING INSTALLMENTS OF LOANS PURSUANT TO THIS SECTION 2.07.


(D)           [RESERVED]


(E)           [RESERVED]

2.08        Interest.


(A)           SUBJECT TO THE PROVISIONS OF SUBSECTION (B) BELOW, (I) EACH
EURODOLLAR RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF FOR EACH INTEREST PERIOD AT A RATE PER ANNUM EQUAL TO THE EURODOLLAR
RATE FOR SUCH INTEREST PERIOD PLUS THE APPLICABLE RATE; AND (II) EACH BASE RATE
COMMITTED LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF
FROM THE APPLICABLE BORROWING DATE AT A RATE PER ANNUM EQUAL TO THE BASE RATE
PLUS THE APPLICABLE RATE.


(B)           (I)  IF ANY AMOUNT OF PRINCIPAL OF ANY LOAN IS NOT PAID WHEN DUE,
WHETHER AT STATED MATURITY, BY ACCELERATION OR OTHERWISE, SUCH AMOUNT SHALL
THEREAFTER BEAR INTEREST AT A FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES
EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.

(ii) If any amount (other than principal of any Loan) payable by the Borrowers
under any Loan Document is not paid when due, whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.


(C)           INTEREST ON EACH LOAN SHALL BE DUE AND PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH OTHER TIMES AS MAY BE
SPECIFIED HEREIN.  INTEREST HEREUNDER SHALL BE DUE AND PAYABLE IN ACCORDANCE
WITH THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND BEFORE AND AFTER THE
COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.

49


--------------------------------------------------------------------------------


2.09        Fees.  In addition to certain fees described in subsections (i) and
(j) of Section 2.03:

(a)           The Borrowers shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter.  Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

(b)           The Borrowers shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

2.10        Computation of Interest and Fees.  All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest
hereunder shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

2.11        Evidence of Debt.


(A)           THE CREDIT EXTENSIONS MADE BY EACH LENDER SHALL BE EVIDENCED BY
ONE OR MORE ACCOUNTS OR RECORDS MAINTAINED BY SUCH LENDER AND BY THE
ADMINISTRATIVE AGENT IN THE ORDINARY COURSE OF BUSINESS.  THE ACCOUNTS OR
RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR OF THE AMOUNT OF THE CREDIT EXTENSIONS MADE BY
THE LENDERS TO THE BORROWERS AND THE INTEREST AND PAYMENTS THEREON.  ANY FAILURE
TO SO RECORD OR ANY ERROR IN DOING SO SHALL NOT, HOWEVER, LIMIT OR OTHERWISE
AFFECT THE OBLIGATION OF THE BORROWERS HEREUNDER TO PAY ANY AMOUNT OWING WITH
RESPECT TO THE OBLIGATIONS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS
AND RECORDS MAINTAINED BY ANY LENDER AND THE ACCOUNTS AND RECORDS OF THE
ADMINISTRATIVE AGENT IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE
ADMINISTRATIVE AGENT SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.  UPON THE
REQUEST OF ANY LENDER MADE THROUGH THE ADMINISTRATIVE AGENT, THE BORROWERS SHALL
EXECUTE AND DELIVER TO SUCH LENDER (THROUGH THE ADMINISTRATIVE AGENT) A NOTE,
WHICH SHALL EVIDENCE SUCH LENDER’S LOANS IN ADDITION TO SUCH ACCOUNTS OR
RECORDS.  EACH LENDER MAY ATTACH SCHEDULES TO ITS NOTE AND ENDORSE THEREON THE
DATE, TYPE (IF APPLICABLE), AMOUNT AND MATURITY OF ITS LOANS AND PAYMENTS WITH
RESPECT THERETO.


(B)           [RESERVED]

2.12        Payments Generally; Administrative Agent’s Clawback.


(A)           GENERAL.  ALL PAYMENTS TO BE MADE BY THE BORROWERS SHALL BE MADE
WITHOUT CONDITION OR DEDUCTION FOR ANY COUNTERCLAIM, DEFENSE, RECOUPMENT OR
SETOFF.  EXCEPT AS OTHERWISE

 

50


--------------------------------------------------------------------------------



EXPRESSLY PROVIDED HEREIN, ALL PAYMENTS BY THE BORROWERS HEREUNDER SHALL BE MADE
TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE RESPECTIVE LENDERS TO WHICH
SUCH PAYMENT IS OWED, AT THE ADMINISTRATIVE AGENT’S OFFICE IN DOLLARS AND IN
IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN 2:00 P.M. ON THE DATE SPECIFIED
HEREIN.  THE ADMINISTRATIVE AGENT WILL PROMPTLY DISTRIBUTE TO EACH LENDER ITS
PRO RATA SHARE (OR OTHER APPLICABLE SHARE AS PROVIDED HEREIN) OF SUCH PAYMENT IN
LIKE FUNDS AS RECEIVED BY WIRE TRANSFER TO SUCH LENDER’S LENDING OFFICE.  ALL
PAYMENTS RECEIVED BY THE ADMINISTRATIVE AGENT AFTER 2:00 P.M. SHALL BE DEEMED
RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY AND ANY APPLICABLE INTEREST OR FEE
SHALL CONTINUE TO ACCRUE.  IF ANY PAYMENT TO BE MADE BY THE BORROWERS SHALL COME
DUE ON A DAY OTHER THAN A BUSINESS DAY, PAYMENT SHALL BE MADE ON THE NEXT
FOLLOWING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL BE REFLECTED IN
COMPUTING INTEREST OR FEES, AS THE CASE MAY BE.


(B)           (I)  FUNDING BY LENDERS; PRESUMPTION BY ADMINISTRATIVE AGENT. 
UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR
TO THE PROPOSED DATE OF ANY COMMITTED BORROWING OF EURODOLLAR RATE LOANS (OR, IN
THE CASE OF ANY COMMITTED BORROWING OF BASE RATE LOANS, PRIOR TO 12:00 NOON ON
THE DATE OF SUCH COMMITTED BORROWING) THAT SUCH LENDER WILL NOT MAKE AVAILABLE
TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH COMMITTED BORROWING, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE
ON SUCH DATE IN ACCORDANCE WITH SECTION 2.02 (OR, IN THE CASE OF A COMMITTED
BORROWING OF BASE RATE LOANS, THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE IN
ACCORDANCE WITH AND AT THE TIME REQUIRED BY SECTION 2.02) AND MAY, IN RELIANCE
UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWERS A CORRESPONDING AMOUNT. 
IN SUCH EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE OF THE APPLICABLE
COMMITTED BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT, THEN THE APPLICABLE
LENDER AND THE BORROWERS SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT IN IMMEDIATELY AVAILABLE FUNDS
WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS
MADE AVAILABLE TO THE BORROWERS TO BUT EXCLUDING THE DATE OF PAYMENT TO THE
ADMINISTRATIVE AGENT, AT (A) IN THE CASE OF A PAYMENT TO BE MADE BY SUCH LENDER,
THE GREATER OF THE FEDERAL FUNDS RATE AND A RATE DETERMINED BY THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION AND (B) IN THE CASE OF A PAYMENT TO BE MADE BY THE BORROWERS, THE
INTEREST RATE APPLICABLE TO SUCH BORROWING.  IF THE BORROWERS AND SUCH LENDER
SHALL PAY SUCH INTEREST TO THE ADMINISTRATIVE AGENT FOR THE SAME OR AN
OVERLAPPING PERIOD, THE ADMINISTRATIVE AGENT SHALL PROMPTLY REMIT TO THE
BORROWERS THE AMOUNT OF SUCH INTEREST PAID BY THE BORROWERS FOR SUCH PERIOD.  IF
SUCH LENDER PAYS ITS SHARE OF THE APPLICABLE COMMITTED BORROWING TO THE
ADMINISTRATIVE AGENT, THEN THE AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S
COMMITTED LOAN INCLUDED IN SUCH COMMITTED BORROWING AND ANY AMOUNT PREVIOUSLY
REPAID BY THE BORROWERS SHALL BE REDISBURSED TO THE BORROWERS.  ANY PAYMENT BY
THE BORROWERS SHALL BE WITHOUT PREJUDICE TO ANY CLAIM THE BORROWERS MAY HAVE
AGAINST A LENDER THAT SHALL HAVE FAILED TO MAKE SUCH PAYMENT TO THE
ADMINISTRATIVE AGENT.

(ii) Payments by Borrowers; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due.  In such event, if the Borrowers have
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, in immediately available

51


--------------------------------------------------------------------------------


funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(C)           FAILURE TO SATISFY CONDITIONS PRECEDENT.  IF ANY LENDER MAKES
AVAILABLE TO THE ADMINISTRATIVE AGENT FUNDS FOR ANY LOAN TO BE MADE BY SUCH
LENDER AS PROVIDED IN THE FOREGOING PROVISIONS OF THIS ARTICLE II, AND SUCH
FUNDS ARE NOT MADE AVAILABLE TO THE BORROWERS BY THE ADMINISTRATIVE AGENT
BECAUSE THE CONDITIONS TO THE APPLICABLE CREDIT EXTENSION SET FORTH IN ARTICLE
IV ARE NOT SATISFIED OR WAIVED IN ACCORDANCE WITH THE TERMS HEREOF, THE
ADMINISTRATIVE AGENT SHALL RETURN SUCH FUNDS (IN LIKE FUNDS AS RECEIVED FROM
SUCH LENDER) TO SUCH LENDER, WITHOUT INTEREST.


(D)           OBLIGATIONS OF LENDERS SEVERAL.  THE OBLIGATIONS OF THE LENDERS
HEREUNDER TO MAKE LOANS AND TO MAKE PAYMENTS PURSUANT TO SECTION 10.04(C) ARE
SEVERAL AND NOT JOINT.  THE FAILURE OF ANY LENDER TO MAKE ANY LOAN, TO FUND ANY
SUCH PARTICIPATION OR TO MAKE ANY PAYMENT UNDER SECTION 10.04(C) ON ANY DATE
REQUIRED HEREUNDER SHALL NOT RELIEVE ANY OTHER LENDER OF ITS CORRESPONDING
OBLIGATION TO DO SO ON SUCH DATE, AND NO LENDER SHALL BE RESPONSIBLE FOR THE
FAILURE OF ANY OTHER LENDER TO SO MAKE ITS LOAN, TO PURCHASE ITS PARTICIPATION
OR TO MAKE ITS PAYMENT UNDER SECTION 10.04(C).


(E)           FUNDING SOURCE.  NOTHING HEREIN SHALL BE DEEMED TO OBLIGATE ANY
LENDER TO OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER OR TO
CONSTITUTE A REPRESENTATION BY ANY LENDER THAT IT HAS OBTAINED OR WILL OBTAIN
THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER.

2.13        Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

(I)      IF ANY SUCH PARTICIPATIONS OR SUBPARTICIPATIONS ARE PURCHASED AND ALL
OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH
PARTICIPATIONS OR SUBPARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE
RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST; AND

(II)     THE PROVISIONS OF THIS SECTION SHALL NOT BE CONSTRUED TO APPLY TO (X)
ANY PAYMENT MADE BY THE BORROWERS PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS
TERMS OF

52


--------------------------------------------------------------------------------


THIS AGREEMENT OR (Y) ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION FOR THE
ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS LOANS TO ANY ASSIGNEE OR
PARTICIPANT, OTHER THAN TO THE BORROWERS OR ANY SUBSIDIARY THEREOF (AS TO WHICH
THE PROVISIONS OF THIS SECTION SHALL APPLY).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14        Increase in Commitments.


(A)           REQUEST FOR INCREASE.  PROVIDED THERE EXISTS NO DEFAULT, UPON
NOTICE TO THE ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY NOTIFY THE LENDERS),
AND SUBJECT TO THE TERMS OF THIS SECTION 2.14, THE BORROWERS MAY FROM TIME TO
TIME INCREASE THE LOANS BY AN AGGREGATE AMOUNT (FOR ALL SUCH REQUESTS) NOT
EXCEEDING $150,000,000, LESS THE AGGREGATE AMOUNT OF (X) ANY INCREASE IN THE
FIRST LIEN LOANS PURSUANT TO SECTION 2.14 OF THE FIRST LIEN CREDIT AGREEMENT AND
(Y) ANY INDEBTEDNESS INCURRED UNDER SECTION 7.03(G) OF THE FIRST LIEN CREDIT
AGREEMENT (THE “INCREASE OPTION AMOUNT”); PROVIDED THAT (I) ANY SUCH INCREASE
SHALL BE IN A MINIMUM AMOUNT OF $50,000,000 (OR THE DIFFERENCE BETWEEN THE
INITIAL REQUEST AND THE INCREASE OPTION AMOUNT, IF THE INITIAL REQUEST WAS FOR
AN AMOUNT GREATER THAN $50,000,000), AND (II) THE BORROWERS MAY MAKE A MAXIMUM
OF TWO SUCH INCREASES.


(B)           NOTIFICATION BY ADMINISTRATIVE AGENT; ADDITIONAL LENDERS.  THE
ADMINISTRATIVE AGENT SHALL NOTIFY CCR AND EACH LENDER OF THE LENDERS’ RESPONSES
TO EACH NOTICE BY THE BORROWERS TO INCREASE THE AGGREGATE LOANS HEREUNDER;
PROVIDED THAT ANY EXISTING LENDER APPROACHED TO PROVIDE ALL OR A PORTION OF THE
INCREASE OPTION AMOUNT MAY ELECT TO DECLINE, IN ITS SOLE DISCRETION, TO PROVIDE
SUCH INCREASE OPTION AMOUNT. ANY LENDER NOT RESPONDING, IN THE TIME ALLOTTED PER
THE NOTICE BY THE BORROWERS, SHALL BE DEEMED TO HAVE DECLINED TO INCREASE ITS
REVOLVING COMMITMENT AND/OR TERM LOANS, AS THE CASE MAY BE.  SUBJECT TO THE
APPROVAL OF THE ADMINISTRATIVE AGENT (WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD), CCR MAY INVITE ADDITIONAL ELIGIBLE ASSIGNEES TO BECOME LENDERS
PURSUANT TO A JOINDER AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND ITS COUNSEL.


(C)           EFFECTIVE DATE AND ALLOCATIONS.  IF THE LOANS ARE INCREASED IN
ACCORDANCE WITH THIS SECTION 2.14, THE ADMINISTRATIVE AGENT AND CCR SHALL
DETERMINE THE EFFECTIVE DATE (THE “INCREASE EFFECTIVE DATE”) AND THE FINAL
ALLOCATION OF SUCH INCREASE.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY CCR
AND THE LENDERS OF THE FINAL ALLOCATION OF SUCH INCREASE AND THE INCREASE
EFFECTIVE DATE.


(D)           CONDITIONS TO EFFECTIVENESS OF INCREASE.  AS A CONDITION PRECEDENT
TO SUCH INCREASE, THE BORROWERS SHALL DELIVER TO THE ADMINISTRATIVE AGENT A
CERTIFICATE OF EACH LOAN PARTY DATED AS OF THE INCREASE EFFECTIVE DATE (IN
SUFFICIENT COPIES FOR EACH LENDER) SIGNED BY A RESPONSIBLE OFFICER OF SUCH LOAN
PARTY (I) CERTIFYING AND ATTACHING THE RESOLUTIONS ADOPTED BY SUCH LOAN PARTY
APPROVING OR CONSENTING TO SUCH INCREASE, AND (II) IN THE CASE OF THE BORROWERS,
CERTIFYING THAT, BEFORE AND AFTER GIVING EFFECT TO SUCH INCREASE (ON A PRO FORMA
BASIS), (A) THE REPRESENTATIONS

53


--------------------------------------------------------------------------------



AND WARRANTIES CONTAINED IN ARTICLE V AND THE OTHER LOAN DOCUMENTS ARE TRUE AND
CORRECT ON AND AS OF THE INCREASE EFFECTIVE DATE, EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH
CASE THEY ARE TRUE AND CORRECT AS OF SUCH EARLIER DATE, AND EXCEPT THAT FOR
PURPOSES OF THIS SECTION 2.14, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
SUBSECTIONS (A) AND (B) OF SECTION 5.05 SHALL BE DEEMED TO REFER TO THE MOST
RECENT STATEMENTS FURNISHED PURSUANT TO CLAUSES (A) AND (B), RESPECTIVELY, OF
SECTION 6.01, (B) NO DEFAULT EXISTS, (C) IMMEDIATELY AFTER GIVING EFFECT TO SUCH
INCREASE OPTION AMOUNT ON A PRO FORMA BASIS, THE BORROWERS SHALL BE PERMITTED TO
INCUR AT LEAST $1.00 OF ADDITIONAL INDEBTEDNESS PURSUANT TO THE CONSOLIDATED
COVERAGE RATIO TEST SET FORTH IN SECTION 7.03(A) AND (D) THE APPLICABLE MARGINS
FOR THE INCREASE OPTION AMOUNT SHALL BE DETERMINED BY CCR AND THE LENDERS OF THE
INCREASE OPTION AMOUNT.  THE BORROWERS SHALL ALSO PAY ANY COSTS AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEY COSTS, TITLE INSURANCE
PREMIUMS AND FILING FEES) INCURRED IN CONNECTION WITH THE INCREASE OF ANY
COMMITMENT PURSUANT TO THIS SECTION 2.14.


(E)           EQUAL AND RATABLE BENEFIT.  THE LOANS ESTABLISHED PURSUANT TO THIS
SECTION SHALL CONSTITUTE LOANS UNDER, AND SHALL BE ENTITLED TO ALL THE BENEFITS
AFFORDED BY, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND SHALL, WITHOUT
LIMITING THE FOREGOING, BENEFIT EQUALLY AND RATABLY FROM THE GUARANTEES AND
SECURITY INTERESTS CREATED BY THE COLLATERAL DOCUMENTS.  THE LOAN PARTIES SHALL
TAKE ANY ACTIONS REASONABLY REQUIRED BY THE ADMINISTRATIVE AGENT TO ENSURE
AND/OR DEMONSTRATE THAT THE LIEN AND SECURITY INTERESTS GRANTED BY THE SECURITY
DOCUMENTS CONTINUE TO BE PERFECTED UNDER THE UCC OR OTHERWISE AFTER GIVING
EFFECT TO THE ESTABLISHMENT OF ANY SUCH INCREASE LOANS.


(F)            CONFLICTING PROVISIONS.  THIS SECTION SHALL SUPERSEDE ANY
PROVISIONS IN SECTION 2.13 OR 10.01 TO THE CONTRARY.

2.15        Joint and Several Liability.


(A)           EACH BORROWER AGREES THAT IT IS JOINTLY AND SEVERALLY LIABLE TO
THE ADMINISTRATIVE AGENT AND THE LENDERS FOR THE PAYMENT OF ALL OBLIGATIONS
ARISING UNDER THIS AGREEMENT, AND THAT SUCH LIABILITY IS INDEPENDENT OF THE
OBLIGATIONS OF THE OTHER BORROWERS.  EACH OBLIGATION, PROMISE, COVENANT,
REPRESENTATION AND WARRANTY IN THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN MADE
BY, AND BE BINDING UPON, EACH BORROWER, UNLESS THIS AGREEMENT EXPRESSLY PROVIDES
OTHERWISE.  THE ADMINISTRATIVE AGENT AND THE LENDERS MAY BRING AN ACTION AGAINST
ANY BORROWER, WHETHER AN ACTION IS BROUGHT AGAINST THE OTHER BORROWERS.


(B)           EACH BORROWER AGREES THAT ANY RELEASE WHICH MAY BE GIVEN BY THE
ADMINISTRATIVE AGENT OR THE LENDERS TO THE OTHER BORROWERS OR ANY GUARANTOR WILL
NOT RELEASE SUCH BORROWER FROM ITS OBLIGATIONS UNDER THIS AGREEMENT.


(C)           EACH BORROWER WAIVES, TO THE EXTENT IT MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, ANY RIGHT TO ASSERT AGAINST THE ADMINISTRATIVE AGENT OR THE
LENDERS ANY DEFENSE, SETOFF OR COUNTERCLAIM IT MAY HAVE AGAINST THE OTHER
BORROWERS ARISING HEREUNDER, OR CLAIMS WHICH SUCH BORROWER MAY HAVE AGAINST THE
OTHER BORROWERS ARISING HEREUNDER.


(D)           EACH BORROWER WAIVES, TO THE EXTENT IT MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, ANY DEFENSE IT MAY HAVE AGAINST THE ADMINISTRATIVE AGENT OR THE
LENDERS BY REASON OF ANY

54


--------------------------------------------------------------------------------



OTHER BORROWER’S DEFENSE, DISABILITY, OR RELEASE FROM LIABILITY, EXCEPT PAYMENT
IN FULL OF THE OUTSTANDING OBLIGATIONS.  THE ADMINISTRATIVE AGENT AND THE
LENDERS CAN EXERCISE THEIR RIGHTS AGAINST EACH BORROWER EVEN IF ANY OTHER
BORROWER OR ANY OTHER PERSON NO LONGER IS LIABLE BECAUSE OF A STATUTE OF
LIMITATIONS OR FOR OTHER REASONS.


(E)           EACH BORROWER AGREES THAT IT IS SOLELY RESPONSIBLE FOR KEEPING
ITSELF INFORMED AS TO THE FINANCIAL CONDITION OF THE OTHER BORROWERS AND OF ALL
CIRCUMSTANCES WHICH BEAR UPON THE RISK OF NONPAYMENT.  EACH BORROWER WAIVES, TO
THE EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO REQUIRE THE ADMINISTRATIVE AGENT AND THE LENDERS TO DISCLOSE TO SUCH BORROWER
ANY INFORMATION WHICH THE ADMINISTRATIVE AGENT AND THE LENDERS MAY NOW OR
HEREAFTER ACQUIRE CONCERNING THE FINANCIAL CONDITION OF THE OTHER BORROWERS.


(F)            EACH BORROWER WAIVES, TO THE EXTENT IT MAY EFFECTIVELY DO SO
UNDER APPLICABLE LAW, ALL RIGHTS TO NOTICES OF DEFAULT OR NONPERFORMANCE BY ANY
OTHER BORROWER UNDER THIS AGREEMENT.  EACH BORROWER FURTHER WAIVES, TO THE
EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ALL RIGHTS TO NOTICES OF
THE EXISTENCE OR THE CREATION OF NEW INDEBTEDNESS BY ANY OTHER BORROWER AND ALL
RIGHTS TO ANY OTHER NOTICES TO ANY PARTY LIABLE ON ANY OF THE CREDIT EXTENDED
UNDER THIS AGREEMENT.


(G)           THE BORROWERS REPRESENT AND WARRANT TO THE ADMINISTRATIVE AGENT
AND THE LENDERS THAT EACH WILL DERIVE BENEFIT, DIRECTLY AND INDIRECTLY, FROM THE
COLLECTIVE ADMINISTRATION AND AVAILABILITY OF CREDIT UNDER THIS AGREEMENT.  THE
BORROWERS AGREE THAT THE ADMINISTRATIVE AGENT AND THE LENDERS WILL NOT BE
REQUIRED TO INQUIRE AS TO THE DISPOSITION BY ANY BORROWER OF FUNDS DISBURSED IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


(H)           UNTIL ALL OUTSTANDING OBLIGATIONS OF THE BORROWERS TO THE
ADMINISTRATIVE AGENT AND THE LENDERS UNDER THIS AGREEMENT HAVE BEEN PAID IN FULL
AND THE COMMITMENTS OF THE LENDERS UNDER THIS AGREEMENT HAVE BEEN TERMINATED,
EACH BORROWER, TO THE EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, (A)
WAIVES ANY RIGHT OF SUBROGATION, REIMBURSEMENT, INDEMNIFICATION AND CONTRIBUTION
(CONTRACTUAL, STATUTORY OR OTHERWISE), INCLUDING WITHOUT LIMITATION, ANY CLAIM
OR RIGHT OF SUBROGATION UNDER THE BANKRUPTCY CODE (TITLE 11, UNITED STATES CODE)
OR ANY SUCCESSOR STATUTE, WHICH SUCH BORROWER MAY NOW OR HEREAFTER HAVE AGAINST
ANY OTHER BORROWER WITH RESPECT TO THE OBLIGATIONS INCURRED UNDER THIS
AGREEMENT; AND (B) WAIVES ANY RIGHT TO ENFORCE ANY REMEDY WHICH THE
ADMINISTRATIVE AGENT OR THE LENDERS NOW HAVE OR MAY HEREAFTER HAVE AGAINST ANY
OTHER BORROWER, AND WAIVES ANY BENEFIT OF, AND ANY RIGHT TO PARTICIPATE IN, ANY
SECURITY NOW OR HEREAFTER HELD BY THE ADMINISTRATIVE AGENT OR THE LENDERS.


(I)            EACH BORROWER WAIVES ANY RIGHT TO REQUIRE THE ADMINISTRATIVE
AGENT AND THE LENDERS TO PROCEED AGAINST ANY OTHER BORROWER OR ANY OTHER PERSON;
PROCEED AGAINST OR EXHAUST ANY SECURITY; OR PURSUE ANY OTHER REMEDY.  FURTHER,
EACH BORROWER CONSENTS TO THE TAKING OF, OR FAILURE TO TAKE, ANY ACTION BY THE
ADMINISTRATIVE AGENT AND THE LENDERS WHICH MIGHT IN ANY MANNER OR TO ANY EXTENT
VARY THE RISKS OF THE BORROWERS UNDER THIS AGREEMENT OR WHICH, BUT FOR THIS
PROVISION, MIGHT OPERATE AS A DISCHARGE OF THE BORROWERS.

55


--------------------------------------------------------------------------------



ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01        Taxes.


(A)           PAYMENTS FREE OF TAXES.  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF
ANY OBLIGATION OF A LOAN PARTY HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL
BE MADE FREE AND CLEAR OF AND WITHOUT REDUCTION OR WITHHOLDING FOR ANY
INDEMNIFIED TAXES OR OTHER TAXES, PROVIDED THAT IF THE APPLICABLE LOAN PARTY
SHALL BE REQUIRED BY APPLICABLE LAW TO DEDUCT ANY INDEMNIFIED TAXES (INCLUDING
ANY OTHER TAXES) FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED
AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS
APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE
AGENT OR ANY LENDER, AS THE CASE MAY BE, RECEIVES AN AMOUNT EQUAL TO THE SUM IT
WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE APPLICABLE LOAN
PARTY SHALL MAKE SUCH DEDUCTIONS AND (III) THE APPLICABLE LOAN PARTY SHALL
TIMELY PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW.


(B)           PAYMENT OF OTHER TAXES BY THE BORROWERS.  WITHOUT LIMITING THE
PROVISIONS OF SUBSECTION (A) ABOVE, THE BORROWERS SHALL TIMELY PAY ANY OTHER
TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(C)           INDEMNIFICATION BY THE LOAN PARTIES.  THE LOAN PARTIES SHALL
INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH LENDER, WITHIN 30 DAYS AFTER DEMAND
THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES (INCLUDING
INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO
AMOUNTS PAYABLE UNDER THIS SECTION) PAID BY THE ADMINISTRATIVE AGENT OR SUCH
LENDER, AS THE CASE MAY BE, AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES
ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES
OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT
GOVERNMENTAL AUTHORITY; PROVIDED, HOWEVER, THAT THE LOAN PARTIES SHALL HAVE NO
LIABILITY HEREUNDER IN RESPECT OF PENALTIES, INTEREST AND OTHER LIABILITIES
ATTRIBUTABLE TO ANY INDEMNIFIED TAXES OR OTHER TAXES IF SUCH PENALTIES, INTEREST
OR OTHER LIABILITIES ARE ATTRIBUTABLE TO THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE ADMINISTRATIVE AGENT OR A LENDER.  A CERTIFICATE AS TO THE
AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE APPLICABLE LOAN PARTY BY A
LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT), OR BY THE ADMINISTRATIVE AGENT
ON ITS OWN BEHALF OR ON BEHALF OF A LENDER, SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.


(D)           EVIDENCE OF PAYMENTS.  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY A LOAN PARTY TO A GOVERNMENTAL AUTHORITY,
SUCH LOAN PARTY  SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF
SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(E)           STATUS OF LENDERS.  ANY FOREIGN LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH THE BORROWERS ARE RESIDENT FOR TAX PURPOSES, OR ANY TREATY TO WHICH
SUCH JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT SHALL DELIVER TO THE BORROWERS (WITH A COPY TO THE
ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED

56


--------------------------------------------------------------------------------



BY THE BORROWERS OR THE ADMINISTRATIVE AGENT, SUCH PROPERLY COMPLETED AND
EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS
TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE OF WITHHOLDING.  IN
ADDITION, ANY LENDER, IF REQUESTED BY THE BORROWERS OR THE ADMINISTRATIVE AGENT,
SHALL DELIVER SUCH OTHER DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWERS OR THE ADMINISTRATIVE AGENT AS WILL ENABLE
THE BORROWERS OR THE ADMINISTRATIVE AGENT TO DETERMINE WHETHER OR NOT SUCH
LENDER IS SUBJECT TO BACKUP WITHHOLDING OR INFORMATION REPORTING REQUIREMENTS.

Without limiting the generality of the foregoing, in the event that the
Borrowers are resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrowers or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(I)      DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN CLAIMING
ELIGIBILITY FOR BENEFITS OF AN INCOME TAX TREATY TO WHICH THE UNITED STATES IS A
PARTY,

(II)     DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI,

(III)    IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE EXEMPTION
FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE CODE, (X) A CERTIFICATE TO
THE EFFECT THAT SUCH FOREIGN LENDER IS NOT (A) A “BANK” WITHIN THE MEANING OF
SECTION 881(C)(3)(A) OF THE CODE, (B) A “10 PERCENT SHAREHOLDER” OF THE
BORROWERS WITHIN THE MEANING OF SECTION 881 (C)(3)(B) OF THE CODE, OR (C) A
“CONTROLLED FOREIGN CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF THE CODE
AND (Y) DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN, OR

(IV)    ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS A BASIS FOR CLAIMING
EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL WITHHOLDING TAX DULY
COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE PRESCRIBED BY
APPLICABLE LAW TO PERMIT THE BORROWERS TO DETERMINE THE WITHHOLDING OR DEDUCTION
REQUIRED TO BE MADE.


(F)            TREATMENT OF CERTAIN REFUNDS.  IF THE ADMINISTRATIVE AGENT OR ANY
LENDER DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY
TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY A LOAN PARTY OR WITH
RESPECT TO WHICH A LOAN PARTY HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS
SECTION, IT SHALL PAY TO THE APPLICABLE LOAN PARTY AN AMOUNT EQUAL TO SUCH
REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS
PAID, BY THE LOAN PARTY UNDER THIS SECTION WITH RESPECT TO THE TAXES OR OTHER
TAXES GIVING RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF THE
ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, AND WITHOUT INTEREST
(OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY WITH
RESPECT TO SUCH REFUND), PROVIDED THAT THE LOAN PARTIES, UPON THE REQUEST OF THE
ADMINISTRATIVE AGENT OR SUCH LENDER, AGREE TO REPAY THE AMOUNT PAID OVER TO THE
LOAN PARTIES  (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE
RELEVANT GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE AGENT OR SUCH LENDER IN
THE EVENT THE ADMINISTRATIVE AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH
REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS SUBSECTION SHALL NOT BE CONSTRUED
TO REQUIRE THE ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX
RETURNS (OR ANY

57


--------------------------------------------------------------------------------



OTHER INFORMATION RELATING TO ITS TAXES THAT IT DEEMS CONFIDENTIAL) TO THE LOAN
PARTIES OR ANY OTHER PERSON.

3.02        Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrowers through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Committed
Loans to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist.  Upon receipt of such notice, the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurodollar Rate Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans.  Upon any such prepayment or conversion, the Borrowers
shall also pay accrued interest on the amount so prepaid or converted.

3.03        Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrowers and each Lender.  Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Borrowers may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.

3.04        Increased Costs; Reserves on Eurodollar Rate Loans.


(A)           INCREASED COSTS GENERALLY.  IF ANY CHANGE IN LAW SHALL:

(I)      IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF,
DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED OR PARTICIPATED IN BY,
ANY LENDER (EXCEPT ANY RESERVE REQUIREMENT CONTEMPLATED BY SECTION 3.04(E));

(II)     SUBJECT ANY LENDER TO ANY TAX OF ANY KIND WHATSOEVER WITH RESPECT TO
THIS AGREEMENT OR ANY LOAN MADE BY IT HEREUNDER, OR CHANGE THE BASIS OF TAXATION
OF PAYMENTS

58


--------------------------------------------------------------------------------


TO SUCH LENDER IN RESPECT THEREOF (EXCEPT FOR INDEMNIFIED TAXES OR OTHER TAXES
COVERED BY SECTION 3.01 AND THE IMPOSITION OF, OR ANY CHANGE IN THE RATE OF, ANY
EXCLUDED TAX PAYABLE BY SUCH LENDER); OR

(III)    IMPOSE ON ANY LENDER OR THE LONDON INTERBANK MARKET ANY OTHER
CONDITION, COST OR EXPENSE AFFECTING THIS AGREEMENT OR EURODOLLAR RATE LOANS
MADE HEREUNDER BY SUCH LENDER;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or any other amount)
then, upon the written request of such Lender, the Borrowers will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered following the receipt of such
request.


(B)           CAPITAL REQUIREMENTS.  IF ANY LENDER DETERMINES THAT ANY CHANGE IN
LAW AFFECTING SUCH LENDER OR ANY LENDING OFFICE OF SUCH LENDER OR SUCH LENDER’S
HOLDING COMPANY, IF ANY, REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE
EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S CAPITAL OR ON THE CAPITAL
OF SUCH LENDER’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT,
THE COMMITMENTS OF SUCH LENDER OR THE LOANS MADE BY SUCH LENDER TO A LEVEL BELOW
THAT WHICH SUCH LENDER OR SUCH LENDER’S HOLDING COMPANY COULD HAVE ACHIEVED BUT
FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S POLICIES AND THE
POLICIES OF SUCH LENDER’S HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY),
THEN FROM TIME TO TIME THE BORROWERS WILL PAY TO SUCH LENDER UPON THE WRITTEN
REQUEST OF SUCH LENDER, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE
SUCH LENDER OR SUCH LENDER’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED
FOLLOWING THE RECEIPT OF SUCH REQUEST.


(C)           CERTIFICATES FOR REIMBURSEMENT.  A CERTIFICATE OF A LENDER SETTING
FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR ITS HOLDING
COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN SUBSECTION (A) OR (B) OF THIS
SECTION AND DELIVERED TO THE BORROWERS SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.  THE BORROWERS SHALL PAY SUCH LENDER THE AMOUNT SHOWN AS DUE ON ANY SUCH
CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


(D)           DELAY IN REQUESTS.  FAILURE OR DELAY ON THE PART OF ANY LENDER TO
DEMAND COMPENSATION PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION SHALL
NOT CONSTITUTE A WAIVER OF SUCH LENDER’S RIGHT TO DEMAND SUCH COMPENSATION,
PROVIDED THAT THE BORROWERS SHALL NOT BE REQUIRED TO COMPENSATE A LENDER
PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION FOR ANY INCREASED COSTS
INCURRED OR REDUCTIONS SUFFERED MORE THAN SIX MONTHS PRIOR TO THE DATE THAT SUCH
LENDER NOTIFIES THE BORROWERS OF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED
COSTS OR REDUCTIONS AND OF SUCH LENDER’S INTENTION TO CLAIM COMPENSATION
THEREFOR (EXCEPT THAT, IF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS
OR REDUCTIONS IS RETROACTIVE, THEN THE SIX-MONTH PERIOD REFERRED TO ABOVE SHALL
BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF).


(E)           RESERVES ON EURODOLLAR RATE LOANS.  THE BORROWERS SHALL PAY TO
EACH LENDER, AS LONG AS SUCH LENDER SHALL BE REQUIRED TO MAINTAIN RESERVES WITH
RESPECT TO LIABILITIES OR ASSETS CONSISTING OF OR INCLUDING EUROCURRENCY FUNDS
OR DEPOSITS (CURRENTLY KNOWN AS “EUROCURRENCY LIABILITIES”), ADDITIONAL INTEREST
ON THE UNPAID PRINCIPAL AMOUNT OF EACH EURODOLLAR RATE LOAN

59


--------------------------------------------------------------------------------



EQUAL TO THE ACTUAL COSTS OF SUCH RESERVES ALLOCATED TO SUCH LOAN BY SUCH LENDER
(AS DETERMINED BY SUCH LENDER IN GOOD FAITH, WHICH DETERMINATION SHALL BE
CONCLUSIVE), WHICH SHALL BE DUE AND PAYABLE ON EACH DATE ON WHICH INTEREST IS
PAYABLE ON SUCH LOAN, PROVIDED THE BORROWERS SHALL HAVE RECEIVED AT LEAST 10
DAYS’ PRIOR NOTICE (WITH A COPY TO THE ADMINISTRATIVE AGENT) OF SUCH ADDITIONAL
INTEREST FROM SUCH LENDER.  IF A LENDER FAILS TO GIVE NOTICE 10 DAYS PRIOR TO
THE RELEVANT INTEREST PAYMENT DATE, SUCH ADDITIONAL INTEREST SHALL BE DUE AND
PAYABLE 10 DAYS FROM RECEIPT OF SUCH NOTICE.

3.05        Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a)           any continuation, conversion, payment or prepayment of any
Eurodollar Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);

(b)           any failure by the Borrowers (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrowers; or

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrowers pursuant to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

3.06        Mitigation Obligations; Replacement of Lenders.


(A)           DESIGNATION OF A DIFFERENT LENDING OFFICE.  IF ANY LENDER REQUESTS
COMPENSATION UNDER SECTION 3.04, OR THE BORROWERS ARE REQUIRED TO PAY ANY
ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF
ANY LENDER PURSUANT TO SECTION 3.01, OR IF ANY LENDER GIVES A NOTICE PURSUANT TO
SECTION 3.02, THEN SUCH LENDER SHALL USE REASONABLE EFFORTS TO DESIGNATE A
DIFFERENT LENDING OFFICE FOR FUNDING OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN
ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR
AFFILIATES, IF, IN THE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT
(I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 3.01 OR 3.04,
AS THE CASE MAY BE, IN THE FUTURE, OR ELIMINATE THE NEED FOR THE NOTICE PURSUANT
TO SECTION 3.02, AS APPLICABLE, AND (II) IN EACH CASE, WOULD NOT SUBJECT SUCH
LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE BE
DISADVANTAGEOUS TO SUCH

 

60


--------------------------------------------------------------------------------



 


LENDER.  THE BORROWERS HEREBY AGREE TO PAY ALL REASONABLE COSTS AND EXPENSES
INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT.


(B)           REPLACEMENT OF LENDERS.  IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 3.04, OR IF THE BORROWERS ARE REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO
ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT
TO SECTION 3.01, OR IF ANY LENDER CEASES TO MAKE AVAILABLE EURODOLLAR RATE LOANS
PURSUANT TO SECTION 3.02, THE BORROWERS MAY REPLACE SUCH LENDER IN ACCORDANCE
WITH SECTION 10.13.

3.07        Survival.  All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.


ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01        Conditions of Effectiveness.  The effectiveness of this Agreement is
subject to satisfaction of the following conditions precedent:

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, and each in form and substance satisfactory to the
Administrative Agent and each of the Lenders:

(i)            executed counterparts of this Agreement and the Guaranty,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrowers;

(ii)           a Note executed by the Borrowers and dated as of the Effective
Date in favor of each Lender requesting a Note;

(iii)          the Security Agreement and the Cash Collateral and Disbursement
Agreement, duly executed by each applicable Loan Party, together with:

(A)          certificates representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank,

(B)           proper financing statements in form appropriate for filing under
the UCC of all jurisdictions that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens created under the Security Agreement,
covering the Collateral described in the Security Agreement,

(C)           completed requests for information, dated on or before the date of
the initial Credit Extension, listing all effective financing statements and
other evidence of liens filed in the jurisdictions referred to in clause (B)
above and in each other jurisdiction requested by the

61


--------------------------------------------------------------------------------


Administrative Agent that name any Loan Party as debtor, together with copies of
such other financing statements,

(D)          evidence of the completion of all other actions, recordings and
filings of or with respect to the Security Agreement that the Administrative
Agent may deem necessary or desirable in order to perfect the Liens created
thereby,

(E)           the Deposit Account Control Agreements and the Securities Account
Control Agreements, in each case as referred to in the Security Agreement and
duly executed by the appropriate parties; provided that to the extent such
agreements are not executed as of the Effective Date, the Borrowers will use
their reasonable best efforts to obtain such executed agreements in accordance
with 6.28(c), and

(F)           evidence that all other action that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement has been taken (including receipt of duly executed payoff
letters, UCC-3 termination statements and landlords’ and bailees’ waiver and
consent agreements);

(iv)          deeds of trust, trust deeds, deeds to secure debt, mortgages, or
any other document, creating and evidencing a Lien on any Mortgaged Property (as
defined in the Collateral Documents), in substantially the form of Exhibit J
(with such changes as may be satisfactory to the Administrative Agent and its
counsel to account for local law matters) and covering the properties listed on
Schedule 4.01(a)(iv) (together with the Assignments of Leases and Rents referred
to therein and each other mortgage delivered pursuant to Section 6.13 or Section
6.16, in each case as amended, the “Mortgages”) duly executed by the appropriate
Loan Party, together with:

(A)          evidence that counterparts of the Mortgages have been duly
executed, acknowledged and delivered and are in form suitable for filing or
recording in all filing or recording offices that the Administrative Agent may
deem necessary or desirable in order to create a valid first and subsisting Lien
on the property described therein in favor of the Administrative Agent and
Collateral Agent for the benefit of the Secured Parties and that all filing,
documentary, stamp, intangible and recording taxes and fees have been paid,

(B)           fully paid American Land Title Association Lender’s Extended
Coverage title insurance policies (the “Mortgage Policies”) in form and
substance, with endorsements and in amounts not less than (1) with respect to
the Meadows Property $1,065,575, (2) $51,639,344 with respect to Cannery and (3)
$62,295,081 with respect to Nevada Palace, in each case of the market value of
the Mortgaged Property and Fixtures, issued, coinsured and reinsured by the
Title Company, insuring the

62


--------------------------------------------------------------------------------


Mortgages to be valid first and subsisting Liens on the property as described
therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Permitted
Encumbrances, all title exceptions similar to the title exceptions disclosed in
the title policies issued to Administrative Agent in connection with the
Existing Credit Agreements (the “Existing Policies”), all matters shown on the
surveys delivered to the Administrative Agent in connection with the Existing
Credit Agreements (the “Existing Surveys”), and other Liens permitted under the
Loan Documents, and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents, for mechanics’ and
materialmen’s Liens and for zoning of Nevada Palace and Cannery) and
endorsements on matters relating to first loss, usury, last dollar, contiguity,
revolving credit, public road access, survey, variable rate revolving credit,
doing business, subdivision, creditor rights, environmental lien, mortgage
recording tax, separate tax lot, so-called comprehensive coverage over covenants
and restrictions, and a “tie-in” or “cluster” endorsement, if available under
applicable Law (i.e., policies which insure against losses regardless of
location on allocated value of the insured property up to a stated maximum
coverage amount) and such coinsurance and direct access reinsurance as the
Administrative Agent may deem necessary or desirable,

(C)           all Existing Surveys relating to the Mortgaged Property,

(D)          with respect to each property to be subject to a Mortgage, such
affidavits, certificates, information (including financial data) and instruments
of identification (including a so-called “gap” indemnification) as shall be
required to induce the Title Company to issue the title insurance policy/ies and
endorsements contemplated above,

(E)           evidence reasonably acceptable to the Administrative Agent of
payment by CCR of all required title insurance policy premiums, search and
examination charges, escrow charges and related charges, mortgage recording
taxes, fees, charges, costs and expenses required for the recording of the
Mortgages and issuance of title insurance policies referred to above,

(F)           with respect to the material Real Property, copies of all Leases
or other agreements relating to possessory interests, if any. To the extent any
of the foregoing affect any property to be subject to a Mortgage with respect to
which CCR or any Subsidiary holds the lessor’s interest, such agreement shall be
subordinate to the Lien of the Mortgage to be recorded against such property,
either expressly by its terms or pursuant to a subordination, non-disturbance
and attornment agreement, and shall otherwise be acceptable to the
Administrative Agent,

63


--------------------------------------------------------------------------------


(G)           with respect to each property to be subject to a Mortgage, each
Loan Party and each of their Subsidiaries shall have made all notifications,
registrations and filings, to the extent required by, and in accordance with,
all Governmental Real Property Disclosure Requirements applicable to such
property,

(H)          evidence that the insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect, and

(I)            with respect to each Real Property subject to a Mortgage, a
completed Federal Emergency Management Agency Standard Flood Determination,

(J)            with respect to each Real Property subject to a Mortgage,
appraisals that satisfy the applicable requirements of the Real Estate Appraisal
Reform Amendments of FIRREA and are otherwise in form and substance satisfactory
to the Administrative Agent; and

(K)          evidence that all other action that the Administrative Agent may
deem necessary or desirable in order to create valid first and subsisting Liens
on the property described in the Mortgages has been taken;

(v)           [reserved];

(vi)          an environmental assessment report, in form and substance
satisfactory to the Lenders from an environmental consulting firm acceptable to
the Lenders, which report shall identify existing and potential environmental
concerns and shall quantify related costs and liabilities, associated with any
facilities of CCR or any of its Subsidiaries, and the Lenders shall be satisfied
with the nature and amount of any such matters and with CCR’s plans with respect
thereto;

(vii)         such evidence as the Administrative Agent deems appropriate that
(A) 100% of the capital stock and other equity or economic interests in Borrower
are owned directly or indirectly by OCM and Millennium, and (B) all ownership
interests in CCR’s Subsidiaries shall be 100% owned by CCR or one or more of the
its Subsidiaries, in each case free and clear of any lien, charge or
encumbrance;

(viii)        evidence of the following insurance coverages with respect to each
of the Projects and the Rampart Casino:

(A)          Comprehensive general public liability insurance in an amount
reasonably satisfactory to the Administrative Agent and CCR covering the
Borrower;

64


--------------------------------------------------------------------------------


(B)           Worker’s compensation insurance (or self insurance therefor) and
employer’s liability insurance for the Borrower, all in such amounts as may be
required by statute;

(C)           If commercially available, flood insurance if either the Rampart
Casino or the Projects is located in an area designated by the Secretary of
Housing and Urban Development as a special flood hazard area; and

(D)          Rental or business interruption insurance in amounts sufficient to
pay operating expenses, lost rental income and debt service for a period of up
to six months;

all policies of insurance required to be maintained by CCR and the Guarantors
shall be issued by companies reasonably satisfactory to the Administrative Agent
and shall have coverages and endorsements (including, without limitation,
waivers of subrogation and waivers of breach of warranty) and be written for
such amount as the Administrative Agent may reasonably require.  All policies of
insurance required to be maintained must name the Administrative Agent as
mortgagee, where applicable, and additional insured or loss payee, must insure
the interest of the Administrative Agent in the property as mortgagee and must
provide that no cancellation or material modification of the policies will be
made without thirty days’ prior written notice to Administrative Agent. 
Certificates for all such policies must be delivered to the Administrative Agent
and approved by the Administrative Agent;

(ix)           the Hazardous Materials Indemnity, dated as of the Effective
Date, duly executed by each Borrower or Restricted Subsidiary of Borrower that
owns or leases real property Collateral;

(x)            such assurances as the Administrative Agent deems appropriate
that the relevant Gaming Boards have approved the transactions contemplated by
the Loan Documents (other than the Pledge Agreement), to the extent that such
approval is required by applicable Gaming Laws and that the Borrowers have (a)
all applicable Gaming Licenses and any other licenses required for the operation
of the Cannery, the Rampart Casino and the Nevada Palace and such licenses shall
be in full force and effect, and (b) with respect to the Temporary Meadows
Casino, such approvals for obtaining a conditional Category 1 license;

(xi)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

65


--------------------------------------------------------------------------------


(xii)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(xiii)         a favorable opinion of Munger, Tolles & Olson LLP, counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit L-1 and such other matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;

(xiv)        a favorable opinion of Fox Rothschild LLP, local counsel to the
Loan Parties in Pennsylvania, addressed to the Administrative Agent and each
Lender, as to the matters set forth in Exhibit L-2 and such other matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request;

(xv)         favorable opinions of Santoro, Driggs, Walch, Kearney, Johnson &
Thompson and Brownstein, Hyatt, Farber and Schreck, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit L-3 and Exhibit L-4, respectively, and such other matters
concerning the Loan Parties and Loan Documents as the Required Lenders may
reasonably request;

(xvi)        a certificate signed by a Responsible Officer of the Borrower,
dated as of the Effective Date, certifying (A) that the conditions specified in
Sections 4.02(a) and (b) have been satisfied and (B) that there has been no
event or circumstance since the date of the Audited Financial Statements that
has had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect;

(xvii)       a certificate as to the Solvency of CCR (calculated on a
consolidated basis) before and after giving effect to the Transaction, from its
chief financial officer;

(xviii)      the Intercreditor Agreement, duly executed by the parties thereto;

(xix)         receipt by the Borrowers of not less than $350 million cash
proceeds from the advance under the First Lien Credit Agreement; commitment of
an additional $285 million in term loans under the First Lien Credit Facility
(the “Delayed Draw Amount”); commitment of $110 million in revolving loans under
the First Lien Credit Facility; the amendment of the Existing FF&E Credit
Agreement on terms and conditions reasonably acceptable to the Administrative
Agent; and a minimum of $75 million in Revolving Loans available for borrowing
under the First Lien Credit Facility;

66


--------------------------------------------------------------------------------


(xx)          a Subordination Agreement, dated as of the Effective Date, duly
executed by Millennium and any other manager of the Casino Businesses, in
substantially the form of Exhibit M;

(xxi)         evidence that the Existing Credit Agreement and all other
agreements of the Borrowers evidencing outstanding Indebtedness have been or
concurrently with the Effective Date are being terminated and all Liens securing
obligations under the Existing Credit Agreement and all other agreements of the
Borrowers evidencing outstanding Indebtedness have been or concurrently with the
Effective Date are being released; and

(xxii)        such other assurances, certificates, documents, consent or
opinions as the Administrative Agent or any Lender reasonably may require.

(b)           The Administrative Agent and the Construction Consultant shall
have received such Plans and Specifications for the development of the Projects
(as they may request), which Plans and Specifications must be reasonably
satisfactory to the Administrative Agent and the Construction Consultant as of
the Effective Date.  In addition, such Plans and Specifications shall include
(x) with respect to Cannery East, approximately 2,000 slot machines, 26 tables
and 308 hotel rooms, (y) with respect to the Temporary Meadows Casino,
approximately 1,800 slot machines and (z) with respect to the Permanent Meadows
Casino, approximately 3,000 slots machines, and such other numbers of tables and
hotel rooms as may be approved by the Administrative Agent.

(c)           The Administrative Agent and the Construction Consultant shall
have received such Timetables as the Administrative Agent and the Construction
Consultant may reasonably request, including schedules establishing timetables
for completion of the Projects and all other work on the Projects showing, on a
monthly basis or such other basis as may be reasonably requested by the
Administrative Agent and the Construction Consultant, the anticipated progress
of the work.  Timetables must be reasonably acceptable in form and substance to
the Administrative Agent and the Construction Consultant.

(d)           The Administrative Agent and the Construction Consultant shall
have received such Budgets, draw schedules and supporting data for each Project
as may be reasonably requested by and in form and substance reasonably
acceptable to the Administrative Agent and the Construction Consultant.  As so
requested by the Administrative Agent and the Construction Consultant, such
Budgets shall include, without limitation, a breakdown of hard and soft costs, a
schedule of costs by trades, Projects costs which are to be paid from cash on
hand, operating cash and Borrowings under this Agreement, and contingency
reserves of (i) 4.5% with respect to Cannery East and (ii) 7.0% with respect to
the Permanent Meadows Casino, in each case for hard cost, architectural
engineering and other soft cost.  The Budgets shall show Projects of $250.0
million for Cannery East and $156.0 million for the Permanent Meadows Casino.

(e)           The Administrative Agent shall have received a report reasonably
satisfactory to the Administrative Agent (as confirmed to CCR by the
Construction Consultant), prepared by such environmental consultant selected by
the Administrative Agent after

67


--------------------------------------------------------------------------------


due consultation with Borrower, which contains an analysis of the Projects
sites, and all environmental reports and surveys prepared in connection
therewith.  In addition, such report shall contain an analysis reasonably
satisfactory to the Administrative Agent (as confirmed to CCR by the
Construction Consultant), of such reports and surveys, and verifying that the
information delivered by CCR to the Construction Consultant in respect thereof
is accurate in all material respects.

(f)            [reserved];

(g)           [reserved];

(h)           [reserved]; and

(i)            The Administrative Agent and the Construction Consultant shall
have received a true and correct copy of each of the architect’s contracts
relating to the Projects and an architect’s certificate executed by the
architects for the Projects and approved (such approval not to be unreasonably
withheld or delayed) by the Construction Consultant (as confirmed to CCR by the
Construction Consultant), advising the Lenders that:

(A)          the Plans and Specifications are complete in all material respects
and conform in all material respects to all applicable Laws;

(B)           the listed (or otherwise identified) contracts and subcontracts
previously delivered to the Administrative Agent and the Construction
Consultant  are all of the Contracts and subcontracts relating to the Projects
and contain all details necessary to provide for construction of the Projects
substantially in accordance with the Plans and Specifications;

(C)           if constructed substantially in accordance with the Plans and
Specifications, the Projects will comply in all material respects with all
applicable zoning, building, environmental and land use Laws;

(D)          all permits (including the building permit) necessary for
construction of the Projects have been issued or will be issued when required
and within the expense budgeted therefor; and

(E)           adequate ingress and egress to the Projects are available over
public streets, rights of way and easements.

(j)            The Lead Arrangers and the Lenders shall have received: (A) an
audited consolidated balance sheet of CCR and its Subsidiaries as of December
31, 2006 and audited statements of income, cash flows and equity for the year
then ended at least 15 days prior to the Effective Date; (B) an unaudited
consolidated balance sheet of CCR and its Subsidiaries as of each quarter ending
at least 45 days prior to the Effective Date, together with the related
unaudited statements of income, cash flows and equity; (C) pro forma
consolidated financial statements of CCR and its Subsidiaries after giving
effect to the Transaction as of the dates, and for the periods, set forth in
clause (B) above; and (D) forecasts prepared by management of the Borrower, each
in form satisfactory to the

68


--------------------------------------------------------------------------------


Lenders, of balance sheets, income statements and cash flow statements for
(i) each month until Cannery East is completed, (ii) each fiscal quarter for the
first two years following the Effective Date and (iii) for each year thereafter.

(k)           The Lenders shall be satisfied (x) as to all intercompany
indebtedness and all indebtedness and other liabilities of CCR and its
Subsidiaries to third parties that are to remain outstanding following the
Effective Date and (y) that each of the Reserves shall have been established on
terms and conditions reasonable satisfactory to the Administrative Agent.

(l)            Since April 4, 2007, there shall not have been any Gaming Law,
rule or regulation enacted, or any interpretation of an existing gaming law,
rule or regulation announced, that restricts in any material respect (or
requires a license with respect to) the ability of a lender to assign or
participate in interest in the Loans under this Agreement).

(m)          All of the information made available to the Administrative Agent
prior to April 4, 2007 shall be complete and correct in all material respects;
and no changes or developments shall have occurred, and no new or additional
information shall have been received or discovered by the Administrative Agent
or the Lenders regarding the Loan Parties or the Transaction after April 4, 2007
that either individually or in the aggregate could reasonably be expected to
have a Material Adverse Effect.

(n)           All fees required to be paid on or before the Effective Date shall
have been paid.

(o)           Unless waived by the Administrative Agent, the Borrowers shall
have paid all fees, charges and disbursements of counsel to the Administrative
Agent to the extent invoiced prior to or on the Effective Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrowers
and the Administrative Agent).

(p)           The Effective Date shall have occurred on or before June 1, 2007.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

4.02        Conditions to All Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 

69


--------------------------------------------------------------------------------


 

(a)           The representations and warranties of the Borrowers and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.

(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

(c)           In respect of the Credit Extension to be made in connection with
the commencement of construction of the Projects, a certificate from the
Construction Consultant, dated prior to the commencement of such construction,
confirming that the preliminary construction Budget, Timetable and Plans and
Specifications for the Projects are reasonable and feasible.

(d)           The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.


ARTICLE V.
REPRESENTATIONS AND WARRANTIES

The Borrowers represent and warrant to the Administrative Agent and the Lenders
that:

5.01        Existence, Qualification and Power; Compliance with Laws.  Except as
set forth on Schedule 5.01, each Loan Party (a) is duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party and (c)
is duly qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.02        Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Restricted Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.  Each Loan Party is in compliance
with all

70


--------------------------------------------------------------------------------


Contractual Obligations referred to in clause (b)(i), except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

5.03        Governmental Authorization; Other Consents.  Except for such
authorizations, approvals and notices to or from any Gaming Board which have not
yet been obtained as of the Effective Date but will be applied for after Closing
as contemplated by Section 6.27 (including approvals of any pledges of Equity
Interests in Loan Parties licensed by or registered with any Gaming Board), and
except for post-Closing informational filings required pursuant to Regulation
8.130 of the Nevada Gaming Commission, and except for approval of any future
pledge of any additional Equity Interests in Loan Parties licensed by or
registered with any Gaming Board, no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

5.04        Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and general principles of
equity.

5.05        Financial Statements; No Material Adverse Effect; No Internal
Control Event.


(A)           THE AUDITED FINANCIAL STATEMENTS (I) WERE PREPARED IN ACCORDANCE
WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS
OTHERWISE EXPRESSLY NOTED THEREIN AND (II) FAIRLY PRESENT THE FINANCIAL
CONDITION OF CCR AND ITS SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR RESULTS
OF OPERATIONS FOR THE PERIOD COVERED THEREBY IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE
EXPRESSLY NOTED THEREIN.


(B)           THE UNAUDITED CONSOLIDATED BALANCE SHEET OF CCR AND ITS
SUBSIDIARIES DATED MARCH 31, 2007, AND THE RELATED CONSOLIDATED STATEMENTS OF
INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR THE FISCAL QUARTER
ENDED ON THAT DATE (I) WERE PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY
NOTED THEREIN, AND (II) FAIRLY PRESENT THE FINANCIAL CONDITION OF CCR AND ITS
SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR RESULTS OF OPERATIONS FOR THE
PERIOD COVERED THEREBY, SUBJECT, IN THE CASE OF CLAUSES (I) AND (II), TO THE
ABSENCE OF FOOTNOTES AND TO NORMAL YEAR-END AUDIT ADJUSTMENTS.


(C)           SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS, THERE HAS BEEN
NO EVENT OR CIRCUMSTANCE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, THAT HAS HAD
OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(D)           TO THE BEST KNOWLEDGE OF THE BORROWER, NO INTERNAL CONTROL EVENT
EXISTS OR HAS OCCURRED SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS THAT
HAS RESULTED IN OR COULD

71


--------------------------------------------------------------------------------



REASONABLY BE EXPECTED TO RESULT IN A MISSTATEMENT IN ANY MATERIAL RESPECT, IN
ANY FINANCIAL INFORMATION DELIVERED OR TO BE DELIVERED TO THE ADMINISTRATIVE
AGENT OR THE LENDERS, OF (I) COVENANT COMPLIANCE CALCULATIONS PROVIDED HEREUNDER
OR (II) THE ASSETS, LIABILITIES, FINANCIAL CONDITION OR RESULTS OF OPERATIONS OF
CCR AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS.


(E)           THE CONSOLIDATED PRO FORMA BALANCE SHEET OF CCR AND ITS RESPECTIVE
CONSOLIDATED SUBSIDIARIES AS AT MARCH 31, 2007 AND THE RELATED CONSOLIDATED PRO
FORMA STATEMENTS OF INCOME AND CASH FLOWS OF CCR AND ITS CONSOLIDATED
SUBSIDIARIES FOR THE THREE MONTHS THEN ENDED, WERE PREPARED IN GOOD FAITH BASED
UPON ASSUMPTIONS BELIEVED TO BE REASONABLE AT THE TIME OF THE PREPARATION
THEREOF AND PRESENT THE CONSOLIDATED PRO FORMA FINANCIAL CONDITION OF CCR AND
ITS CONSOLIDATED SUBSIDIARIES AS AT SUCH DATE AND THE CONSOLIDATED PRO FORMA
RESULTS OF OPERATIONS OF CCR AND ITS CONSOLIDATED SUBSIDIARIES FOR THE PERIOD
ENDED ON SUCH DATE.


(F)            THE CONSOLIDATED FORECASTED BALANCE SHEET AND STATEMENTS OF
INCOME AND CASH FLOWS OF CCR AND ITS SUBSIDIARIES DELIVERED PURSUANT TO SECTION
6.01(C) WERE PREPARED IN GOOD FAITH ON THE BASIS OF THE ASSUMPTIONS STATED
THEREIN, WHICH ASSUMPTIONS ARE BELIEVED BY CCR TO BE REASONABLE AT THE TIME.

5.06        Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrowers threatened at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrowers or any of their respective Restricted Subsidiaries or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) except as specifically disclosed in Schedule 5.06, either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect, and there has been no adverse change
in the status, or financial effect on any Loan Party or any Restricted
Subsidiary thereof, of the matters described on Schedule 5.06.

5.07        No Default.  Neither CCR nor any of its Restricted Subsidiaries is
in default under or with respect to any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

5.08        Ownership of Property; Liens.


(A)           EACH LOAN PARTY AND EACH OF ITS SUBSIDIARIES HAS GOOD RECORD AND
MARKETABLE TITLE IN FEE SIMPLE TO, OR VALID LEASEHOLD INTERESTS IN, ALL REAL
PROPERTY NECESSARY OR USED IN THE ORDINARY CONDUCT OF ITS BUSINESS, EXCEPT FOR
SUCH DEFECTS IN TITLE AS ARE SUBSTANTIALLY CONSISTENT WITH THE DEFECTS SHOWN ON
THE EXISTING POLICIES OR THE EXISTING SURVEYS OR COULD NOT, INDIVIDUALLY OR IN
THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THE
PROPERTY OF THE BORROWERS AND THEIR RESTRICTED SUBSIDIARIES IS SUBJECT TO NO
LIENS, OTHER THAN LIENS PERMITTED BY SECTION 7.04.


(B)           NEITHER THE BUSINESSES NOR THE PROPERTIES OF ANY LOAN PARTY OR ANY
OF ITS SUBSIDIARIES ARE AFFECTED BY ANY CASUALTY EVENT. NO LOAN PARTY OR ANY OF
ITS SUBSIDIARIES HAS RECEIVED ANY NOTICE OF, NOR HAS ANY KNOWLEDGE OF, THE
OCCURRENCE OR PENDENCY OR CONTEMPLATION

72


--------------------------------------------------------------------------------



OF ANY CASUALTY EVENT AFFECTING ALL OR ANY PORTION OF ITS PROPERTY.  NO MORTGAGE
ENCUMBERS IMPROVED REAL PROPERTY THAT IS LOCATED IN AN AREA THAT HAS BEEN
IDENTIFIED BY THE SECRETARY OF HOUSING AND URBAN DEVELOPMENT AS AN AREA HAVING
SPECIAL FLOOD HAZARDS WITHIN THE MEANING OF THE NATIONAL FLOOD INSURANCE ACT OF
1968 UNLESS FLOOD INSURANCE AVAILABLE UNDER SUCH ACT HAS BEEN OBTAINED IN
ACCORDANCE WITH SECTION 6.07.


(C)           SCHEDULE 8(A) TO THE PERFECTION CERTIFICATE CONTAINS A TRUE AND
COMPLETE LIST OF EACH MATERIAL INTEREST IN REAL PROPERTY (I) OWNED BY ANY LOAN
PARTY AS OF THE DATE HEREOF AND DESCRIBES THE TYPE OF INTEREST THEREIN HELD BY
SUCH LOAN PARTY AND WHETHER SUCH OWNED REAL PROPERTY IS LEASED AND IF LEASED
WHETHER THE UNDERLYING LEASE CONTAINS ANY OPTION TO PURCHASE ALL OR ANY PORTION
OF SUCH REAL PROPERTY OR ANY INTEREST THEREIN OR CONTAINS ANY RIGHT OF FIRST
REFUSAL RELATING TO ANY SALE OF SUCH REAL PROPERTY OR ANY PORTION THEREOF OR
INTEREST THEREIN AND (II) LEASED, SUBLEASED OR OTHERWISE OCCUPIED OR UTILIZED BY
ANY LOAN PARTY, AS LESSEE, SUBLESSEE, FRANCHISEE OR LICENSEE, AS OF THE DATE
HEREOF AND DESCRIBES THE TYPE OF INTEREST THEREIN HELD BY SUCH LOAN PARTY AND,
IN EACH OF THE CASES DESCRIBED IN CLAUSES (I) AND (II) OF THIS SECTION 5.08(B),
WHETHER ANY LEASE REQUIRES THE CONSENT OF THE LANDLORD OR TENANT THEREUNDER, OR
OTHER PARTY THERETO, TO THE TRANSACTIONS.

5.09        Environmental Compliance.


(A)           EXISTING ENVIRONMENTAL LAWS AND CLAIMS ALLEGING POTENTIAL
LIABILITY OR RESPONSIBILITY FOR VIOLATION OF ANY ENVIRONMENTAL LAW ON THE
BUSINESSES, OPERATIONS AND PROPERTIES OF THE LOAN PARTIES AND THEIR RESPECTIVE
SUBSIDIARIES, EXCEPT AS SPECIFICALLY DISCLOSED IN SCHEDULE 5.09, COULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


(B)           EXCEPT AS OTHERWISE SET FORTH IN SCHEDULE 5.09, TO THE BEST
KNOWLEDGE OF CCR (I) NONE OF THE PROPERTIES CURRENTLY OR FORMERLY OWNED OR
OPERATED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES IS LISTED OR PROPOSED FOR
LISTING ON THE NPL OR ON THE CERCLIS OR ANY ANALOGOUS FOREIGN, STATE OR LOCAL
LIST OR IS ADJACENT TO ANY SUCH PROPERTY; (II) THERE ARE NO AND NEVER HAVE BEEN
ANY UNDERGROUND OR ABOVE-GROUND STORAGE TANKS OR ANY SURFACE IMPOUNDMENTS,
SEPTIC TANKS, PITS, SUMPS OR LAGOONS IN WHICH HAZARDOUS MATERIALS ARE BEING OR
HAVE BEEN TREATED, STORED OR DISPOSED ON ANY PROPERTY CURRENTLY OWNED OR
OPERATED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OR, TO THE BEST OF THE
KNOWLEDGE OF THE LOAN PARTIES, ON ANY PROPERTY FORMERLY OWNED OR OPERATED BY ANY
LOAN PARTY OR ANY OF ITS SUBSIDIARIES; (III) THERE IS NO ASBESTOS OR
ASBESTOS-CONTAINING MATERIAL ON ANY PROPERTY CURRENTLY OWNED OR OPERATED BY ANY
LOAN PARTY OR ANY OF ITS SUBSIDIARIES; AND (IV) HAZARDOUS MATERIALS HAVE NOT
BEEN RELEASED, DISCHARGED OR DISPOSED OF ON ANY PROPERTY CURRENTLY OR FORMERLY
OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES.


(C)           EXCEPT AS OTHERWISE SET FORTH ON SCHEDULE 5.09, TO THE BEST
KNOWLEDGE OF CCR (I) NEITHER ANY LOAN PARTY NOR ANY OF ITS SUBSIDIARIES IS
UNDERTAKING, AND HAS NOT COMPLETED, EITHER INDIVIDUALLY OR TOGETHER WITH OTHER
POTENTIALLY RESPONSIBLE PARTIES, ANY INVESTIGATION OR ASSESSMENT OR REMEDIAL OR
RESPONSE ACTION RELATING TO ANY ACTUAL OR THREATENED RELEASE, DISCHARGE OR
DISPOSAL OF HAZARDOUS MATERIALS AT ANY SITE, LOCATION OR OPERATION, EITHER
VOLUNTARILY OR PURSUANT TO THE ORDER OF ANY GOVERNMENTAL AUTHORITY OR THE
REQUIREMENTS OF ANY ENVIRONMENTAL LAW; AND (II) ALL HAZARDOUS MATERIALS
GENERATED, USED, TREATED, HANDLED OR STORED AT, OR

73


--------------------------------------------------------------------------------



TRANSPORTED TO OR FROM, ANY PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY
ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES HAVE BEEN DISPOSED OF IN A MANNER NOT
REASONABLY EXPECTED TO RESULT IN MATERIAL LIABILITY TO ANY LOAN PARTY OR ANY OF
ITS SUBSIDIARIES.

5.10        Insurance.  The properties of CCR and its Restricted Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts (after giving effect to any
self-insurance compatible with the following standards), with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where CCR or the
applicable Restricted Subsidiary operates.

5.11        Taxes.  Except as set forth on Schedule 5.11, CCR and its Restricted
Subsidiaries have filed all Federal, state and other tax returns and reports
required to be filed, and have paid all Federal, state and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or, assets or otherwise due and payable, except those
which are being contested in good faith by appropriate actions diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP and except those that would not have a Material Adverse Effect.  Except as
set forth on Schedule 5.11, there is no proposed tax assessment against CCR or
any Restricted Subsidiary that would, if made, have a Material Adverse Effect. 
Neither CCR nor any Restricted Subsidiary thereof is party to any tax sharing
agreement pursuant to which it would be required to make any payments.

5.12        ERISA Compliance.  Except as set forth on Schedule 5.12:


(A)           EACH PLAN IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE
APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER FEDERAL OR STATE LAWS.  EACH
PLAN THAT IS INTENDED TO QUALIFY UNDER SECTION 401(A) OF THE CODE HAS RECEIVED A
FAVORABLE DETERMINATION LETTER FROM THE IRS OR AN APPLICATION FOR SUCH A LETTER
IS CURRENTLY BEING PROCESSED BY THE IRS WITH RESPECT THERETO AND, TO THE BEST
KNOWLEDGE OF THE BORROWERS, NOTHING HAS OCCURRED WHICH WOULD PREVENT, OR CAUSE
THE LOSS OF, SUCH QUALIFICATION.  THE BORROWERS AND EACH ERISA AFFILIATE HAVE
MADE ALL REQUIRED CONTRIBUTIONS TO EACH PLAN SUBJECT TO SECTION 412 OF THE CODE,
AND NO APPLICATION FOR A FUNDING WAIVER OR AN EXTENSION OF ANY AMORTIZATION
PERIOD PURSUANT TO SECTION 412 OF THE CODE HAS BEEN MADE WITH RESPECT TO ANY
PLAN.


(B)           THERE ARE NO PENDING OR, TO THE BEST KNOWLEDGE OF THE BORROWERS,
THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY ANY GOVERNMENTAL AUTHORITY,
WITH RESPECT TO ANY PLAN THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  THERE HAS BEEN NO PROHIBITED TRANSACTION OR VIOLATION OF THE
FIDUCIARY RESPONSIBILITY RULES WITH RESPECT TO ANY PLAN THAT HAS RESULTED OR
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


(C)           (I) NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR; (II) NO PENSION PLAN HAS ANY UNFUNDED PENSION LIABILITY; (III) NEITHER
THE BORROWERS NOR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO
INCUR, ANY LIABILITY UNDER TITLE IV OF ERISA WITH RESPECT TO ANY PENSION PLAN
(OTHER THAN PREMIUMS DUE AND NOT DELINQUENT UNDER SECTION 4007 OF ERISA); (IV)
NEITHER THE BORROWERS NOR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY
EXPECTS TO INCUR, ANY LIABILITY (AND NO EVENT HAS OCCURRED WHICH, WITH THE
GIVING OF NOTICE UNDER SECTION 4219 OF ERISA, WOULD RESULT IN SUCH LIABILITY)
UNDER SECTIONS 4201 OR 4243 OF ERISA WITH

74


--------------------------------------------------------------------------------



RESPECT TO A MULTIEMPLOYER PLAN; AND (V) NEITHER THE BORROWERS NOR ANY ERISA
AFFILIATE HAS ENGAGED IN A TRANSACTION THAT COULD BE SUBJECT TO SECTIONS 4069 OR
4212(C) OF ERISA.

5.13        Subsidiaries; Equity Interests.  As of the Effective Date, CCR has
no Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned by a Loan Party
in the amounts specified on Part (a) of Schedule 5.13 free and clear of all
Liens except Permitted Liens.  As of the Effective Date, CCR has no equity
investments in any other corporation or entity other than those specifically
disclosed in Part (b) of Schedule 5.13.  As of the Effective Date, all of the
outstanding Equity Interests in CCR have been validly issued, are fully paid and
nonassessable and are owned by Permitted Holders in the amounts specified on
Part (c) of Schedule 5.13 free and clear of all Liens except Permitted Liens.

5.14        Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.


(A)           THE BORROWERS ARE NOT ENGAGED AND WILL NOT ENGAGE, PRINCIPALLY OR
AS ONE OF THEIR IMPORTANT ACTIVITIES, IN THE BUSINESS OF PURCHASING OR CARRYING
MARGIN STOCK (WITHIN THE MEANING OF REGULATION U ISSUED BY THE FRB), OR
EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK.


(B)           NONE OF THE BORROWERS, ANY PERSON CONTROLLING THE BORROWERS, OR
ANY SUBSIDIARY (I) IS A “HOLDING COMPANY,” OR A “SUBSIDIARY COMPANY” OF A
“HOLDING COMPANY,” OR AN “AFFILIATE” OF A “HOLDING COMPANY” OR OF A “SUBSIDIARY
COMPANY” OF A “HOLDING COMPANY,” WITHIN THE MEANING OF THE PUBLIC UTILITY
HOLDING COMPANY ACT OF 1935, OR (II) IS OR IS REQUIRED TO BE REGISTERED AS AN
“INVESTMENT COMPANY” UNDER THE INVESTMENT COMPANY ACT OF 1940.

5.15        Disclosure.  No report, financial statement, certificate or other
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, CCR represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

5.16        Compliance with Laws.  CCR and each Restricted Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17        Intellectual Property; Licenses, Etc.  CCR and its Restricted
Subsidiaries own, or possess the right to use, all of the material trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP

75


--------------------------------------------------------------------------------


Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person.  To the best
knowledge of CCR, no slogan or other advertising device, product, process,
method, substance, part or other material that is material to the business of
CCR and its Restricted Subsidiaries now employed, or now contemplated to be
employed, by CCR or any Restricted Subsidiary infringes upon any rights held by
any other Person.  No claim or litigation regarding any of the foregoing is
pending or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.18        Collateral Documents.  The provisions of the Mortgages, the Pledge
Agreement, the Security Agreement and the Cash Collateral and Disbursement
Agreement are effective to create, in favor of the Collateral Agent and
Administrative Agent (for the benefit of the Secured Parties), valid and
perfected first priority Liens on the Casino Real Estate, the Casino Businesses,
the Equity Interests subject to the Pledge Agreement and all property described
in the Security Agreement and the Mortgages subject only to the Permitted Liens,
to the extent that such Liens can be perfected by possession, control, filing or
recording and the Collateral Agent and/or Administrative Agent possesses,
controls, files or records as necessary.  Except for the approvals required for
the execution of the Pledge Agreement and the attachment and perfection of the
Collateral Agent’s and Administrative Agent’s Lien on the Equity Interests
subject to the Security Agreement as contemplated by Section 6.27, all
governmental approvals necessary or desirable to perfect and protect, and
establish and maintain the priority of, such Liens, insomuch as such are not
required of the Lenders, the L/C Issuer, the Swing Line Lender or the Required
Lenders, have been duly effected or taken, including any such approvals
reasonably requested by the Administrative Agent.

5.19        Solvency.  Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.

5.20        Labor Matters.  Except as set forth on Schedule 5.20 there are no
collective bargaining agreements or Multiemployer Plans covering the employees
of CCR or any of its Subsidiaries as of the Effective Date and neither CCR nor
any Subsidiary has suffered any strikes, walkouts, work stoppages or other
material labor difficulty within the last five years.

5.21        Gaming Matters.  Except as set forth on Schedule 5.21, and subject
to Section 6.27, each Borrower, and their Subsidiaries, have obtained (i)
approval for all Gaming Licenses necessary or appropriate to conduct their
businesses and operations conducted or as contemplated to be conducted as of the
Effective Date, and (ii) as of the Effective Date, all required approvals from
Gaming Boards of the transactions contemplated hereby and by the other Loan
Documents to occur as of the Effective Date, subject to the provisions of such
approvals or conditions in respect of the Gaming Licenses as are satisfactory to
the Administrative Agent.


ARTICLE VI.
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Loan or other Obligation hereunder shall
remain unpaid or unsatisfied, CCR shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Restricted
Subsidiary to:

76


--------------------------------------------------------------------------------


6.01        Financial Statements.  Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a)           as soon as available, but in any event within 120 days after the
end of each fiscal year of CCR (commencing with the fiscal year ended December
31, 2007), a consolidated balance sheet of CCR and its consolidated Restricted
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of operations, members’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of Piercy Bowler Taylor & Kern
or another nationally recognized Registered Public Accounting Firm reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with standards established by the Public Company Accounting
Oversight Board (United States) and shall not be subject to any “going concern”
or like qualification or exception or any qualification or exception as to the
scope of such audit;

(b)           as soon as available, but in any event within 60 days after the
end of each of the first three fiscal quarters of each fiscal year of CCR
(commencing with the fiscal quarter ended June 30, 2007), a consolidated balance
sheet of CCR and its Restricted Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of operations, members’ equity
and cash flows for such fiscal quarter and for the portion of CCR’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by a
Responsible Officer of CCR as fairly presenting the financial condition, results
of operations, members’ equity and cash flows of CCR and its Restricted
Subsidiaries in accordance with GAAP, except that substantially all the
disclosures frequently presented in the footnotes may be omitted;

(c)           as soon as available, but in any event not more than 120 days
after the end of each fiscal year of the Borrower, an updated budget and
projection model prepared by management of the Borrower, in form satisfactory to
the Administrative Agent and the Required Lenders, such information to be
presented on a quarterly basis through the Completion of the Projects; and

(d)           as soon as available, but in any event within 30 days after the
end of each month (commencing with the month following the Completion and
Operation of a Project through and until the twelfth month following the
Completion and Operation of such Project), monthly operating statements for such
Project in form satisfactory to the Administrative Agent and the Required
Lenders.

As to any information contained in materials furnished pursuant to Section
6.02(d), CCR shall not be separately required to furnish such information under
clause (a) or (b) above, but the foregoing shall not be in derogation of the
obligation of CCR to furnish the information and materials described in clauses
(a) and (b) above at the times specified therein.

77


--------------------------------------------------------------------------------


6.02        Certificates; Other Information.  Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

(a)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a letter from its registered independent public
accounting firm indicating that during the performance of the annual financial
statement audit no knowledge was obtained of any Default under the financial
covenants set forth in Section 7.09 (it being understood that such registered
independent public accounting firm will limit its statements to compliance by
CCR with such covenants at fiscal year ended and not at the end of the previous
three fiscal quarters) or, if any such Default shall exist, stating the nature
and status of such event;

(b)           within five Business Days after the delivery of the financial
statements referred to in Sections 6.01(a) and (b) (commencing with the delivery
of the financial statements for the fiscal quarter ended June 30, 2007), a duly
completed Compliance Certificate signed by a Responsible Officer of the
Borrower;

(c)           promptly after any request by the Administrative Agent or any
request by a Lender, made through the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
management committee (or the audit committee of the management committee) of CCR
by independent accountants in connection with the accounts or books of CCR or
any Restricted Subsidiary, or any audit of any of them;

(d)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which CCR may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(e)           promptly after the same are available, copies of any external
auditor’s report with respect to Nevada “Regulation 6.090 Report” and any other
report filed by CCR or any Restricted Subsidiary with any Governmental Authority
(other than routine reports);

(f)            [reserved];

(g)           promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Restricted Subsidiary thereof pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section 6.02;

(h)           [reserved]; and

(i)            promptly, such additional information regarding the business,
financial or corporate affairs of CCR or any Restricted Subsidiary, or
compliance with the terms of

78


--------------------------------------------------------------------------------


the Loan Documents, as the Administrative Agent or any Lender acting through the
Administrative Agent may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which CCR posts such
documents, or provides a link thereto on CCR’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on CCR’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that:  (i) CCR shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests CCR to deliver such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) CCR shall provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents and the Administrative Agent shall notify each Lender (by
telecopier or electronic mail) of the posting of any such documents. 
Notwithstanding anything contained herein, in every instance CCR shall be
required to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent.  Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by CCR with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

CCR  hereby acknowledges that (a) the Administrative Agent and/or the Arranger
will make available to the Lenders materials and/or information provided by or
on behalf of CCR hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to CCR or its securities, and who may be engaged in investment and other
market-related activities with respect to such securities) (each, a “Public
Lender”).  CCR hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” CCR shall
be deemed to have authorized the Administrative Agent, the Arranger and the
Lenders to treat such Borrower Materials as not containing any material
nonpublic information with respect to CCR or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.” Notwithstanding the foregoing, CCR shall be under no obligation to
mark any Borrower Materials “PUBLIC.”

79


--------------------------------------------------------------------------------


6.03        Notices.  Promptly notify the Administrative Agent and each Lender:

(a)           of the occurrence of any Default;

(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of CCR or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between CCR or
any Subsidiary and any Governmental Authority; or (iii) the commencement of, or
any material development in, any litigation or proceeding affecting CCR or any
Subsidiary, including pursuant to any applicable Environmental Laws;

(c)           of the occurrence of any ERISA Event;

(d)           of any material change in accounting policies or financial
reporting practices by CCR or any Subsidiary; and

(e)           notice of noncompliance with Chapter 53 (Monetary Transactions) of
Title 31 of the United States Code Annotated.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of CCR setting forth details of the occurrence referred to
therein and stating what action CCR has taken and proposes to take with respect
thereto.  Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

6.04        Payment of Obligations.  Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate actions diligently conducted and adequate reserves in accordance
with GAAP are being maintained by CCR or such Restricted Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property,
unless the same are being contested in good faith by appropriate proceedings
diligently conducted and with adequate reserves in accordance with GAAP; and (c)
all Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

6.05        Preservation of Existence, Etc.  (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.01 or 7.06; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses (including, without limitation, liquor licenses)
and franchises necessary or desirable in the normal conduct of its business,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

6.06        Maintenance of Properties.  (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and

 

80


--------------------------------------------------------------------------------


condition, ordinary wear and tear excepted; (b) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (c) use
the standard of care typical in the industry in the operation and maintenance of
its facilities.

6.07        Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of CCR, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons and providing for not less than 30 days’ prior notice to
the Administrative Agent of termination, lapse or cancellation of such
insurance. With respect to each of the properties to be subject to a Mortgage,
obtain flood insurance in such total amount as the Administrative Agent or the
Required Lenders may from time to time require, if at any time the areas in
which any improvements located on any property to be subject to a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended from time to time. The Collateral Agent and
Administrative Agent shall be named as additional insured and as loss payee
under any insurance policies maintained from time to time by any Loan Party.

6.08        Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate actions; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.09        Books and Records.  (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of CCR or such Restricted Subsidiary, as the case may be;
and (b) maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over CCR or such Restricted Subsidiary, as the case may be.

6.10        Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of CCR and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to CCR; provided, however, that when an Event of Default exists
the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of CCR at any time during normal business hours and without advance
notice.

6.11        Use of Proceeds.  Use the proceeds of the Credit Extensions (along
with the proceeds from the First Lien Credit Agreement) for any one or more of
the following:  (i) the refinancing of Existing Credit Agreements, (ii) the
funding of $240 million (from the Delayed Draw Amount) into the Cannery East
Construction Disbursement Account, (iii) the funding of $45 million

81


--------------------------------------------------------------------------------


(from the Delayed Draw Amount) into the Meadows Construction Disbursement
Account, (iv) the funding of $15 million into the Construction Reserve Account,
(v) the costs and expenses related to the Transaction and (vi) the funding of
ongoing working capital and other general corporate purposes of CCR or any of
its Restricted Subsidiaries.  No financing other than Borrowings under this
Agreement, loans made pursuant to the First Lien Credit Agreement (including,
without limitation, financing, allowed under clause (4) of the definition of
Permitted Indebtedness and pursuant to Section 2.14 hereof) and other financing
contemplated by this Agreement and the First Lien Credit Agreement will be
required in connection with the Transaction.

6.12        Compliance with Agreements.  Comply with all Contractual Obligations
under all material agreements, indentures, leases and/or instruments to which
any one or more of them is a party, whether such material agreements,
indentures, leases or instruments are with a Lender or another Person, except
for any such Contractual Obligations (a) the performance of which would cause a
Default or (b) then being contested by any of them in good faith by appropriate
actions or (c) to the extent that the failure to comply with such Contractual
Obligations does not constitute a Material Adverse Effect.

6.13        Covenant to Guarantee Obligations and Give Security.


(A)           UPON (X) THE FORMATION OR ACQUISITION OF ANY NEW DIRECT OR
INDIRECT RESTRICTED SUBSIDIARY THAT IS ALSO A SIGNIFICANT SUBSIDIARY OR (Y) THE
DETERMINATION THAT ANY RESTRICTED SUBSIDIARY HAS BECOME A SIGNIFICANT SUBSIDIARY
(OTHER THAN, IN THE CASE OF (X) OR (Y), ANY CFC OR A RESTRICTED SUBSIDIARY THAT
IS HELD DIRECTLY OR INDIRECTLY BY A CFC) BY ANY LOAN PARTY, THEN CCR SHALL, AT
THE BORROWERS’ EXPENSE:

(I)            WITHIN 10 BUSINESS DAYS AFTER SUCH FORMATION, ACQUISITION OR
DETERMINATION, CAUSE SUCH SUBSIDIARY, AND CAUSE EACH DIRECT AND INDIRECT PARENT
OF SUCH SUBSIDIARY (IF IT HAS NOT ALREADY DONE SO), TO DULY EXECUTE AND DELIVER
TO THE ADMINISTRATIVE AGENT A GUARANTY OR GUARANTY SUPPLEMENT, IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, GUARANTEEING THE OTHER LOAN
PARTIES’ OBLIGATIONS UNDER THE LOAN DOCUMENTS,

(II)           WITHIN 10 BUSINESS DAYS AFTER SUCH FORMATION, ACQUISITION OR
DETERMINATION, FURNISH TO THE ADMINISTRATIVE AGENT A DESCRIPTION OF THE REAL AND
PERSONAL PROPERTIES OF SUCH SUBSIDIARY, IN DETAIL SATISFACTORY TO THE
ADMINISTRATIVE AGENT,

(III)          WITHIN 15 BUSINESS DAYS AFTER SUCH FORMATION, ACQUISITION OR
DETERMINATION OR, IF APPLICABLE, THE RECEIPT (SUBJECT TO SECTION 6.27) OF ALL
NECESSARY APPROVALS FROM ANY GAMING BOARDS, CAUSE SUCH SUBSIDIARY AND EACH
DIRECT AND INDIRECT PARENT OF SUCH SUBSIDIARY (IF IT HAS NOT ALREADY DONE SO) TO
DULY EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT DEEDS OF TRUST, TRUST
DEEDS, DEEDS TO SECURE DEBT, MORTGAGES AND SECURITY AGREEMENTS OR JOINDERS TO
THE SECURITY AGREEMENT, AS SPECIFIED BY AND IN FORM AND SUBSTANCE SATISFACTORY
TO THE ADMINISTRATIVE AGENT (INCLUDING DELIVERY OF ALL PLEDGED (EXCEPT TO THE
EXTENT SUBJECT TO SECTION 6.27) EQUITY INTERESTS IN AND OF SUCH SUBSIDIARY, AND
OTHER INSTRUMENTS OF THE TYPE SPECIFIED IN SECTION 4.01(A)(III)), SECURING
PAYMENT OF ALL THE OBLIGATIONS OF SUCH SUBSIDIARY OR SUCH PARENT, AS THE CASE
MAY BE, UNDER THE LOAN DOCUMENTS AND CONSTITUTING LIENS ON ALL SUCH REAL AND
PERSONAL PROPERTIES,

82


--------------------------------------------------------------------------------


(IV)          WITHIN 30 DAYS AFTER SUCH FORMATION, ACQUISITION OR DETERMINATION
OR, IF APPLICABLE, THE RECEIPT (SUBJECT TO SECTION 6.27) OF ALL NECESSARY
APPROVALS FROM ANY GAMING BOARDS, CAUSE SUCH SUBSIDIARY AND EACH DIRECT AND
INDIRECT PARENT OF SUCH SUBSIDIARY (IF IT HAS NOT ALREADY DONE SO) TO TAKE
WHATEVER ACTION (INCLUDING THE RECORDING OF MORTGAGES, THE FILING OF UNIFORM
COMMERCIAL CODE FINANCING STATEMENTS, THE GIVING OF NOTICES AND THE ENDORSEMENT
OF NOTICES ON TITLE DOCUMENTS) MAY BE NECESSARY OR ADVISABLE IN THE OPINION OF
THE COLLATERAL AGENT TO VEST IN THE COLLATERAL AGENT (OR IN ANY REPRESENTATIVE
OF THE COLLATERAL AGENT DESIGNATED BY IT) VALID AND SUBSISTING LIENS ON THE
PROPERTIES PURPORTED TO BE SUBJECT TO THE DEEDS OF TRUST, TRUST DEEDS, DEEDS TO
SECURE DEBT, MORTGAGES AND SECURITY AND PLEDGE AGREEMENTS DELIVERED PURSUANT TO
THIS SECTION 6.13, ENFORCEABLE AGAINST ALL THIRD PARTIES IN ACCORDANCE WITH
THEIR TERMS,

(V)           WITHIN 60 DAYS AFTER SUCH FORMATION, ACQUISITION OR DETERMINATION
OR, IF APPLICABLE, THE RECEIPT (SUBJECT TO SECTION 6.27) OF ALL NECESSARY
APPROVALS FROM ANY GAMING BOARDS, DELIVER TO THE ADMINISTRATIVE AGENT, UPON THE
REQUEST OF THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION, A SIGNED COPY OF A
FAVORABLE OPINION, ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE OTHER SECURED
PARTIES, OF COUNSEL FOR THE LOAN PARTIES ACCEPTABLE TO THE ADMINISTRATIVE AGENT
AS TO THE MATTERS CONTAINED IN CLAUSES (I), (III) AND (IV) ABOVE, AND AS TO SUCH
OTHER MATTERS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, AND

(VI)          AS PROMPTLY AS PRACTICABLE AFTER SUCH FORMATION, ACQUISITION OR
DETERMINATION, DELIVER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT IN ITS SOLE
DISCRETION, TO THE ADMINISTRATIVE AGENT WITH RESPECT TO EACH PARCEL OF REAL
PROPERTY OWNED OR HELD BY THE ENTITY THAT IS THE SUBJECT OF SUCH FORMATION OR
ACQUISITION TITLE REPORTS, SURVEYS AND ENGINEERING, SOILS AND OTHER REPORTS, AND
ENVIRONMENTAL ASSESSMENT REPORTS, EACH IN SCOPE, FORM AND SUBSTANCE SATISFACTORY
TO THE ADMINISTRATIVE AGENT, PROVIDED, HOWEVER, THAT TO THE EXTENT THAT ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES SHALL HAVE OTHERWISE RECEIVED ANY OF THE
FOREGOING ITEMS WITH RESPECT TO SUCH REAL PROPERTY, SUCH ITEMS SHALL, PROMPTLY
AFTER THE RECEIPT THEREOF, BE DELIVERED TO THE ADMINISTRATIVE AGENT.


(B)           UPON THE ACQUISITION OF ANY PROPERTY, OTHER THAN EXCLUDED
PROPERTY, BY ANY LOAN PARTY, IF SUCH PROPERTY, IN THE JUDGMENT OF THE
ADMINISTRATIVE AGENT, SHALL NOT ALREADY BE SUBJECT TO A PERFECTED SECURITY
INTEREST IN FAVOR OF THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED
PARTIES, THEN CCR SHALL, AT THE BORROWER’S EXPENSE:

(I)            WITHIN 10 BUSINESS DAYS AFTER SUCH ACQUISITION, FURNISH TO THE
ADMINISTRATIVE AGENT A DESCRIPTION OF THE PROPERTY SO ACQUIRED IN DETAIL
SATISFACTORY TO THE ADMINISTRATIVE AGENT,

(II)           WITHIN 15 BUSINESS DAYS AFTER SUCH ACQUISITION, CAUSE THE
APPLICABLE LOAN PARTY TO DULY EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT
DEEDS OF TRUST, TRUST DEEDS, DEEDS TO SECURE DEBT, MORTGAGES AND OTHER SECURITY
AND PLEDGE AGREEMENTS, AS SPECIFIED BY AND IN FORM AND SUBSTANCE SATISFACTORY TO
THE ADMINISTRATIVE AGENT, SECURING PAYMENT OF ALL THE OBLIGATIONS OF THE
APPLICABLE LOAN PARTY UNDER THE LOAN DOCUMENTS AND CONSTITUTING LIENS ON ALL
SUCH PROPERTIES,

83


--------------------------------------------------------------------------------


(III)          WITHIN 30 DAYS AFTER SUCH ACQUISITION, CAUSE THE APPLICABLE LOAN
PARTY TO TAKE WHATEVER ACTION (INCLUDING THE RECORDING OF MORTGAGES, THE FILING
OF UNIFORM COMMERCIAL CODE FINANCING STATEMENTS, THE GIVING OF NOTICES AND THE
ENDORSEMENT OF NOTICES ON TITLE DOCUMENTS) MAY BE NECESSARY OR ADVISABLE IN THE
OPINION OF THE ADMINISTRATIVE AGENT TO VEST IN THE ADMINISTRATIVE AGENT (OR IN
ANY REPRESENTATIVE OF THE ADMINISTRATIVE AGENT DESIGNATED BY IT) VALID AND
SUBSISTING LIENS ON SUCH PROPERTY, ENFORCEABLE AGAINST ALL THIRD PARTIES,

(IV)          WITHIN 60 DAYS AFTER SUCH ACQUISITION, DELIVER TO THE
ADMINISTRATIVE AGENT, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT IN ITS SOLE
DISCRETION, A SIGNED COPY OF A FAVORABLE OPINION, ADDRESSED TO THE
ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES, OF COUNSEL FOR THE LOAN
PARTIES ACCEPTABLE TO THE ADMINISTRATIVE AGENT AS TO THE MATTERS CONTAINED IN
CLAUSES (II) AND (III) ABOVE AND AS TO SUCH OTHER MATTERS AS THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST,

(V)           AS PROMPTLY AS PRACTICABLE AFTER ANY ACQUISITION OF A REAL
PROPERTY, DELIVER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT IN ITS SOLE
DISCRETION, TO THE ADMINISTRATIVE AGENT WITH RESPECT TO SUCH REAL PROPERTY TITLE
REPORTS, SURVEYS AND ENGINEERING, SOILS AND OTHER REPORTS, AND ENVIRONMENTAL
ASSESSMENT REPORTS, EACH IN SCOPE, FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT, PROVIDED, HOWEVER, THAT TO THE EXTENT THAT ANY LOAN PARTY
OR ANY OF ITS SUBSIDIARIES SHALL HAVE OTHERWISE RECEIVED ANY OF THE FOREGOING
ITEMS WITH RESPECT TO SUCH REAL PROPERTY, SUCH ITEMS SHALL, PROMPTLY AFTER THE
RECEIPT THEREOF, BE DELIVERED TO THE ADMINISTRATIVE AGENT, AND

(VI)          USE COMMERCIALLY REASONABLE EFFORTS, EXCLUDING LITIGATION OR
EVICTION OF THE TENANT THEREUNDER, TO CAUSE THE APPLICABLE LOAN PARTIES TO
DELIVER SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENTS WITH RESPECT TO
ALL LEASES AFFECTING SUCH MORTGAGED PROPERTY.


(C)           UPON THE REQUEST OF THE ADMINISTRATIVE AGENT FOLLOWING THE
OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT, CCR SHALL, AT THE BORROWERS’
EXPENSE:

(I)            WITHIN 10 BUSINESS DAYS AFTER SUCH REQUEST, FURNISH TO THE
ADMINISTRATIVE AGENT A DESCRIPTION OF THE REAL AND PERSONAL PROPERTIES OF THE
LOAN PARTIES AND THEIR RESPECTIVE SUBSIDIARIES IN DETAIL SATISFACTORY TO THE
ADMINISTRATIVE AGENT,

(II)           WITHIN 15 BUSINESS DAYS AFTER SUCH REQUEST, DULY EXECUTE AND
DELIVER, AND CAUSE EACH SUBSIDIARY (OTHER THAN ANY CFC OR A SUBSIDIARY THAT IS
HELD DIRECTLY OR INDIRECTLY BY A CFC) OF CCR (IF IT HAS NOT ALREADY DONE SO) TO
DULY EXECUTE AND DELIVER, TO THE COLLATERAL AGENT DEEDS OF TRUST, TRUST DEEDS,
DEEDS TO SECURE DEBT, MORTGAGES AND OTHER SECURITY AND PLEDGE AGREEMENTS, AS
SPECIFIED BY AND IN FORM AND SUBSTANCE SATISFACTORY TO THE COLLATERAL AGENT
(INCLUDING DELIVERY OF ALL PLEDGED EQUITY AND PLEDGED DEBT IN AND OF SUCH
SUBSIDIARY, AND OTHER INSTRUMENTS OF THE TYPE SPECIFIED IN SECTION
4.01(A)(III)), SECURING PAYMENT OF ALL THE OBLIGATIONS UNDER THE LOAN DOCUMENTS
AND CONSTITUTING LIENS ON ALL SUCH PROPERTIES,

84


--------------------------------------------------------------------------------


(III)          WITHIN 30 DAYS AFTER SUCH REQUEST, TAKE, AND CAUSE EACH
SUBSIDIARY (OTHER THAN ANY CFC OR A SUBSIDIARY THAT IS HELD DIRECTLY OR
INDIRECTLY BY A CFC) OF CCR TO TAKE, WHATEVER ACTION (INCLUDING THE RECORDING OF
MORTGAGES, THE FILING OF UNIFORM COMMERCIAL CODE FINANCING STATEMENTS, THE
GIVING OF NOTICES AND THE ENDORSEMENT OF NOTICES ON TITLE DOCUMENTS) MAY BE
NECESSARY OR ADVISABLE IN THE OPINION OF THE COLLATERAL AGENT TO VEST IN THE
COLLATERAL AGENT (OR IN ANY REPRESENTATIVE OF THE COLLATERAL AGENT DESIGNATED BY
IT) VALID AND SUBSISTING LIENS ON THE PROPERTIES PURPORTED TO BE SUBJECT TO THE
DEEDS OF TRUST, TRUST DEEDS, DEEDS TO SECURE DEBT, MORTGAGES AND SECURITY AND
PLEDGE AGREEMENTS DELIVERED PURSUANT TO THIS SECTION 6.13, ENFORCEABLE AGAINST
ALL THIRD PARTIES IN ACCORDANCE WITH THEIR TERMS,

(IV)          WITHIN 60 DAYS AFTER SUCH REQUEST, DELIVER TO THE ADMINISTRATIVE
AGENT, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION, A
SIGNED COPY OF A FAVORABLE OPINION, ADDRESSED TO THE ADMINISTRATIVE AGENT AND
THE OTHER SECURED PARTIES, OF COUNSEL FOR THE LOAN PARTIES ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AS TO THE MATTERS CONTAINED IN CLAUSES (II) AND (III)
ABOVE, AND AS TO SUCH OTHER MATTERS AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST, AND

(V)           AS PROMPTLY AS PRACTICABLE AFTER SUCH REQUEST, DELIVER, UPON THE
REQUEST OF THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION, TO THE
ADMINISTRATIVE AGENT WITH RESPECT TO EACH PARCEL OF REAL PROPERTY OWNED OR HELD
BY CCR AND ITS SUBSIDIARIES, TITLE REPORTS, SURVEYS AND ENGINEERING, SOILS AND
OTHER REPORTS, AND ENVIRONMENTAL ASSESSMENT REPORTS, EACH IN SCOPE, FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, PROVIDED, HOWEVER, THAT TO
THE EXTENT THAT ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SHALL HAVE OTHERWISE
RECEIVED ANY OF THE FOREGOING ITEMS WITH RESPECT TO SUCH REAL PROPERTY, SUCH
ITEMS SHALL, PROMPTLY AFTER THE RECEIPT THEREOF, BE DELIVERED TO THE
ADMINISTRATIVE AGENT.

6.14        Environmental Covenant.  Use and operate all of its facilities and
properties in material compliance with all applicable Environmental Laws, keep
all material permits, approvals, certificates, licenses and other authorizations
required pursuant to applicable Environmental Laws in effect and remain in
material compliance therewith, and handle all Hazardous Materials in material
compliance with all applicable Environmental Laws; promptly notify the
Administrative Agent and provide copies upon receipt of all written claims,
complaints, notices or inquiries relating to the condition of its facilities and
properties under, or compliance of its facilities and properties with,
applicable Environmental Laws, and shall promptly commence and diligently
proceed to cure, to the reasonable satisfaction of the Administrative Agent any
actions and proceedings relating to violations of compliance with applicable
Environmental Laws; and provide such information and certifications which the
Administrative Agent may reasonably request from time to time to evidence
compliance with this Section 6.14.

6.15        Accuracy of Information.  Cause all factual information furnished
after the date of execution and delivery of this Agreement by or on behalf of
CCR or any Guarantor in writing to the Administrative Agent or any Lender for
purposes of or in connection with this Agreement or any transaction contemplated
hereby to be true and accurate in all material respects on the date as of which
such information is dated or certified, and such information shall not be
incomplete by omitting to state any material fact necessary to make such
information not misleading.

85


--------------------------------------------------------------------------------


6.16        Further Assurances.  Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, which defect or error the
Administrative Agent in its reasonable judgment deems material, and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
reregister any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to (i)
carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable law, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (iii)
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.

6.17        Compliance with Terms of Leaseholds.  Make all payments and
otherwise perform all obligations in respect of all Leases of Real Property to
which CCR or any of its Subsidiaries is a party, keep such Leases in full force
and effect and not allow such Leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, notify the Administrative Agent
of any default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not be reasonably likely to have
a Material Adverse Effect.

6.18        [reserved].

6.19        Interest Rate Hedging.  Enter into prior to September 30, 2007, and
maintain at all times thereafter, interest rate Swap Contracts with Persons
acceptable to the Administrative Agent, covering a notional amount of not less
than 50% of the aggregate outstanding Loans and First Lien Term Loans and
providing for such other terms reasonably acceptable to the Administrative
Agent.

6.20        Lien Searches.  Promptly following receipt of the acknowledgment
copy of any financing statements filed under the Uniform Commercial Code in any
jurisdiction by or on behalf of the Secured Parties, deliver to the
Administrative Agent completed requests for information listing such financing
statement and all other effective financing statements filed in such
jurisdiction that name any Loan Party as debtor, together with copies of such
other financing statements.

6.21        Material Contracts.  Perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms, and, upon request of the Administrative
Agent, make to each other party to each such Material Contract and requests for
information and reports as any Loan Party or any of its Subsidiaries is entitled
to

86


--------------------------------------------------------------------------------


make under such Material Contract, and cause each of its Subsidiaries to do so,
except, in any case, where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

6.22        Gaming Licenses.  (a) Ensure that all necessary Gaming Licenses from
any Gaming Board for the ownership, use, or operation of the businesses or
properties owned or operated by each Borrower and its Subsidiaries are in full
force and effect, and (b) comply, in all material respects, with all of the
provisions thereof applicable to them.

6.23        Cash Collateral Accounts.  Maintain, and cause each of the other
Loan Parties to maintain, all Cash Collateral Accounts with the Administrative
Agent or another commercial bank located in the United States which has accepted
the assignment of such accounts to the Administrative Agent for the benefit of
the Secured Parties pursuant to the terms of the Security Agreement.

6.24        Construction Covenants.


(A)           PRIOR TO THE COMMENCEMENT OF DEVELOPMENT AND CONSTRUCTION OF THE
PROJECTS:

(I)            CCR SHALL AGREE TO REIMBURSE THE ADMINISTRATIVE AGENT FOR THE
REASONABLE COSTS OF THE CONSTRUCTION CONSULTANT, WHO SHALL BE ALLOWED FULL
ACCESS TO THE PROJECTS SITE (AND ALL PLANS AND SPECIFICATIONS, BUDGETS,
TIMETABLES, PERMITS, LICENSES, APPROVALS AND OTHER DOCUMENTS RELATING TO THE
PROJECTS) AND PREPARE A MONTHLY CONSTRUCTION PROGRESS REPORT;

(II)           THE CONSTRUCTION CONSULTANT SHALL HAVE REVIEWED THE FINAL
PROPOSED PRIME CONSTRUCTION CONTRACTS, BUDGETS, TIMETABLES AND PLANS AND
SPECIFICATIONS (AND ANY GEOTECHNICAL AND OTHER REPORTS AND ASSESSMENTS AS THEY
REASONABLY SHALL REQUIRE) AND SHALL HAVE CONCURRED THAT THE PLANS AND
SPECIFICATIONS ARE REASONABLE AND FEASIBLE; AND

(III)          COLLATERAL ASSIGNMENTS OF THE CONSTRUCTION CONTRACTS AND
ARCHITECTURAL AND ENGINEERING CONTRACTS FOR THE PROJECTS SHALL HAVE BEEN MADE TO
THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT;


(B)           IN ADDITION, CCR:

(I)            SHALL PROVIDE THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT, FOR
THE BENEFIT OF THE SECURED PARTIES, A MONTHLY CONSTRUCTION DRAW PACKAGE APPROVED
BY THE CONSTRUCTION CONSULTANT;

(II)           SHALL PROVIDE LIEN RELEASES FROM ALL CONTRACTORS, SUBCONTRACTORS
AND MATERIALS SUPPLIERS ON A MONTHLY BASIS;

(III)          AGREES THAT ALL MATERIAL CHANGES TO PLANS AND SPECIFICATIONS AND
CONSTRUCTION CONTRACTS SHALL BE APPROVED BY THE REQUIRED LENDERS; AND

(IV)         SHALL COOPERATE WITH THE CONSTRUCTION CONSULTANT AND GRANT ACCESS
AND VISITATION AND INSPECTION RIGHTS TO THE ADMINISTRATIVE AGENT AND THE
CONSTRUCTION CONSULTANT

87


--------------------------------------------------------------------------------


IN CONNECTION WITH DISBURSEMENTS FROM THE CONSTRUCTION RESERVES AND IN ALL OTHER
MATTERS;

(c)           Promptly following Completion of each Project, CCR shall or shall
cause the applicable Loan Party to deliver notice to the Administrative Agent of
the occurrence of such Completion, together with a copy of a Completion
Certificate relating thereto.

6.25        In Balance Covenants.  Immediately prior to commencement of
development and construction of the Projects, and quarterly thereafter through
the issuance of a Certificate of Occupancy for the Projects, CCR shall deliver
to the Administrative Agent a certification that the Projects are In Balance,
with such supporting documentation as the Administrative Agent or Construction
Consultant may reasonably require.

6.26        Designation of Unrestricted Subsidiaries.  CCR may, at any time,
designate any Subsidiary that is acquired or created after the Effective Date as
an Unrestricted Subsidiary by prior notice to the Administrative Agent; provided
that Borrower shall only be permitted to so designate a new Unrestricted
Subsidiary after the Effective Date and so long as (a) no Default or Event of
Default exists or would result therefrom, (b) such Subsidiary does not own any
capital stock or Indebtedness of, or own or hold a Lien on any property of,
Borrower or any other Subsidiary that is not a subsidiary of the Subsidiary to
be so designated and (c) such Unrestricted Subsidiary shall be capitalized (to
the extent capitalized by Borrower or any of its Subsidiaries) through
Investments permitted by, and in compliance with, clauses (12) and (13) of
definition “Permitted Investments”, with any assets owned by such Unrestricted
Subsidiary at the time of the initial designation thereof to be treated as
Investments pursuant to clauses (12) and (13) of definition “Permitted
Investments”; provided that at the time of the initial Investment by Borrower or
any of its Subsidiaries in such Subsidiary, Borrower shall designate such entity
as an Unrestricted Subsidiary in a written notice to the Administrative Agent. 
CCR may designate any Unrestricted Subsidiary to be a Subsidiary for purposes of
this Agreement (each, a “Subsidiary Redesignation”); provided that no Default or
Event of Default then exists or would occur as a consequence of any such
Subsidiary Redesignation.  Notwithstanding the foregoing, no Subsidiary
designated an Unrestricted Subsidiary that is subsequently redesignated a
Subsidiary shall be redesignated an Unrestricted Subsidiary thereafter.

6.27        Pledge Undertakings.  Use its reasonable best efforts to (x)
receive, within six months after the Effective Date, the requisite Gaming Boards
approvals in connection with the Pledge Agreement to be entered into by CCR and
(y) in any event within five (5) days of such approvals, execute and deliver the
Pledge Agreement to the Administrative Agent, together with (a) all existing
certificates evidencing 100% of the issued and outstanding Equity Interests held
by CCR and each Guarantor, and (b) stock powers duly endorsed in blank covering
all of the certificate shares described in clause (a) above; provided, however,
that such six month period shall be extended by an additional three months so
long as within 60 days after the Closing Date CCR has filed with the appropriate
Gaming Board all applications required to effect the foregoing.

6.28        Additional Post Closing Matters.


(A)           TO THE EXTENT SUCH ITEMS HAVE NOT BEEN DELIVERED AS OF THE
EFFECTIVE DATE, THE BORROWERS SHALL WITHIN 60 (SIXTY) DAYS OF THE EFFECTIVE DATE
(UNLESS WAIVED OR EXTENDED IN THE

88


--------------------------------------------------------------------------------



ADMINISTRATIVE AGENTS SOLE DISCRETION) USE COMMERCIALLY REASONABLE EFFORTS,
EXCLUDING LITIGATION OR EVICTION OF THE TENANT THEREUNDER, TO CAUSE THE
APPLICABLE LOAN PARTIES TO DELIVER SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT
AGREEMENTS WITH RESPECT TO ALL LEASES AFFECTING THE MORTGAGED PROPERTY AND
DELIVER LANDLORD ACCESS AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE UNLESS THE ADMINISTRATIVE AGENT, IN ITS REASONABLE
JUDGMENT, WAIVE SUCH DELIVERY, WITH RESPECT TO EACH OF THE LEASED REAL
PROPERTIES SET FORTH ON SCHEDULE 6.28(A).


(B)           THE BORROWERS SHALL WITHIN 20 (TWENTY) DAYS OF THE EFFECTIVE DATE
(UNLESS WAIVED OR EXTENDED IN THE ADMINISTRATIVE AGENTS SOLE DISCRETION) DELIVER
A REVISED PROPERTY INSURANCE CERTIFICATE WITH RESPECT TO THE REAL PROPERTY
LOCATED IN PENNSYLVANIA IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE UNLESS THE ADMINISTRATIVE.


(C)           THE BORROWERS SHALL USE THEIR REASONABLE BEST EFFORTS TO DELIVER
OR CAUSED TO BE DELIVERED TO THE ADMINISTRATIVE AGENT WITHIN 45 DAYS OF THE
EFFECTIVE DATE (UNLESS WAIVED OR EXTENDED IN THE ADMINISTRATIVE AGENTS SOLE
DISCRETION), THE DEPOSIT ACCOUNT CONTROL AGREEMENTS AND THE SECURITIES ACCOUNT
CONTROL AGREEMENTS, IN EACH CASE AS IDENTIFIED ON SCHEDULE 6.28(C).


ARTICLE VII.
NEGATIVE COVENANTS

So long as any Lender shall have any Loan or other Obligation hereunder shall
remain unpaid or unsatisfied, the Borrowers shall not, nor shall they permit any
Restricted Subsidiary to, directly or indirectly:

7.01        Asset Sales.  CCR shall not, and shall not permit any of its
Restricted Subsidiaries to make or consummate any Asset Sale unless:

(a)           CCR (or the Restricted Subsidiary, as the case may be) receives
consideration at the time of such Asset Sale at least equal to the Fair Market
Value (including the value of all non-cash consideration) of the assets or
Equity Interests issued or sold or otherwise disposed of;

(b)           at least 75% of the consideration therefor received by CCR or such
Restricted Subsidiary is in the form of cash, Cash Equivalents or Replacement
Assets or any combination.  For purposes of this clause (b), each of the
following shall be deemed to be cash:

(i)            any liabilities (as shown on CCR’s or such Restricted
Subsidiary’s most recent balance sheet) of CCR or any Restricted Subsidiary
(other than Indebtedness that is by its terms subordinated to the Loans and
liabilities to the extent owed to CCR or any Affiliate of CCR) that are assumed
by the transferee of any such assets or Equity Interests pursuant to a written
agreement that releases CCR or such Restricted Subsidiary from further liability
therefor; and

(ii)           any securities, notes or other obligations received by CCR or any
such Restricted Subsidiary from such transferee that are within 90 days (subject
to ordinary settlement periods) converted by CCR or such Restricted Subsidiary
into

89


--------------------------------------------------------------------------------


cash (to the extent of the cash received in that conversion) or Cash
Equivalents; and

(c)           the Borrowers apply the Net Proceeds from such Asset Sale in
accordance with Section 2.07(b)(A).

7.02        Restricted Payments.  CCR shall not, and shall not permit any of its
Restricted Subsidiaries to, make any Restricted Payment which is not a Permitted
Restricted Payment, unless, at the time of and after giving effect to such
Restricted Payment:

(a)           prior to the date of Discharge of First Lien Obligations, such
Restricted Payment is permitted by the terms of the First Lien Credit Agreement;
and

(b)           upon and after the date of Discharge of First Lien Obligations:

(i)            no Default or Event of Default shall have occurred and be
continuing or would occur as a consequence of such Restricted Payment;

(ii)           CCR would, at the time of such Restricted Payment and after
giving pro forma effect thereto as if such Restricted Payment had been made at
the beginning of the applicable four-quarter period, have been permitted to
Incur at least $1.00 of additional Indebtedness pursuant to the Consolidated
Coverage Ratio test set forth in Section 7.03(a); and

(iii)          such Restricted Payment, together with the aggregate amount of
all other Restricted Payments made by CCR and its Restricted Subsidiaries after
the Effective Date (excluding Permitted Restricted Payments of the types
described in clauses (2) through (12) of the definition of “Permitted Restricted
Payments”), is less than the sum, without duplication, of:

(A)          50% of Adjusted Net Income for the period (taken as one accounting
period) from the beginning of the first full fiscal quarter occurring after the
Effective Date to the end of CCR’s most recently ended fiscal quarter for which
internal financial statements are available at the time of such Restricted
Payment (or, if Adjusted Net Income for such period is a deficit, less 100% of
such deficit), plus

(B)           100% of the aggregate net cash proceeds received by CCR since the
Effective Date as a contribution to its common equity capital or from the issue
or sale of Equity Interests (other than Disqualified Equity) of CCR (other than
Equity Interests (or Disqualified Equity) sold to (x) a Restricted Subsidiary or
(y) any Permitted Holder to the extent such proceeds are used to make an
Investment pursuant to clause (15) of the definition of “Permitted Investments”,
and other than Disqualified Equity or convertible debt securities that have been
converted into Disqualified Equity), plus

 

90


--------------------------------------------------------------------------------


 

(C)           the amount by which Indebtedness of CCR or any of its Restricted
Subsidiaries is reduced on CCR’s consolidated balance sheet upon the conversion
or exchange after the Effective Date of any such Indebtedness into or for Equity
Interests (other than Equity Interests (or Disqualified Equity) sold to a
Subsidiary of CCR), plus

(D)          with respect to Restricted Investments made by CCR and its
Restricted Subsidiaries after the Effective Date, 100% of an amount equal to the
net reduction in such Restricted Investments in any Person resulting from cash
repayments, repayments of loans or advances, or other returns of capital (or, to
the extent not in excess of the original Restricted Investment, any interest
payments or other distributions made in respect of the original Restricted
Investment), in each case to CCR or any Restricted Subsidiary or from the net
cash proceeds from the sale of any such Restricted Investment (except, in each
case, to the extent any such payment or proceeds are already included in the
calculation of Adjusted Net Income), from the release of any Guarantee (except
to the extent any amounts are paid under such Guarantee) or from redesignations
of Unrestricted Subsidiaries as Restricted Subsidiaries, not to exceed, in each
case, the amount of Restricted Investments previously made by CCR or any
Restricted Subsidiary in such Person or Unrestricted Subsidiary after the
Effective Date.

The amount of all Restricted Payments (other than cash) shall be the Fair Market
Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued to or by CCR or such Subsidiary, as the
case may be, pursuant to the Restricted Payment.  Not later than three Business
Days after making any Restricted Payment, CCR shall deliver to the
Administrative Agent an Officers Certificate stating that such Restricted
Payment is permitted and setting forth the basis upon which the calculations
required by this Section 7.02 were computed, together with a copy of any opinion
or appraisal required by this Agreement.

7.03        Indebtedness.


(A)           CCR SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, INCUR ANY INDEBTEDNESS OTHER THAN
PERMITTED INDEBTEDNESS; PROVIDED, HOWEVER, THAT CCR AND ITS RESTRICTED
SUBSIDIARIES MAY INCUR INDEBTEDNESS IF THE CONSOLIDATED COVERAGE RATIO FOR CCR’S
MOST RECENTLY ENDED FOUR FULL FISCAL QUARTERS FOR WHICH INTERNAL FINANCIAL
STATEMENTS ARE AVAILABLE IMMEDIATELY PRECEDING THE DATE ON WHICH SUCH ADDITIONAL
INDEBTEDNESS IS INCURRED WOULD HAVE BEEN AT LEAST 2.0 TO 1, DETERMINED ON A PRO
FORMA BASIS (INCLUDING A PRO FORMA APPLICATION OF THE NET PROCEEDS THEREFROM AND
PRO FORMA FOR ACQUISITIONS, DISPOSITIONS AND THE OPENING OF THE PROJECTS AND
OTHER VENTURES, AS IF THE ADDITIONAL INDEBTEDNESS HAD BEEN INCURRED AT THE
BEGINNING OF SUCH FOUR-QUARTER PERIOD; PROVIDED, HOWEVER, THAT RESTRICTED
SUBSIDIARIES THAT ARE NOT GUARANTORS MAY NOT INCUR INDEBTEDNESS OR ISSUE
DISQUALIFIED EQUITY OR PREFERRED EQUITY PURSUANT TO THIS PARAGRAPH IF, AFTER
GIVING PRO FORMA EFFECT TO SUCH INCURRENCE OR ISSUANCE (INCLUDING A PRO FORMA
APPLICATION OF THE NET PROCEEDS THEREFROM), MORE THAN AN AGGREGATE OF $2,000,000
OF INDEBTEDNESS OR DISQUALIFIED EQUITY OR PREFERRED EQUITY OF RESTRICTED
SUBSIDIARIES THAT ARE NOT GUARANTORS IS OUTSTANDING PURSUANT TO THIS PARAGRAPH
AT SUCH TIME.

91


--------------------------------------------------------------------------------



(B)           FOR PURPOSES OF DETERMINING COMPLIANCE WITH THIS SECTION 7.03, IN
THE EVENT THAT ANY PROPOSED INDEBTEDNESS MEETS THE CRITERIA OF MORE THAN ONE OF
THE CLAUSES OF THE DEFINITION OF PERMITTED INDEBTEDNESS, OR IS ENTITLED TO BE
INCURRED PURSUANT TO SECTION 7.03(A), CCR SHALL BE PERMITTED TO CLASSIFY SUCH
ITEM OF INDEBTEDNESS AT THE TIME OF ITS INCURRENCE IN ANY MANNER THAT COMPLIES
WITH THIS SECTION 7.03.  IN ADDITION, ANY INDEBTEDNESS ORIGINALLY CLASSIFIED AS
INCURRED PURSUANT TO ONE OF THE CLAUSES OF THE DEFINITION OF PERMITTED
INDEBTEDNESS MAY LATER BE RECLASSIFIED BY CCR SUCH THAT IT SHALL BE DEEMED AS
HAVING BEEN INCURRED PURSUANT TO ANOTHER OF SUCH CLAUSES TO THE EXTENT THAT SUCH
RECLASSIFIED INDEBTEDNESS COULD BE INCURRED PURSUANT TO SUCH NEW CLAUSE AT THE
TIME OF SUCH RECLASSIFICATION; PROVIDED THAT ALL INDEBTEDNESS OUTSTANDING UNDER
THE FIRST LIEN CREDIT AGREEMENT ON THE EFFECTIVE DATE WILL BE INITIALLY TREATED
AS INCURRED ON THE EFFECTIVE DATE UNDER CLAUSE (1) UNDER THE DEFINITION OF
“PERMITTED INDEBTEDNESS”.


(C)           CCR SHALL NOT INCUR ANY INDEBTEDNESS THAT IS SUBORDINATE IN RIGHT
OF PAYMENT TO ANY OTHER INDEBTEDNESS OF CCR UNLESS IT IS SUBORDINATE IN RIGHT OF
PAYMENT TO THE LOANS TO THE SAME EXTENT.  FOR PURPOSES OF THE FOREGOING, NO
INDEBTEDNESS SHALL BE DEEMED TO BE SUBORDINATED IN RIGHT OF PAYMENT TO ANY OTHER
INDEBTEDNESS OF CCR SOLELY BY REASON OF ANY LIENS OR GUARANTEES ARISING OR
CREATED IN RESPECT THEREOF OR BY VIRTUE OF THE FACT THAT THE HOLDERS OF ANY
SECURED INDEBTEDNESS HAVE ENTERED INTO INTERCREDITOR AGREEMENTS GIVING ONE OR
MORE OF SUCH HOLDERS PRIORITY OVER THE OTHER HOLDERS IN THE COLLATERAL HELD BY
THEM.


(D)           ACCRUAL OF INTEREST, THE ACCRETION OF ACCRETED VALUE AND THE
PAYMENT OF INTEREST OR DIVIDENDS IN THE FORM OF ADDITIONAL INDEBTEDNESS,
DISQUALIFIED EQUITY OR PREFERRED EQUITY WILL NOT BE DEEMED TO BE INCURRENCE OF
INDEBTEDNESS, DISQUALIFIED EQUITY OR PREFERRED EQUITY FOR PURPOSES OF THIS
SECTION 7.03.

7.04        Liens.


(A)           CCR SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO, CREATE, INCUR, ASSUME OR OTHERWISE CAUSE OR SUFFER TO EXIST OR
BECOME EFFECTIVE ANY LIEN OF ANY KIND (OTHER THAN PERMITTED LIENS) UPON ANY OF
THEIR PROPERTY OR ASSETS, NOW OWNED OR HEREAFTER ACQUIRED.


(B)           CCR SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO, ENTER INTO OR ASSUME ANY COVENANT IN FAVOR OF ANY PERSON WHICH
PROHIBITS THEM FROM GRANTING LIENS TO THE ADMINISTRATIVE AGENT AND THE LENDERS
OR TO SECURE THE OBLIGATIONS UNDER THIS AGREEMENT OR THE FIRST LIEN CREDIT
AGREEMENT, OTHER THAN IN RESPECT OF ANY PROPERTY WHICH IS THE SUBJECT OF
PERMITTED LIENS OF THE TYPES SET FORTH IN CLAUSES (2), (3), (4), (5), (6), (7),
(8), (10), (11), (12), (14) AND (16) OF THE DEFINITION OF “PERMITTED LIENS” IN
FAVOR OF THE PERSONS HOLDING SUCH PERMITTED LIENS.

7.05        Restrictions on Subsidiaries.  CCR shall not, and shall not permit
any of its Restricted Subsidiaries to, directly or indirectly, create or permit
to exist or become effective any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary to pay dividends or make any other
distributions on its Equity Interests (or with respect to any other interest or
participation in, or measured by, its profits) to CCR or any of its Restricted
Subsidiaries or pay any liabilities owed to CCR or any of its Restricted
Subsidiaries; provided, however, that this Section shall not apply to
encumbrances or restrictions:

92


--------------------------------------------------------------------------------


(1)           existing under, by reason of or with respect to the First Lien
Credit Agreement, Existing Indebtedness or any other agreements in effect on the
Effective Date and any amendments, modifications, restatements, renewals,
extensions, supplements, refundings, replacements or refinancings thereof
including any Permitted Refinancing Indebtedness, provided that the encumbrances
and restrictions in any such amendments, modifications, restatements, renewals,
extensions, supplements, refundings, replacement or refinancings or Permitted
Refinancing Indebtedness are no more restrictive, taken as a whole, than those
contained in the First Lien Credit Agreement, Existing Indebtedness or such
other agreements, as the case may be, as in effect on the Effective Date;

(2)           set forth in this Agreement;

(3)           existing under, by reason of or with respect to applicable law or
by the request of any Gaming Board whether or not having the force of law;

(4)           with respect to any Person or the property or assets of a Person
acquired by CCR or any of its Restricted Subsidiaries existing at the time of
such acquisition and not incurred in connection with or in contemplation of such
acquisition, which encumbrance or restriction is not applicable to any Person or
the properties or assets of any Person, other than the Person, or the property
or assets of the Person, so acquired and any amendments, modifications,
restatements, renewals, extensions, supplements, refundings, replacements or
refinancings thereof, provided that the encumbrances and restrictions in any
such amendments, modifications, restatements, renewals, extensions, supplements,
refundings, replacement or refinancings are no more restrictive, taken as a
whole, than those in effect on the date of the acquisition;

(5)           [reserved];

(6)           existing under restrictions on cash or other deposits or net worth
imposed by customers or required by insurance, surety or bonding companies, in
each case, under contracts entered into in the ordinary course of business;

(7)           existing under, by reason of or with respect to provisions with
respect to the disposition or distribution of assets or property, in each case
contained in joint venture agreements, asset sale agreements, sale-lease back
agreements, stock-sale and other similar agreements and which CCR’s senior
management determines in good faith shall not adversely affect CCR’s ability to
make payments of principal or interest payments on the Loans; and

(8)           restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business.

7.06        Merger, Consolidation or Sale of Assets.


(A)           CCR SHALL NOT, DIRECTLY OR INDIRECTLY, (I) CONSOLIDATE OR MERGE
WITH OR INTO ANOTHER PERSON (WHETHER OR NOT CCR IS THE SURVIVING PERSON) OR (II)
SELL, ASSIGN, TRANSFER, CONVEY OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY ALL
OF THE PROPERTIES AND ASSETS OF CCR AND ITS RESTRICTED SUBSIDIARIES TAKEN AS A
WHOLE, IN ONE OR MORE RELATED TRANSACTIONS, TO ANOTHER PERSON, UNLESS:

93


--------------------------------------------------------------------------------


(1)           either:  (A) CCR is the surviving Person; or (B) the Person formed
by or surviving any such consolidation or merger (if other than CCR) or to which
such sale, assignment, transfer, conveyance or other disposition shall have been
made (i) is a limited liability company, limited partnership, partnership or
corporation organized or existing under the laws of the United States, any state
thereof or the District of Columbia and (ii) assumes all the obligations of CCR
under this Agreement pursuant to agreements reasonably satisfactory to the
Administrative Agent;

(2)           immediately after giving effect to such transaction, no Default or
Event of Default exists;

(3)           immediately after giving effect to such transaction on a pro forma
basis, CCR or the Person formed by or surviving any such consolidation or merger
(if other than CCR) or to which such sale, assignment, transfer, conveyance or
other disposition shall have been made shall be permitted to Incur at least
$1.00 of additional Indebtedness pursuant to the Consolidated Coverage Ratio
test set forth in Section 7.03(a), provided, however, that this
Section 7.06(a)(3) shall not apply to any merger, consolidation or sale,
assignment, transfer or conveyance or other disposition of assets between or
among CCR and any of its Restricted Subsidiaries;

(4)           such transaction would not result in the loss or suspension or
material impairment of any Gaming License unless a comparable new Gaming License
is effective prior to or simultaneously with such loss, suspension or material
impairment;

(5)           such transaction, at the time it is undertaken, does not require
any Lender to obtain a Gaming License or be qualified or found suitable under
the law of any additional applicable gaming jurisdiction (it being understood
that under applicable Gaming Laws, each Lender is subject to qualification or
suitability proceedings in the discretion of the relevant Gaming Board from time
to time); and

(6)           CCR delivers to the Administrative Agent an Officers Certificate
(attaching the arithmetic computation to demonstrate compliance with Section
7.06(a)(3)) and Opinions of Counsel (as to the matters set forth in clauses (1),
(4) and (5) above), in each case stating that such transaction and such
agreement comply with this Section 7.06 and that all conditions precedent
provided for herein relating to such transaction have been complied with.


(B)           UPON ANY CONSOLIDATION OR MERGER, OR ANY SALE, ASSIGNMENT,
TRANSFER, CONVEYANCE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF CCR IN ACCORDANCE WITH THIS SECTION 7.06, THE SUCCESSOR CORPORATION
FORMED BY SUCH CONSOLIDATION OR INTO OR WITH WHICH CCR IS MERGED OR TO WHICH
SUCH SALE, ASSIGNMENT, TRANSFER, CONVEYANCE OR OTHER DISPOSITION IS MADE SHALL
SUCCEED TO, AND BE SUBSTITUTED FOR (SO THAT FROM AND AFTER THE DATE OF SUCH
CONSOLIDATION, MERGER, SALE, ASSIGNMENT, CONVEYANCE OR OTHER DISPOSITION, THE
PROVISIONS OF THIS AGREEMENT REFERRING TO CCR SHALL REFER INSTEAD TO THE
SUCCESSOR CORPORATION AND NOT TO CCR), AND MAY EXERCISE EVERY RIGHT AND POWER
OF, CCR UNDER THIS AGREEMENT WITH THE SAME EFFECT AS IF SUCH SUCCESSOR PERSON
HAD BEEN NAMED AS CCR IN THIS AGREEMENT.

94


--------------------------------------------------------------------------------



(C)           CCR AND ITS RESTRICTED SUBSIDIARIES MAY NOT, DIRECTLY OR
INDIRECTLY, LEASE ALL OR SUBSTANTIALLY ALL OF THE PROPERTIES OR ASSETS OF CCR
AND ITS RESTRICTED SUBSIDIARIES CONSIDERED AS ONE ENTERPRISE, IN ONE OR MORE
RELATED TRANSACTIONS, TO ANY OTHER PERSON.

7.07        Transactions with Affiliates.  Except as set forth on Schedule 7.07,
the Borrowers will not, and will not permit any Restricted Subsidiary to, make
any payment to, or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into
or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of the Borrowers
(each of the foregoing, an “Affiliate Transaction”), unless:

(1)           such Affiliate Transaction is on terms that are not materially
less favorable to the Borrowers or the relevant Restricted Subsidiary than those
that would have been obtained in a comparable transaction by the Borrowers or
such Restricted Subsidiary with an unrelated Person on an arm’s-length basis;

(2)           the applicable Borrower delivers to the Administrative Agent, with
respect to any Affiliate Transaction or series of related Affiliate Transactions
involving aggregate payments or consideration in excess of $5.0 million, a
resolution adopted by the majority of the management committee or equivalent
governing body of the applicable Borrower approving such Affiliate Transaction
and set forth in an Officer’s Certificate certifying that such Affiliate
Transaction complies with clause (1) above; and

(3)           the applicable Borrower delivers to the Administrative Agent, with
respect to any Affiliate Transaction or series of related Affiliate Transactions
involving aggregate payments or consideration in excess of $10.0 million, the
resolutions described in the preceding clause (2) and a written opinion as to
the fairness of such Affiliate Transaction to CCR or such Restricted Subsidiary
from a financial point of view issued by an independent financial advisor to the
management committee or equivalent governing body of the applicable Borrower.

The foregoing limitations will not apply to the following:

(1)           transactions between or among CCR or any of the Restricted
Subsidiaries;

(2)           Permitted Restricted Payments, Permitted Investments, Permitted
Indebtedness, transactions excluded from the definition of Restricted Payments
and any agreements providing for any of the foregoing;

(3)           the payment of reasonable and customary fees paid to, and
indemnities provided for the benefit of, officers, directors, managers employees
or consultants of CCR, any of their direct or indirect parent companies or any
Restricted Subsidiaries;

(4)           transactions in which CCR or any of their Restricted Subsidiaries,
as the case may be, delivers to the Administrative Agent a letter from an
independent financial advisor stating that such transaction is fair to CCR or
such Restricted Subsidiary from a financial point of view or stating that the
terms are not materially less favorable to CCR or such Restricted Subsidiary
than those that would have been obtained in a comparable

95


--------------------------------------------------------------------------------


transaction by CCR or such Restricted Subsidiary with an unrelated Person on an
arm’s-length basis;

(5)           any agreement as in effect as of the Effective Date, or any
amendment thereto (so long as any such amendment as determined in good faith by
senior management, the management committee or equivalent governing body of the
applicable Borrower is not disadvantageous in any material respect to the
Lenders when taken as a whole as compared to the applicable agreement as in
effect on the Effective Date) or any transaction contemplated thereby as
determined in good faith by senior management or the management of the
applicable Borrower;

(6)           the existence of, or the performance by the Borrowers or any
Restricted Subsidiary of its obligations under the terms of, any stockholders
agreement (including any registration rights agreement or purchase agreement
related thereto) to which it is a party as of the Effective Date and any similar
agreements which it may enter into thereafter; provided, however, that the
existence of, or the performance by the Borrowers or any of the Restricted
Subsidiaries of obligations under any future amendment to any such existing
agreement or under any similar agreement entered into after the Effective Date
shall only be permitted by this clause (6) to the extent that the terms of any
such amendment or new agreement are not otherwise disadvantageous in any
material respect to the Holders when taken as a whole, as determined in good
faith by senior management, the management committee or equivalent governing
body of the applicable Borrower;

(7)           the Management Compensation in accordance with Section 7.09;

(8)           transactions with Unrestricted Subsidiaries, customers, clients,
suppliers, joint venture partners, lessors or lessees of property or purchasers
or sellers of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms hereof which are fair to the
Borrowers and its Restricted Subsidiaries, in the reasonable determination of
the management committee, board of directors or equivalent governing body of the
applicable Borrower or the senior management thereof, or are on terms at least
as favorable as might reasonably have been obtained at such time from an
unaffiliated party;

(9)           the issuance of Equity Interests (other than Disqualified Equity)
of the Borrowers; and

(10)         transactions in which CCR or its Restricted Subsidiaries sell or
dispose of Real Property to NP Land, LLC.

7.08        Change in Nature of Business.  Except with the approval of the
Required Lenders, CCR shall not, and shall not permit any of its Restricted
Subsidiaries to, (a) engage in any material line of business substantially
different from those lines of business conducted by CCR and its Subsidiaries on
the date hereof or any business substantially related or incidental thereto or
(b) amend or modify the Rampart Lease, if such amendment or modification
accelerates or increases payments thereunder or shortens the term thereof, or
reduces the amount of any payment

96


--------------------------------------------------------------------------------


to Rampart pursuant to Section 2.07 (b)(E) thereof, without the prior written
consent of the Required Lenders.

7.09        Management Compensation.  CCR shall not, and shall not permit any of
its Restricted Subsidiaries to pay, any management fee or other similar
compensation other than Management Compensation which have accrued and are due
and payable, all of which fees shall increase annually by the percentage
increase in the CPI from and after December 31, 2006 provided that at the time
of payment of such Management Compensation no Default under Section 8.01(a) or
Event of Default exists or would result from such payment.

7.10        Construction of the Projects.


(A)           FAIL TO DILIGENTLY PURSUE THE PROJECTS TO COMPLETION IN ACCORDANCE
WITH THE PLANS AND SPECIFICATIONS, BUDGETS AND TIMETABLES;


(B)           FAIL TO PROVIDE THE CONSTRUCTION CONSULTANT WITH ALL REASONABLY
REQUESTED ACCESS TO EACH PROJECT’S CONSTRUCTION SITE WITHOUT UNREASONABLE DELAY
(INCLUDING ANY ADVANCE NOTICE WHICH IS REASONABLE UNDER THE CIRCUMSTANCES), AND
ACCESS TO THE PLANS AND SPECIFICATIONS, BUDGETS, TIMETABLES, ALL RELATED PLANS,
BUDGETS, DRAWINGS, TIMETABLES, AND OTHER RELATED PAPERS, INCLUDING STATUS
REPORTS AND LOGS DESCRIBING ALL EXECUTED CONTRACTS AND SUBCONTRACTS TO WHICH
BORROWER OR ANY OF ITS SUBSIDIARIES ARE PARTY FOR SUCH WORK, AND THE THEN
CURRENT LISTS OF THE NAMES, ADDRESSES AND TELEPHONE NUMBERS OF EACH MATERIAL
CONTRACTOR, MATERIAL SUBCONTRACTOR AND MATERIAL SUPPLIER WITH RESPECT TO SUCH
PROJECT AND THE DOLLAR VALUE AND AMOUNTS PAID WITH RESPECT TO THE RELATED
CONTRACTS;


(C)           FAIL TO CAUSE THE ARCHITECT AND GENERAL CONTRACTOR FOR EACH
PROJECT TO PROMPTLY AND IN ANY EVENT WITHIN 15 DAYS OF THE DATE OF ANY WRITTEN
REQUEST BY THE ADMINISTRATIVE AGENT TO CERTIFY, IN THE MANNER CONTEMPLATED BY AN
APPLICATION AND CERTIFICATION FOR PAYMENT IN THE FORM COMMONLY REFERRED TO AS
AMERICAN INSTITUTE OF ARCHITECTS DOCUMENT G702 AND A DETAILED CONTINUATION SHEET
IN THE FORM COMMONLY REFERRED TO AS AMERICAN INSTITUTE OF ARCHITECTS DOCUMENT
G703, THAT THE CONSTRUCTION OF SUCH PROJECT CONFORMS, AS OF A SPECIFIED DATE, IN
ALL MATERIAL RESPECTS TO THE PLANS AND SPECIFICATIONS, AND THAT AMOUNTS PAYABLE
TO THE CONTRACTORS IN CONNECTION THEREWITH ARE IN CONFORMITY WITH THE BUDGET;


(D)           FAIL TO MAINTAIN A FULL SET OF THE CURRENT WORKING DRAWINGS
AVAILABLE FOR REVIEW BY THE CONSTRUCTION CONSULTANT AT THE CONSTRUCTION OFFICE
FOR THE PROJECTS OR AT ANOTHER LOCATION REASONABLY ACCEPTABLE TO THE
CONSTRUCTION CONSULTANT;


(E)           AMEND ANY TIMETABLE IN ANY MANNER WHICH WOULD DEFER THE COMPLETION
OF ANY MATERIAL CONSTRUCTION BENCHMARK SET FORTH THEREIN UNLESS THE GENERAL
CONTRACTOR AND ARCHITECT CONCUR THAT SUCH AMENDMENT WILL NOT CAUSE CCR TO FAIL
TO ACHIEVE COMPLETION OF THAT PROJECT BY THE DATE WHICH IS TWENTY-FOUR (24)
MONTHS FROM THE START OF CONSTRUCTION OR FAIL TO PROVIDE THE CONSTRUCTION
CONSULTANT, IF REQUESTED, WITH A LETTER FROM THE GENERAL CONTRACTOR AND
ARCHITECT TO THE CONSTRUCTION CONSULTANT INDICATING THEIR CONCURRENCE THAT THE
REVISED TIMETABLE IS REASONABLE AND FEASIBLE;


(F)            AMEND ANY BUDGET IN A MANNER WHICH BOTH DEVIATES FROM SUCH BUDGET
APPROVED BY THE CONSTRUCTION CONSULTANT AND WHICH INCREASES THE OVERALL BUDGET
TO AN AMOUNT (INCLUDING

97


--------------------------------------------------------------------------------



FOR THIS PURPOSE, CAPITALIZED INTEREST AND CAPITALIZED PRE-OPENING EXPENSES)
WHICH WOULD RESULT IN PROSPECTIVE NON-COMPLIANCE WITH SECTION 6.17;


(G)           FAIL TO CONSTRUCT THE PROJECTS IN A GOOD AND WORKMANLIKE MANNER IN
ACCORDANCE WITH SOUND BUILDING PRACTICES AND WITHOUT MATERIAL DEVIATION FROM THE
PLANS AND SPECIFICATIONS, AND COMPLY IN ALL MATERIAL RESPECTS WITH ALL EXISTING
LAWS AND REQUIREMENTS OF ALL GOVERNMENTAL AUTHORITIES HAVING JURISDICTION OVER
THE PROJECTS;


(H)           FAIL TO PROMPTLY PAY PRIOR TO DELINQUENCY (SUBJECT TO APPLICABLE
RETENTIONS) OR OTHERWISE DISCHARGE ALL LIENS AND OTHER MATERIAL CLAIMS FOR LABOR
DONE AND MATERIALS AND SERVICES FURNISHED IN CONNECTION WITH THE CONSTRUCTION OF
THE PROJECTS, EXCEPT FOR LIENS AND OTHER CLAIMS CONTESTED IN GOOD FAITH BY
APPROPRIATE ACTIONS AND WITHOUT PREJUDICE TO THE APPLICABLE TIMETABLE EXCEPT TO
THE EXTENT NOT PROHIBITED HEREBY, PROVIDED THAT ANY SUCH CLAIMS AND LIENS ARE
COVERED BY SUCH PAYMENT BONDS OR TITLE INSURANCE POLICY ENDORSEMENTS AS MAY BE
REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT;


(I)            FAIL TO PROPERLY OBTAIN AS AND WHEN REQUIRED, COMPLY WITH AND
KEEP IN EFFECT ALL MATERIAL PERMITS, LICENSES AND APPROVALS WHICH ARE REQUIRED
TO BE OBTAINED FROM ANY GOVERNMENTAL AUTHORITY IN ORDER TO CONSTRUCT AND OCCUPY
THE PROJECTS AS OF THE THEN CURRENT STAGE OF CONSTRUCTION;


(J)            FAIL TO MAKE THE PERMITS, LICENSES AND APPROVALS REQUIRED BY
CLAUSE (I) OF THIS SECTION AVAILABLE FOR REVIEW BY THE CONSTRUCTION CONSULTANT
AND DELIVER COPIES OF ALL SUCH PERMITS, LICENSES AND APPROVALS TO THE
CONSTRUCTION CONSULTANT PROMPTLY FOLLOWING A WRITTEN REQUEST THEREFOR;


(K)           FAIL TO PROMPTLY NOTIFY THE CONSTRUCTION CONSULTANT IF CCR OR ITS
SUBSIDIARIES PAYS $2,500,000 OR MORE, IN THE AGGREGATE, FOR ANY TANGIBLE
CONSTRUCTION MATERIALS FOR THE PROJECT THAT ARE NOT LOCATED ON THE SITE OF THE
PROJECTS, OR WILL NOT BE DELIVERED WITHIN THIRTY DAYS AFTER SUCH PAYMENT
(DESCRIBING SUCH CONSTRUCTION MATERIALS, THE PURCHASE PRICE THEREFOR AND THE
LOCATION THEREOF) AND, IF REQUESTED BY THE CONSTRUCTION CONSULTANT IN WRITING
PROVIDE TO THE CONSTRUCTION CONSULTANT THE WRITTEN ACKNOWLEDGMENT OF THE PERSON
HAVING CUSTODY OF SUCH CONSTRUCTION MATERIALS OF THE EXISTENCE OF THE
CONSTRUCTION CONSULTANT’S LIEN ON SUCH CONSTRUCTION MATERIALS AND THE RIGHT OF
THE CONSTRUCTION CONSULTANT, AS AGAINST SUCH PERSON, TO HAVE ACCESS TO AND TO
REMOVE SUCH CONSTRUCTION MATERIALS (SUBJECT TO THE REQUIREMENT OF THE PAYMENT OF
ANY REMAINING PURCHASE PRICE FOR SUCH MATERIALS);


(L)            FAIL ON OR BEFORE THE OPENING FOR BUSINESS OF THE APPLICABLE
PROJECT, TO PROVIDE THE ADMINISTRATIVE AGENT A COMPLETION CERTIFICATE;


(M)          FAIL PROMPTLY, AND IN ANY EVENT WITHIN TEN BUSINESS DAYS OF ANY
WRITTEN REQUEST BY THE CONSTRUCTION CONSULTANT, TO PROVIDE TO THE CONSTRUCTION
CONSULTANT SUCH ASSURANCES AS THE CONSTRUCTION CONSULTANT MAY REASONABLY REQUIRE
THAT THE PROJECTS COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE ZONING,
BUILDING AND LAND USE LAWS; OR


(N)           FAIL, AS SOON AS PRACTICABLE, BUT IN ANY EVENT NOT LATER THAN 60
DAYS AFTER THE COMPLETION DATE, TO PROVIDE THE ADMINISTRATIVE AGENT AND
COLLATERAL AGENT WITH (I) AN “AS BUILT” ALTA SURVEY OF SUCH PROJECT AS OF THE
DATE OF COMPLETION THAT (X) SETS FORTH ALL RECORDED

98


--------------------------------------------------------------------------------



EASEMENTS AND LICENSES BURDENING THE PROJECT SITE AS OF COMPLETION, (Y) REFLECTS
NO UNPERMITTED ENCROACHMENTS ONTO THAT PROPERTY OR ONTO ADJOINING REAL PROPERTY,
AND (Z) CERTIFIES THE LEGAL DESCRIPTION OF THE PROPERTY SUBJECT TO THE RELATED
MORTGAGE IN FAVOR OF THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT TO BE THE
SAME AS THAT SET FORTH IN THE RELATED TITLE INSURANCE POLICIES, (II) A BRINGDOWN
ENDORSEMENT TO ITS ALTA POLICY OF TITLE INSURANCE COVERING EACH PROJECT IN FAVOR
OF THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED
PARTIES COVERING THE NEW APPRAISED VALUE OF THE APPLICABLE MORTGAGED PROPERTY AS
OF THE COMPLETION DATE AS SET FORTH IN THE APPRAISAL DELIVERED PURSUANT TO
SECTION 7.10(O) HEREOF, AND INSURING THE CONTINUING FIRST PRIORITY LIEN OF THE
MORTGAGE (WITHOUT A MECHANICS’ OR MATERIALMEN’S LIEN EXCEPTION), IN EACH CASE,
IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, SUBJECT ONLY TO
PERMITTED ENCUMBRANCES AND ENCUMBRANCES SUBSTANTIALLY SIMILAR TO THE EXCEPTIONS
SHOWN ON THE EXISTING POLICIES AND (III) A PZR REPORT WITH RESPECT TO THE
PROJECTS LOCATED IN PENNSYLVANIA.


(O)           FAIL AS SOON AS PRACTICABLE, BUT IN NO EVENT ANY LATER THAN 60
DAYS AFTER THE COMPLETION DATE, TO HAVE PREPARED AND CAUSED TO BE EXECUTED,
DELIVERED AND RECORDED SUCH AMENDMENTS TO THE MORTGAGES OR OTHER CONFIRMATORY
DOCUMENTS (INCLUDING, WITHOUT LIMITATION, LOCAL COUNSEL ENFORCEABILITY AND
RECORDING TAX OPINIONS) AS MAY HAVE BEEN REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT IN ORDER TO PROTECT OR CONFIRM THE LIEN OF EACH MORTGAGE ON
THE MORTGAGED PROPERTY AFFECTED BY ANY PROJECT, AS REFLECTED IN THE FINAL “AS
BUILT” ALTA SURVEY DELIVERED PURSUANT TO THIS SECTION 7.10(P).


(P)           WITH RESPECT TO EACH MORTGAGED PROPERTY UPON WHICH ANY PROJECT IS
CONSTRUCTED, FAIL TO HAVE DELIVERED TO THE ADMINISTRATIVE AGENT, AS SOON AS
PRACTICABLE BUT IN NO EVENT ANY LATER THAN 60 DAYS AFTER THE COMPLETION DATE,
APPRAISALS THAT SATISFY THE APPLICABLE REQUIREMENTS OF THE REAL ESTATE APPRAISAL
REFORM AMENDMENTS OF FIRREA AND ARE OTHERWISE IN FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT.


ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

8.01        Events of Default.  Any of the following shall constitute an Event
of Default:

(a)           Non-Payment.  A Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan,
or (ii) within three Business Days after the same becomes due, any interest on
any Loan, or any fee due hereunder, or (iii) within three Business Days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or

(b)           Specific Covenants.  A Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05,
6.07, 6.10, 6.11 or 6.18 or Article VII applicable to such Borrower; or

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or

99


--------------------------------------------------------------------------------


(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrowers or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e)           Cross-Default.  (i) CCR or any Restricted Subsidiary (A) fails to
make any payment when due after giving effect to any applicable notice and cure
periods (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $10,000,000, or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, in each case after giving effect to any
applicable notice and cure periods, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an “Early Termination Date” (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which CCR or any Restricted Subsidiary is the “Defaulting Party”
(as defined in such Swap Contract) or (B) any “Termination Event” (as so
defined) under such Swap Contract as to which CCR or any Restricted Subsidiary
is an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by CCR or such Restricted Subsidiary as a result thereof is greater
than $10,000,000 and CCR or such Restricted Subsidiary, as the case may be, has
not paid such “Termination Value” within 60 days of the due date thereof, unless
such termination or such “Termination Value” is being contested in good faith by
appropriate proceedings and appropriate reserves in accordance with GAAP have
been established; provided that with respect to any such failure under the First
Lien Credit Agreement, such failure shall only constitute an Event of Default
under this Section 8.01(e) if (x) the First Lien Obligations have been
accelerated due to such failure or (y) there is a payment default under the
First Lien Credit Agreement and such default has not been cured within 30 days;
or

(f)            Insolvency Proceedings, Etc.  Any Loan Party or any of its
Significant Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief

 

100


--------------------------------------------------------------------------------


 

Law relating to any such Person or to all or any material part of its property
is instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party or any of
its Significant Subsidiaries becomes unable or admits in writing its inability
or fails generally to pay its debts as they become due, or (ii) any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of any such Person and is not
released, vacated or fully bonded within 60 days after its issue or levy; or

(h)           Judgments.  There is entered against CCR or any Restricted
Subsidiary (i) a final judgment or order for the payment of money in an
aggregate amount exceeding $10,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 20 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of CCR under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $5,000,000,
or (ii) CCR or any ERISA Affiliate fails to pay when due, after the expiration
of any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $5,000,000; or

(j)            Invalidity of Loan Documents.  Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

(k)           Change of Control.  There occurs any Change of Control; or

(l)            License Revocation.  The occurrence of a License Revocation that
continues for seven consecutive calendar days with respect to gaming operations
at any gaming facility of CCR or any Significant Subsidiary or the denial by the
applicable Gaming Board of the applications described in Section 6.18 or the
withdrawal of such applications; or

(m)          Governmental Approvals.  Any Loan Party shall fail to obtain,
renew, maintain or comply with any such governmental approvals as shall be
necessary (1) for

101


--------------------------------------------------------------------------------


the execution, delivery or performance by such Loan Party of its obligations, or
the exercise of its rights, under the Loan Documents, or (2) for the grant of
the Liens created under the Deeds of Trust, the Pledge Agreement or the Security
Agreement or for the validity and enforceability or the perfection of or
exercise by the Administrative Agent of its rights and remedies under the Deeds
of Trust, the Pledge Agreement or the Security Agreement; or any such
governmental approval shall be revoked, terminated, withdrawn, suspended,
modified or withheld or shall cease to be effective; or any proceeding shall be
commenced by or before any Governmental Authority for the purpose of revoking,
terminating, withdrawing, suspending, modifying or withholding any such
governmental approval and such proceeding is not dismissed within 60 days; or

(n)           Subordinated Debt.  The subordination provisions of any
Subordinated Debt cease to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of such
subordination provisions; or

(o)           Completion of Projects.  (i) The Temporary Meadows Casino has not
reached Completion and is not Operating by July 15, 2007; (ii) the Cannery East
has not reached Completion and is not Operating by September 30, 2008; or (iii)
the Permanent Meadows Casino has not reached Completion and is not Operating two
years after the Temporary Meadows Casino has reached Completion and is
Operating.

8.02        Remedies upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a)           declare the commitment of each Lender to make Loans to be
terminated, whereupon such commitments and obligation shall be terminated;

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

(c)           [Reserved]; and

(d)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable
without further act of the Administrative Agent or any Lender.

8.03        Application of Funds.  Subject to the Intercreditor Agreement, after
the exercise of remedies provided for in Section 8.02 (or after the Loans have
automatically become immediately

102


--------------------------------------------------------------------------------


due and payable), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent and Collateral Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts payable to the Lenders (including fees, charges
and disbursements of counsel to the respective Lenders and amounts payable under
Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and payments due to any Lender or Affiliate of a Lender
under a Swap Contract, ratably among the Lenders in proportion to the respective
amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.


ARTICLE IX.
ADMINISTRATIVE AGENT

9.01        Appointment and Authority.


(A)           EACH OF THE LENDERS HEREBY IRREVOCABLY APPOINTS BANK OF AMERICA TO
ACT ON ITS BEHALF AS THE ADMINISTRATIVE AGENT HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS AND AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTIONS ON ITS
BEHALF AND TO EXERCISE SUCH POWERS AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT
BY THE TERMS HEREOF OR THEREOF, TOGETHER WITH SUCH ACTIONS AND POWERS AS ARE
REASONABLY INCIDENTAL THERETO.  THE PROVISIONS OF THIS ARTICLE ARE SOLELY FOR
THE BENEFIT OF THE ADMINISTRATIVE AGENT AND THE LENDERS, AND NEITHER ANY
BORROWER NOR ANY OTHER LOAN PARTY SHALL HAVE RIGHTS AS A THIRD PARTY BENEFICIARY
OF ANY OF SUCH PROVISIONS.


(B)           THE ADMINISTRATIVE AGENT SHALL ALSO ACT AS THE “COLLATERAL AGENT”
UNDER THE LOAN DOCUMENTS, AND EACH OF THE LENDERS (IN ITS CAPACITIES AS A
LENDER, POTENTIAL HEDGE BANK AND POTENTIAL CASH MANAGEMENT BANK) HEREBY
IRREVOCABLY APPOINTS AND AUTHORIZES THE ADMINISTRATIVE AGENT TO ACT AS THE AGENT
OF SUCH LENDER FOR PURPOSES OF ACQUIRING, HOLDING AND ENFORCING ANY AND ALL
LIENS ON COLLATERAL GRANTED BY ANY OF THE LOAN PARTIES TO SECURE ANY OF THE
OBLIGATIONS, TOGETHER WITH SUCH POWERS AND DISCRETION AS ARE REASONABLY
INCIDENTAL THERETO.  IN THIS CONNECTION, THE ADMINISTRATIVE AGENT, AS
“COLLATERAL AGENT” AND ANY CO-AGENTS, SUB-AGENTS AND ATTORNEYS-IN-FACT APPOINTED
BY THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 9.05 FOR PURPOSES OF HOLDING OR
ENFORCING ANY LIEN ON THE COLLATERAL (OR ANY PORTION THEREOF) GRANTED UNDER THE
COLLATERAL

103


--------------------------------------------------------------------------------



DOCUMENTS, OR FOR EXERCISING ANY RIGHTS AND REMEDIES THEREUNDER AT THE DIRECTION
OF THE ADMINISTRATIVE AGENT), SHALL BE ENTITLED TO THE BENEFITS OF ALL
PROVISIONS OF THIS ARTICLE IX AND ARTICLE X (INCLUDING SECTION 10.04(C), AS
THOUGH SUCH CO-AGENTS, SUB-AGENTS AND ATTORNEYS-IN-FACT WERE THE “COLLATERAL
AGENT” UNDER THE LOAN DOCUMENTS) AS IF SET FORTH IN FULL HEREIN WITH RESPECT
THERETO.

9.02        Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03        Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrowers or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by a Borrower or a
Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this

104


--------------------------------------------------------------------------------


Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

9.04        Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and
reasonably believed by it to have been made by the proper Person, and shall not
incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

9.05        Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06        Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrowers. 
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrowers, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrowers and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Administrative

105


--------------------------------------------------------------------------------


Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section).  The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

9.07        Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08        No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Syndication Agent, the Documentation Agent, the
Sole Lead Arranger or the Sole Book Manager listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender.

9.09        Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due

106


--------------------------------------------------------------------------------


the Lenders and the Administrative Agent under Sections 2.03(i) and (j), 2.09
and 10.04) allowed in such judicial proceeding; and

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

9.10        Collateral and Guaranty Matters.  The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion,

(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations), (ii) that is sold or to be sold as part
of or in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) subject to Section 10.01, if approved, authorized or ratified
in writing by the Required Lenders;

(b)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01 other than Liens permitted by
paragraph (13) of the definition of Permitted Liens; and

(c)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.


ARTICLE X.
MISCELLANEOUS

10.01      Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrowers or any other

107


--------------------------------------------------------------------------------


Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrowers or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a)           waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;

(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Aggregate Commitments hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan, or (subject to clause (v) of the second proviso to this Section
10.01) any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest at the Default Rate or (ii) except
as otherwise provided in clause (i) below, to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;

(e)           change Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;

(f)            change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent (other than the
definition specified in clause (ii) of this Section 10.01(f)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders” without the written consent of each Revolving Lender;

(g)           impose any greater restriction on the ability of any Lender to
assign any of its rights or obligations hereunder without the written consent of
Lenders having more than 50% of the Aggregate Credit Exposures then in effect;
or

(h)           release any Guarantor from the Guaranty (except as specified
therein) or to release or subordinate any portion of the Collateral having an
aggregate value in excess of $10,000,000 without the written consent of each
Lender;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or

108


--------------------------------------------------------------------------------


duties of the Administrative Agent under this Agreement or any other Loan
Document; (ii) Section 10.06(h) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification; and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
nor will such Defaulting Lender’s Commitment or Loans be included for the
purposes of determining the Term Loan Commitments or the Total Outstandings or
the Required Lenders for purposes of this Section 10.01, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, CCR may replace such
non-consenting Lender in accordance with Section 10.13; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by CCR to be made pursuant to this paragraph); provided,
further, that the failure of any such non-consenting Lender to execute an
Assignment and Assumption shall not render such sale and purchase (and the
corresponding assignment) invalid and such assignment shall be recorded in the
Register.

10.02      Notices; Effectiveness; Electronic Communication.


(A)           NOTICES GENERALLY.  EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND EXCEPT AS
PROVIDED IN SUBSECTION (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED
FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT
COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPIER AS
FOLLOWS, AND ALL NOTICES AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED HEREUNDER
TO BE GIVEN BY TELEPHONE SHALL BE MADE TO THE APPLICABLE TELEPHONE NUMBER, AS
FOLLOWS:

(I)      IF TO THE BORROWERS, THE ADMINISTRATIVE AGENT, TO THE ADDRESS,
TELECOPIER NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED FOR
SUCH PERSON ON SCHEDULE 10.02; AND

(II)     IF TO ANY OTHER LENDER, TO THE ADDRESS, TELECOPIER NUMBER, ELECTRONIC
MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(B)           ELECTRONIC COMMUNICATIONS.  NOTICES AND OTHER COMMUNICATIONS TO
THE LENDERS HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION
(INCLUDING E-MAIL AND

109


--------------------------------------------------------------------------------



INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE
ADMINISTRATIVE AGENT, PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES TO
ANY LENDER PURSUANT TO ARTICLE II IF SUCH LENDER HAS NOTIFIED THE ADMINISTRATIVE
AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES UNDER SUCH ARTICLE BY ELECTRONIC
COMMUNICATION.  THE ADMINISTRATIVE AGENT OR THE BORROWERS MAY, IN THEIR
DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY
ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT, PROVIDED THAT
APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR
COMMUNICATIONS.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(C)           THE PLATFORM.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT
OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, THE “AGENT PARTIES”)
HAVE ANY LIABILITY TO THE BORROWERS, ANY LENDER OR ANY OTHER PERSON FOR LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR EXPENSES OF ANY KIND (WHETHER IN TORT, CONTRACT
OR OTHERWISE) ARISING OUT OF THE BORROWERS’ OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF BORROWER MATERIALS THROUGH THE INTERNET, EXCEPT TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY A FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH AGENT PARTY;
PROVIDED, HOWEVER, THAT IN NO EVENT SHALL ANY AGENT PARTY HAVE ANY LIABILITY TO
THE BORROWERS, ANY LENDER OR ANY OTHER PERSON FOR INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES).


(D)           CHANGE OF ADDRESS, ETC.  EACH OF THE BORROWERS AND THE
ADMINISTRATIVE AGENT MAY CHANGE ITS ADDRESS, TELECOPIER OR TELEPHONE NUMBER FOR
NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES
HERETO.  EACH OTHER LENDER MAY CHANGE ITS ADDRESS, TELECOPIER OR TELEPHONE
NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE BORROWERS
AND THE ADMINISTRATIVE AGENT.  IN ADDITION, EACH LENDER AGREES TO NOTIFY THE
ADMINISTRATIVE AGENT FROM TIME TO TIME TO ENSURE THAT THE ADMINISTRATIVE AGENT
HAS ON RECORD (I) AN EFFECTIVE ADDRESS, CONTACT NAME, TELEPHONE NUMBER,
TELECOPIER NUMBER AND ELECTRONIC MAIL ADDRESS TO WHICH NOTICES AND OTHER
COMMUNICATIONS MAY BE SENT AND (II) ACCURATE WIRE INSTRUCTIONS FOR

 

110


--------------------------------------------------------------------------------


such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
materials and/or information provided by on or behalf of the Borrowers hereunder
that are not made available through the “Public Side Information” portion of
IntraLinks or another similar electronic system and that may contain material
non-public information with respect to the Borrowers or their securities for
purposes of United States Federal or state securities laws


(E)           RELIANCE BY ADMINISTRATIVE AGENT AND LENDERS.  THE ADMINISTRATIVE
AGENT AND THE LENDERS SHALL BE ENTITLED TO RELY AND ACT UPON ANY NOTICES
(INCLUDING TELEPHONIC COMMITTED LOAN NOTICES) PURPORTEDLY GIVEN BY OR ON BEHALF
OF THE BORROWERS EVEN IF (I) SUCH NOTICES WERE NOT MADE IN A MANNER SPECIFIED
HEREIN, WERE INCOMPLETE OR WERE NOT PRECEDED OR FOLLOWED BY ANY OTHER FORM OF
NOTICE SPECIFIED HEREIN, OR (II) THE TERMS THEREOF, AS UNDERSTOOD BY THE
RECIPIENT, VARIED FROM ANY CONFIRMATION THEREOF.  THE BORROWERS SHALL INDEMNIFY
THE ADMINISTRATIVE AGENT, EACH LENDER AND THE RELATED PARTIES OF EACH OF THEM
FROM ALL LOSSES, COSTS, EXPENSES AND LIABILITIES RESULTING FROM THE RELIANCE BY
SUCH PERSON ON EACH NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWERS. 
ALL TELEPHONIC NOTICES TO AND OTHER TELEPHONIC COMMUNICATIONS WITH THE
ADMINISTRATIVE AGENT MAY BE RECORDED BY THE ADMINISTRATIVE AGENT, AND EACH OF
THE PARTIES HERETO HEREBY CONSENTS TO SUCH RECORDING.

10.03      No Waiver; Cumulative Remedies.  No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.04      Expenses; Indemnity; Damage Waiver.


(A)           COSTS AND EXPENSES.  THE BORROWERS SHALL PAY (I) ALL REASONABLE
OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT AND ITS AFFILIATES
(INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE
ADMINISTRATIVE AGENT AND OF THE CONSTRUCTION CONSULTANT), IN CONNECTION WITH THE
SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR HEREIN, THE PREPARATION,
NEGOTIATION, EXECUTION, DELIVERY AND ADMINISTRATION OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS OR ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE
PROVISIONS HEREOF OR THEREOF (WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY SHALL BE CONSUMMATED) AND (II) ALL REASONABLE OUT-OF-POCKET
EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT OR ANY LENDER (INCLUDING THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR THE ADMINISTRATIVE
AGENT OR ANY LENDER), IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF ITS
RIGHTS (A) IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
INCLUDING ITS RIGHTS UNDER THIS SECTION, OR (B) IN CONNECTION WITH THE LOANS
MADE HEREUNDER, INCLUDING ALL SUCH OUT-OF-POCKET EXPENSES INCURRED DURING ANY
WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS.

111


--------------------------------------------------------------------------------



(B)           INDEMNIFICATION BY THE BORROWERS.  THE BORROWERS SHALL INDEMNIFY
THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND EACH
RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN
“INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE)
INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY
OR BY THE BORROWERS OR ANY OTHER LOAN PARTY ARISING OUT OF, IN CONNECTION WITH,
OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
OR, IN THE CASE OF THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF) AND ITS
RELATED PARTIES ONLY, THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, (II) ANY LOAN OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM,
(III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR
FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWERS OR ANY OF THEIR
SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWERS
OR ANY OF THEIR SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD
PARTY OR BY THE BORROWERS OR ANY OTHER LOAN PARTY, AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM
BROUGHT BY THE BORROWERS OR ANY OTHER LOAN PARTY AGAINST AN INDEMNITEE FOR
BREACH IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT, IF THE BORROWERS OR SUCH LOAN PARTY HAS OBTAINED A FINAL
AND NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT
OF COMPETENT JURISDICTION.


(C)           REIMBURSEMENT BY LENDERS.  TO THE EXTENT THAT THE BORROWERS FOR
ANY REASON FAIL TO PAY ANY AMOUNT REQUIRED UNDER SUBSECTION (A) OR (B) OF THIS
SECTION TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT (OR ANY SUB-AGENT THEREOF)
OR ANY RELATED PARTY OF ANY OF THE FOREGOING, EACH LENDER SEVERALLY AGREES TO
PAY TO THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR SUCH RELATED PARTY,
AS THE CASE MAY BE, SUCH LENDER’S PRO RATA SHARE (DETERMINED AS OF THE TIME THAT
THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH
UNPAID AMOUNT, PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS,
CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY
OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR AGAINST
ANY RELATED PARTY OF ANY OF THE FOREGOING ACTING FOR THE ADMINISTRATIVE AGENT
(OR ANY SUCH SUB-AGENT) IN CONNECTION WITH SUCH CAPACITY.  THE OBLIGATIONS OF
THE LENDERS UNDER THIS SUBSECTION (C) ARE SUBJECT TO THE PROVISIONS OF SECTION
2.12(D).


(D)           WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE BORROWERS SHALL NOT ASSERT, AND HEREBY WAIVE,
ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR THE USE OF THE PROCEEDS
THEREOF.  NO INDEMNITEE REFERRED TO IN SUBSECTION (B) ABOVE SHALL BE LIABLE FOR
ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR
OTHER MATERIALS DISTRIBUTED BY IT THROUGH

112


--------------------------------------------------------------------------------


telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.


(E)           PAYMENTS.  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT
LATER THAN TEN BUSINESS DAYS AFTER DEMAND THEREFOR.


(F)            SURVIVAL.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE
RESIGNATION OF THE ADMINISTRATIVE AGENT, THE REPLACEMENT OF ANY LENDER, THE
TERMINATION OF THE AGGREGATE COMMITMENTS AND THE REPAYMENT, SATISFACTION OR
DISCHARGE OF ALL THE OTHER OBLIGATIONS.

10.05      Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrowers is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

10.06      Successors and Assigns.


(A)           SUCCESSORS AND ASSIGNS GENERALLY.  THE PROVISIONS OF THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT
NEITHER ANY BORROWER NOR ANY OTHER LOAN PARTY MAY ASSIGN OR OTHERWISE TRANSFER
ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF
THE ADMINISTRATIVE AGENT AND EACH LENDER AND NO LENDER MAY ASSIGN OR OTHERWISE
TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT (I) TO AN ELIGIBLE
ASSIGNEE IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (B) OF THIS SECTION,
(II) BY WAY OF PARTICIPATION IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (D)
OF THIS SECTION, (III) BY WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST
SUBJECT TO THE RESTRICTIONS OF SUBSECTION (F) OF THIS SECTION, OR (IV) TO AN SPC
IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (H) OF THIS SECTION (AND ANY
OTHER ATTEMPTED ASSIGNMENT OR TRANSFER BY ANY PARTY HERETO SHALL BE NULL AND
VOID).  NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO
CONFER UPON ANY PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT PROVIDED IN
SUBSECTION (D) OF THIS SECTION AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY,
THE RELATED PARTIES OF EACH OF THE ADMINISTRATIVE AGENT AND THE LENDERS) ANY
LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.

113


--------------------------------------------------------------------------------



(B)           ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT ANY TIME ASSIGN TO ONE
OR MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENTS AND THE LOANS AT
THE TIME OWING TO IT); PROVIDED THAT

(I)      EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT WITH RESPECT TO THE LOANS OR THE COMMITMENT ASSIGNED;

(II)     ANY ASSIGNMENT OF A COMMITMENT MUST BE APPROVED BY THE ADMINISTRATIVE
AGENT (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED) UNLESS THE
PERSON THAT IS THE PROPOSED ASSIGNEE IS ITSELF A LENDER, AN AFFILIATE OF A
LENDER OR AN APPROVED FUND (WHETHER OR NOT THE PROPOSED ASSIGNEE WOULD OTHERWISE
QUALIFY AS AN ELIGIBLE ASSIGNEE); AND

(III)    THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER WITH A PROCESSING
AND RECORDATION FEE IN THE AMOUNT, IF ANY, REQUIRED AS SET FORTH IN SCHEDULE
10.06, AND THE ELIGIBLE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO
THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


(C)           REGISTER.  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS
PURPOSE AS AN AGENT OF THE BORROWERS, SHALL MAINTAIN AT THE ADMINISTRATIVE
AGENT’S OFFICE A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A
REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE
COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS OWING TO, EACH LENDER
PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN
THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWERS, THE ADMINISTRATIVE AGENT
AND THE LENDERS SHALL TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER
PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS
AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE
AVAILABLE FOR INSPECTION BY EACH OF THE BORROWERS AT ANY REASONABLE TIME AND
FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.  IN ADDITION, AT ANY TIME THAT A
REQUEST FOR A CONSENT FOR A MATERIAL

114


--------------------------------------------------------------------------------


or substantive change to the Loan Documents is pending, any Lender may request
and receive from the Administrative Agent a copy of the Register.


(D)           PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT
OF, OR NOTICE TO, THE BORROWERS OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS
TO ANY PERSON (OTHER THAN A NATURAL PERSON OR THE BORROWERS OR ANY OF THE
BORROWERS’ AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL OR A
PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE LOANS OWING TO IT);
PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWERS, THE
ADMINISTRATIVE AGENT AND THE LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY
WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each participant and the principal amounts of each participant’s interest in the
Loans held by it (the “Participant Register”).  The entries in the Participant
Register shall be conclusive, absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such Loan or other obligation hereunder as the owner thereof for all purposes of
this Agreement notwithstanding any notice to the contrary.  Any such Participant
Register shall be available for inspection by the Administrative Agent at any
reasonable time and from time to time upon reasonable prior notice.  Subject to
subsection (e) of this Section, the Borrowers agree that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section, provided that any such payment shall make the
Lender granting such participation subject to the terms of Section 10.13.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.  Section 10.18
shall apply to any Lender that has a Participant that is Disqualified, unless
such Lender replaces such Participant or repurchases such Participant’s interest
in the Commitment and/or the Loans.


(E)           LIMITATIONS UPON PARTICIPANT RIGHTS.  A PARTICIPANT SHALL NOT BE
ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 3.01 OR 3.04 THAN THE
APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO
SUCH PARTICIPANT IS MADE WITH THE BORROWERS’ PRIOR WRITTEN CONSENT.  A
PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE
ENTITLED TO THE BENEFITS OF SECTION 3.01 UNLESS THE BORROWERS ARE NOTIFIED OF
THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE
BENEFIT OF THE BORROWERS, TO COMPLY WITH SECTION 3.01(E) AS THOUGH IT WERE A
LENDER.

115


--------------------------------------------------------------------------------



(F)            CERTAIN PLEDGES.  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT
(INCLUDING UNDER ITS NOTE, IF ANY) TO SECURE OBLIGATIONS OF SUCH LENDER,
INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE
BANK; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH LENDER FROM
ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR
SUCH LENDER AS A PARTY HERETO.


(G)           ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE WORDS “EXECUTION,”
“SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT AND ASSUMPTION
SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF RECORDS IN
ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL EFFECT, VALIDITY OR
ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE OF A PAPER-BASED
RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS PROVIDED FOR IN
ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND
NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC SIGNATURES AND RECORDS ACT,
OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM ELECTRONIC TRANSACTIONS
ACT.


(H)           SPECIAL PURPOSE FUNDING VEHICLES.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, ANY LENDER (A “GRANTING LENDER”) MAY GRANT TO A
SPECIAL PURPOSE FUNDING VEHICLE IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME
BY THE GRANTING LENDER TO THE ADMINISTRATIVE AGENT AND THE BORROWERS (AN “SPC”)
THE OPTION TO PROVIDE ALL OR ANY PART OF ANY COMMITTED LOAN THAT SUCH GRANTING
LENDER WOULD OTHERWISE BE OBLIGATED TO MAKE PURSUANT TO THIS AGREEMENT; PROVIDED
THAT (I) NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO FUND ANY
COMMITTED LOAN, AND (II) IF AN SPC ELECTS NOT TO EXERCISE SUCH OPTION OR
OTHERWISE FAILS TO MAKE ALL OR ANY PART OF SUCH COMMITTED LOAN, THE GRANTING
LENDER SHALL BE OBLIGATED TO MAKE SUCH COMMITTED LOAN PURSUANT TO THE TERMS
HEREOF OR, IF IT FAILS TO DO SO, TO MAKE SUCH PAYMENT TO THE ADMINISTRATIVE
AGENT AS IS REQUIRED UNDER SECTION 2.12(B)(II).  EACH PARTY HERETO HEREBY AGREES
THAT (I) NEITHER THE GRANT TO ANY SPC NOR THE EXERCISE BY ANY SPC OF SUCH OPTION
SHALL INCREASE THE COSTS OR EXPENSES OR OTHERWISE INCREASE OR CHANGE THE
OBLIGATIONS OF THE BORROWERS UNDER THIS AGREEMENT (INCLUDING ITS OBLIGATIONS
UNDER SECTION 3.04), (II) NO SPC SHALL BE LIABLE FOR ANY INDEMNITY OR SIMILAR
PAYMENT OBLIGATION UNDER THIS AGREEMENT FOR WHICH A LENDER WOULD BE LIABLE, AND
(III) THE GRANTING LENDER SHALL FOR ALL PURPOSES, INCLUDING THE APPROVAL OF ANY
AMENDMENT, WAIVER OR OTHER MODIFICATION OF ANY PROVISION OF ANY LOAN DOCUMENT,
REMAIN THE LENDER OF RECORD HEREUNDER.  THE MAKING OF A COMMITTED LOAN BY AN SPC
HEREUNDER SHALL UTILIZE THE COMMITMENT OF THE GRANTING LENDER TO THE SAME
EXTENT, AND AS IF, SUCH COMMITTED LOAN WERE MADE BY SUCH GRANTING LENDER.  IN
FURTHERANCE OF THE FOREGOING, EACH PARTY HERETO HEREBY AGREES (WHICH AGREEMENT
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT) THAT, PRIOR TO THE DATE THAT IS
ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL
PAPER OR OTHER SENIOR DEBT OF ANY SPC, IT WILL NOT INSTITUTE AGAINST, OR JOIN
ANY OTHER PERSON IN INSTITUTING AGAINST, SUCH SPC ANY BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, INSOLVENCY, OR LIQUIDATION PROCEEDING UNDER THE
LAWS OF THE UNITED STATES OR ANY STATE THEREOF.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, ANY SPC MAY (I) WITH NOTICE TO, BUT WITHOUT PRIOR
CONSENT OF THE BORROWERS AND THE ADMINISTRATIVE AGENT AND WITH THE PAYMENT OF A
PROCESSING FEE IN THE AMOUNT OF $2,500, ASSIGN ALL OR ANY PORTION OF ITS RIGHT
TO RECEIVE PAYMENT WITH RESPECT TO ANY COMMITTED LOAN TO THE GRANTING LENDER AND
(II) DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS
FUNDING OF COMMITTED LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR
PROVIDER OF ANY SURETY OR GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH
SPC.

116


--------------------------------------------------------------------------------



10.07      TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY.  EACH OF THE
ADMINISTRATIVE AGENT AND THE LENDERS AGREES TO MAINTAIN THE CONFIDENTIALITY OF
THE INFORMATION (AS DEFINED BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED (A)
TO ITS AFFILIATES AND TO ITS AND ITS AFFILIATES’ RESPECTIVE PARTNERS, DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, ADVISORS AND REPRESENTATIVES (IT BEING UNDERSTOOD
THAT THE PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE
CONFIDENTIAL NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION
CONFIDENTIAL), (B) TO THE EXTENT REQUESTED BY ANY REGULATORY AUTHORITY
PURPORTING TO HAVE JURISDICTION OVER IT (INCLUDING ANY SELF-REGULATORY
AUTHORITY, SUCH AS THE NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS), (C) TO
THE EXTENT REQUIRED BY APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA OR
SIMILAR LEGAL PROCESS, (D) TO ANY OTHER PARTY HERETO, (E) IN CONNECTION WITH THE
EXERCISE OF ANY REMEDIES HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT OR ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
THE ENFORCEMENT OF RIGHTS HEREUNDER OR THEREUNDER, (F) SUBJECT TO AN AGREEMENT
CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS THOSE OF THIS SECTION, TO (I)
ANY BONA-FIDE ASSIGNEE OF OR PARTICIPANT IN, ANY PROSPECTIVE ASSIGNEE OF OR
PARTICIPANT IN, OR ANY ELIGIBLE ASSIGNEE INVITED TO BE A LENDER PURSUANT TO
SECTION 10.06(B), ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT OR (II)
ANY ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS ADVISORS) TO ANY SWAP OR
DERIVATIVE TRANSACTION RELATING TO THE BORROWERS AND THEIR OBLIGATIONS, (G) WITH
THE CONSENT OF THE BORROWERS OR (H) TO THE EXTENT SUCH INFORMATION (X) BECOMES
PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF THIS SECTION OR (Y)
BECOMES AVAILABLE TO THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY OF THEIR
RESPECTIVE AFFILIATES ON A NONCONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE
BORROWERS AND NOT KNOWN TO THEM TO BE UNDER ANY DUTY OF CONFIDENTIALITY TO THE
BORROWERS OR THEIR SUBSIDIARIES.

For purposes of this Section, “Information” means all information received from
the Loan Parties or their Affiliates relating to any Loan Party, any Affiliate
thereof, any Borrower or any of its Subsidiaries or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrowers or any Subsidiary.  Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrowers
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.

10.08      Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates are hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrowers or any other
Loan Party against any and all of the obligations of the Borrowers or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, irrespective of whether or not such Lender shall have

117


--------------------------------------------------------------------------------


made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrowers or such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness.  The
rights of each Lender and its respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or its respective Affiliates may have.  Anything in this Agreement
to the contrary notwithstanding, each Lender hereby agrees with each other
Lender that no Lender shall take any action to protect or enforce its rights
arising out of this Agreement or any other Loan Document (including exercising
any rights of setoff) without first obtaining the prior written consent of Agent
and Required Lenders, it being the intent of Lenders that any such action to
protect or enforce rights under this Agreement and the other Loan Documents
shall be taken in concert and at the direction or with the consent of Agent or
Required Lenders.

10.09      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder, in each case, provided that the
Loan Parties are not thereby required to make any greater payments hereunder
than would be required prior to any such action.

10.10      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

10.11      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit

118


--------------------------------------------------------------------------------


Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied.

10.12      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13      Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender ceases to make Eurodollar Rate Loans pursuant
to Section 3.02, or if any Lender is a Defaulting Lender or if any other
circumstance exists hereunder that gives the Borrowers the right to replace a
Lender as a party hereto, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

(a)                                  the Borrowers shall have paid to the
Administrative Agent the assignment fee specified in Section 10.06(b);

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in avoidance of or a reduction in such
compensation or payments thereafter; and

(d)           such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, such Lender waives receipt of compensation under Section 3.04 or
payment to it or on its behalf of additional amounts pursuant to Section 3.01
and such Lender reimburses Borrowers for any amounts previously paid.

119


--------------------------------------------------------------------------------


10.14      Governing Law; Jurisdiction; Etc.


(A)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(B)           SUBMISSION TO JURISDICTION.  THE BORROWERS AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMIT, FOR THEMSELVES AND THEIR PROPERTY,
TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEVADA
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWERS OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.


(C)           WAIVER OF VENUE.  THE BORROWERS AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B)
OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(D)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR

120


--------------------------------------------------------------------------------


INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

10.16      USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the Act.

10.17      Cooperation with Gaming Boards.  The Administrative Agent and each of
the Lenders hereunder agree to cooperate with the Gaming Boards in connection
with the administration of their regulatory jurisdiction over Borrowers and
their Subsidiaries, including the provision of such documents or other
information as may be requested by such Gaming Boards relating to Borrowers or
any of the Subsidiaries or to the Loan Documents.  The Borrowers and each of
their Affiliates hereby consent to any such disclosure by the Lenders and
Administrative Agent to any Gaming Board and releases such parties from any
liability for any such disclosure.  The rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of the Gaming Laws and if prior
approval of any Gaming Boards is required therefor, such approval shall be
obtained.

10.18      Removal of a Lender.  Borrower shall have the right to remove a
Lender as a party to this Agreement in accordance with this Section if such
Lender is the subject of a Disqualification.  If Borrower is entitled to remove
a Lender pursuant to this section, upon notice from Borrower, the Lender being
removed shall execute and deliver an Assignment and Assumption Agreement
covering any and all of the Lender’s Commitments hereunder and the Loans at any
time owing to it hereunder in favor of one or more Eligible Assignees designated
by Borrower (and acceptable to the Administrative Agent, which acceptance shall
not be unreasonably delayed or withheld), subject to the payment of a purchase
price by such Eligible Assignee equal to all principal and accrued interest,
fees and other amounts payable to such Lender under this Agreement through the
date of assignment.

121


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

CANNERY CASINO RESORTS, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

William J. Paulos

 

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

 

 

WASHINGTON TROTTING ASSOCIATION, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

S-1


--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

S-2


--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

S-3


--------------------------------------------------------------------------------


 

MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED, as Syndication Agent

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

S-4


--------------------------------------------------------------------------------


 

[                                                ], as Lender

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

S-5


--------------------------------------------------------------------------------